Exhibit 10.1

 

--------------------------------------------------------------------------------

Published CUSIP Number:                     

 

CREDIT AGREEMENT

 

Dated as of February 14, 2005

 

among

 

SHURGARD STORAGE CENTERS, INC.,

as Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

L/C Issuer,

and

The Other Lenders Party Hereto

 

BANC OF AMERICA SECURITIES LLC,

 

as Sole Lead Arranger and Sole Book Manager

 

LOGO [g12494image002.jpg]

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

RECITALS    1 ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS    1

    1.01

  Defined Terms    1     1.02   Other Interpretive Provisions    33     1.03  
Accounting Terms.    34     1.04   Rounding    34     1.05   Times of Day    34
    1.06   Letter of Credit Amounts    34     1.07   Exchange Rates; Currency
Equivalents    35 ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS    35
    2.01   Revolving Loans and Term Loans.    35     2.02   Borrowings,
Conversions and Continuations of Loans.    36     2.03   Letters of Credit.   
38     2.04   Swing Line Loans.    46     2.05   Prepayments.    49     2.06  
Termination or Reduction of Commitments    50     2.07   Repayment of Loans.   
51     2.08   Interest.    51     2.09   Fees    52     2.10   Computation of
Interest and Fees    53     2.11   Evidence of Debt.    53     2.12   Payments
Generally; Agent’s Clawback.    54     2.13   Sharing of Payments    56     2.14
  Extension of Maturity Date    57     2.15   Increase in Commitments    57
    2.16   Credit Guaranties    58     2.17   Provisions Regarding Alternative
Currency Loans    59 ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY    62
    3.01   Taxes.    62     3.02   Illegality    64     3.03   Inability to
Determine Rates    64     3.04   Increased Costs.    65     3.05   Compensation
for Losses    66     3.06   Mitigation Obligations; Replacement of Affected
Lender    67     3.07   Survival    67 ARTICLE IV. CONDITIONS PRECEDENT TO
CREDIT EXTENSIONS    67     4.01   Conditions of Initial Credit Extension    67
    4.02   Conditions to All Credit Extensions    69

 

i



--------------------------------------------------------------------------------

ARTICLE V. REPRESENTATIONS AND WARRANTIES    70     5.01    Existence,
Qualification and Power; Compliance With Laws    70     5.02    Authorization;
No Contravention    70     5.03    Governmental Authorization; Other Consents   
71     5.04    Binding Effect    71     5.05    Financial Statements; No
Material Adverse Effect.    71     5.06    Litigation    72     5.07    No
Default    72     5.08    Ownership of Property; Liens    72     5.09   
Environmental Compliance    72     5.10    Taxes    72     5.11    ERISA
Compliance.    73     5.12    Subsidiaries    73     5.13    Margin Regulations;
Investment Company Act; Public Utility Holding Company Act.    74     5.14   
Disclosure    74     5.15    Compliance With Laws    74     5.16    Intellectual
Property; Licenses, Etc.    75     5.17    REIT Status    75     5.18   
Unencumbered Properties    75 ARTICLE VI. AFFIRMATIVE COVENANTS    75     6.01
   Financial Statements    75     6.02    Certificates; Other Information    76
    6.03    Notices    77     6.04    Payment of Obligations    78     6.05   
Preservation of Existence, Etc.    78     6.06    Maintenance of Properties.   
78     6.07    Maintenance of Insurance    78     6.08    Compliance With Laws
   80     6.09    Books and Records.    81     6.10    Inspection Rights    81
    6.11    Use of Proceeds    81     6.12    Financial Covenants    81     6.13
   No Liens, Etc    82     6.14    Additional Guarantors    82 ARTICLE VII.
NEGATIVE COVENANTS    82     7.01    Liens    82     7.02    Investments    83
    7.03    Indebtedness    83     7.04    Fundamental Changes    83     7.05   
Dispositions    84     7.06    Restricted Payments    84     7.07    Change in
Nature of Business    84     7.08    Transactions With Affiliates    84     7.09
   Burdensome Agreements    85

 

ii



--------------------------------------------------------------------------------

    7.10

   Use of Proceeds    85     7.11    Non-Domestic Asset Value    85 ARTICLE
VIII. EVENTS OF DEFAULT AND REMEDIES    85     8.01    Events of Default    85
    8.02    Remedies Upon Event of Default    88     8.03    Application of
Funds    88 ARTICLE IX. ADMINISTRATIVE AGENT    89     9.01    Appointment and
Authorization of Administrative Agent    89     9.02    Rights as a Lender    89
    9.03    Exculpatory Provisions    90     9.04    Reliance by Administrative
Agent    90     9.05    Delegation of Duties    91     9.06    Resignation of
Agent    91     9.07    Non-Reliance on Agent and Other Lenders    92     9.08
   No Other Duties, Etc.    92     9.09    Administrative Agent May File Proofs
of Claim    92     9.10    Credit Guaranty Matters    93 ARTICLE X.
MISCELLANEOUS    93     10.01    Amendments, Etc.    93     10.02    Notices;
Effectiveness; Electronic Communications    94     10.03    No Waiver;
Cumulative Remedies    96     10.04    Expenses; Indemnity; Damage Waiver    96
    10.05    Payments Set Aside    98     10.06    Successors and Assigns    99
    10.07    Treatment of Certain Information; Confidentiality    103     10.08
   Right of Setoff    104     10.09    Interest Rate Limitation    104     10.10
   Counterparts; Integration; Effectiveness    104     10.11    Survival of
Representations and Warranties    104     10.12    Severability    105     10.13
   Replacement of Lenders    105     10.14    Governing Law; Jurisdiction; Etc.
   106     10.15    Waiver of Right to Trial by Jury    107     10.16    USA
PATRIOT Act Notice    107     10.17    Time of the Essence    107     10.18   
Judgment Currency    107     10.19    Release of Credit Guaranties    108
    10.20    Oral Agreements Not Enforceable    108

 

iii



--------------------------------------------------------------------------------

SCHEDULES

        1.01   Mandatory Cost Rate         2.01   Commitments and Applicable
Percentages         2.03   Existing Letters of Credit         5.06   Litigation
        5.09   Environmental Matters         5.12   Material Subsidiaries
        5.18   Unencumbered Properties         10.02   Administrative Agent’s
Office, Certain Addresses for Notices         10.06   Processing and Recordation
Fees

EXHIBITS

        Form of         A   Loan Notice         B   Swing Line Loan Notice
        C-1   Revolving Note by Borrower         C-1A   Revolving Note by
Qualified Borrower         C-2   Term Note by Borrower         D   Credit
Guaranty         E   Compliance Certificate         F   Assignment and
Assumption         G   Qualified Borrower Guaranty         H   Form of
Authorization Letter

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

CREDIT AGREEMENT (this “Agreement”) is entered into as of February 14, 2005,
among SHURGARD STORAGE CENTERS, INC., a Washington corporation (“Borrower”),
each lender from time to time party hereto (collectively, “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.

 

RECITALS

 

A. Borrower, certain lenders identified therein (the “Existing Revolving
Lenders”), and Bank of America, N.A., as administrative agent, are parties to
that certain Third Amended and Restated Loan Agreement dated as of February 26,
2001 (as amended, the “Existing Revolving Loan Agreement”), providing for the
Existing Revolving Lenders to make revolving loans to Borrower.

 

B. Borrower, certain lenders identified therein (the “Existing Term Lenders”),
and Bank of America, N.A., as administrative agent, are parties to that certain
Term Loan Agreement dated as of April 15, 2004 (as amended, the “Existing Term
Loan Agreement”), providing for the Existing Term Lenders to make term loans to
Borrower.

 

C. Borrower has requested that Lenders provide a revolving credit facility and a
term loan facility to replace the revolving credit facility established pursuant
to the Existing Revolving Loan Agreement and the term loan facility established
pursuant to the Existing Term Loan Agreement, and Lenders are willing to do so
on the terms and conditions set forth herein.

 

D. In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

 

“Administrative Agent” or “Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent that succeeds or is appointed to the role of Agent in
accordance with the terms of this Agreement.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Agent.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Fee Letter” has the meaning specified in Section 2.09(b).

 

“Aggregate Commitments” means the Aggregate Revolving Commitments and the
Aggregate Term Commitments.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all
Lenders.

 

“Aggregate Term Commitments” means the Term Commitments of all Lenders.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means Sterling or Euros.

 

“Alternative Currency Commitment” means as to each Lender, its several
obligation to make Revolving Loans to Borrower pursuant to Section 2.01(a) in
Alternative Currencies (or, at Borrower’s option, in Dollars in the case of a
Lender whose Dollar Commitment is fully drawn) in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name in Part (a) of Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. The
initial aggregate Dollar Equivalent amount of the Lenders’ Alternative Currency
Commitments is $175,000,000. In no event shall any Lender’s Alternative Currency
Commitment be deemed to reduce such Lender’s Revolving Commitment; it being
understood that with respect to those Lenders with both a Dollar Commitment and
an Alternative Currency Commitment, Borrower may borrow in either or both of
Dollars and Alternative Currency, up to an amount (or Dollar Equivalent amount)
not to exceed such Lender’s Revolving Commitment.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Agent at such time on the basis of the
Spot Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means, a Dollar Equivalent amount of Revolving
Loans denominated in Alternative Currency (and, to the extent expressly provided
herein, the Revolving Loans and Letters of Credit denominated in Dollars), equal
to fifty percent (50%) of the Aggregate Revolving Commitments from time to time.

 

“Applicable Cap Rate” means 9%.

 

“Applicable Currency” has the meaning specified in Section 3.02.

 

“Applicable Percentage” means, with respect to any Lender at any time, as
applicable, (a) a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of

 

2



--------------------------------------------------------------------------------

which shall be the amount of such Lender’s Revolving Commitment at such time and
the denominator of which shall be the Aggregate Revolving Commitments at such
time, or (b) with respect to matters relating to Alternative Currency
Commitments and Loans in Alternative Currency only, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which
shall be the amount of such Lender’s Alternative Currency Commitment at such
time and the denominator of which shall be the aggregate amount of all of the
applicable Lenders’ Alternative Currency Commitments at such time, in each case
as adjusted from time to time in accordance with the provisions of this
Agreement, or (c) with respect to matters relating to the Term Commitments and
Term Loans only, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which shall be the amount of such Lender’s Term
Commitment at such time and the denominator of which shall be the aggregate
amount of all of the Aggregate Term Commitments at such time. Notwithstanding
the foregoing, however, if at any time Borrower shall be unable to draw down an
amount equal to the Aggregate Revolving Commitments solely as a result of all or
any portion of the Alternative Currency Commitments being outstanding, then,
solely for purposes of funding the amounts available under the Aggregate
Revolving Commitments, “Applicable Percentage” with respect to each Lender that
shall not have advanced an amount (or Dollar Equivalent amount) equal to 100% of
its Revolving Commitment, shall be deemed to mean the sum of such Lender’s
Applicable Percentage (with respect to the Revolving Commitments) and such
Lender’s Applicable Percentage (with respect to the Revolving Commitments) of
the aggregate Applicable Percentages (with respect to the Revolving Commitments)
of all the Lenders that shall have advanced 100% of their Revolving Commitments.
If the commitment of each Lender to make Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
8.02 or if the Aggregate Revolving Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

 

3



--------------------------------------------------------------------------------

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Applicable Rate      Base Rate
Loans


--------------------------------------------------------------------------------

  

Eurocurrency
Rate

Revolving
Loans

--------------------------------------------------------------------------------

   Eurocurrency
Rate Term
Loans


--------------------------------------------------------------------------------

   L/C Fees


--------------------------------------------------------------------------------

Debt Rating (bps)

--------------------------------------------------------------------------------

  

Base Rate

+

Applicable
Margin below

(bps)

--------------------------------------------------------------------------------

  

Eurocurrency
Rate

+

Applicable
Margin below

(bps)

--------------------------------------------------------------------------------

  

Eurocurrency
Rate

+

Applicable
Margin below

(bps)

--------------------------------------------------------------------------------

  

Applicable L/C
Fee Rate below

(bps)

--------------------------------------------------------------------------------

³ A3/A-

   0    60    75    60

Baa1/BBB+

   0    60    80    60

Baa2/BBB

   0    70    90    70

Baa3/BBB-

   0    90    110    90

< Baa3/BBB-

   25    115    150    115

 

“Debt Rating” means, as of any date of determination, the rating as determined
by the Rating Agencies (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that Borrower
shall have not less than two Debt Ratings at all times. In the event that such
Debt Ratings are not equivalent, the Debt Rating that shall apply shall be
determined as follows;

 

(a) in the event that Borrower receives only two Debt Ratings, and such Debt
Ratings are not equivalent, then the lower of such two Debt Ratings shall apply;

 

(b) in the event that Borrower receives three Debt Ratings and the Moody’s and
S&P Debt Ratings are equivalent, then the Moody’s and S&P Debt Ratings shall
apply;

 

(c) in the event that Borrower receives three Debt Ratings and the Moody’s and
S&P Debt Ratings are not equivalent, then:

 

(i) if the Fitch Debt Rating is highest of the three Debt Ratings, the higher of
the Moody’s or S&P Debt Rating shall apply;

 

(ii) if the Fitch Debt Rating is equivalent to the higher of the Moody’s or S&P
Debt Ratings, the higher of the Moody’s or S&P Debt Ratings shall apply;

 

(iii) if the Fitch Debt Rating is between the Moody’s or S&P Debt Ratings, the
Fitch Debt Rating shall apply;

 

4



--------------------------------------------------------------------------------

(iv) if the Fitch Debt Rating is the same as the lower of the Moody’s or S&P
Debt Ratings, the lower of the Moody’s or S&P Debt Ratings shall apply; and

 

(v) if the Fitch Debt Rating is the lowest of the three Debt Ratings, the lower
of the Moody’s or S&P Debt Ratings shall apply.

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(viii).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, on the first day
following the effective date of such change.

 

“Applicable Time” means, with respect to any borrowings and payments in
Alternative Currencies, the local times in London (or other applicable place of
settlement for such Alternative Currencies) as may be determined by the Agent to
be necessary for timely settlement on the relevant date in accordance with
normal banking procedures in the place of payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by Agent, in substantially the form
of Exhibit F or any other form approved by Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited balance sheet of Borrower and
its Subsidiaries for the fiscal year ended December 31, 2003 prepared in
accordance with GAAP, and the related statements of income, shareholders’ equity
and cash flows for such fiscal year of Borrower and its Subsidiaries, including
the notes thereto, in each case, prepared in accordance with GAAP.

 

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iv).

 

“Auto-Reinstatement Letter of Credit” has the meaning specified in Section
2.03(b)(v).

 

 

5



--------------------------------------------------------------------------------

“Automatic Sharing Event” has the meaning set forth within the definition of
“Sharing Event.”

 

“Bank of America” means Bank of America, N.A. and its successors and assigns.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Agent as its
“prime rate.” The “prime rate” is a rate set by Agent based upon various factors
including Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such rate
announced by Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrower’s Share” means Borrower’s pro rata share of an Unconsolidated
Subsidiary, based upon Borrower’s percentage ownership (whether direct or
indirect) of such Unconsolidated Subsidiary.

 

“Borrowing” means a Revolving Borrowing, a Term Borrowing, or a Swing Line
Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and (a) if such day relates to any
Eurocurrency Rate Loan denominated in a currency other than Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency or (b) if such day relates to any Eurocurrency Rate Revolving Loan
denominated in Euro, means a TARGET Day.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by an
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year after the date of acquisition thereof;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within ninety (90) days after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from any two of S&P, Moody’s or

 

6



--------------------------------------------------------------------------------

Fitch (or, if at any time no two of the foregoing shall be rating such
obligations, then from such other nationally recognized rating services as may
be reasonably acceptable to Agent) and not listed for possible down-grades in
Credit Watch published by S&P; (iii) commercial paper, other than commercial
paper issued by Borrower or any of its Affiliates, maturing no more than ninety
(90) days after the date of creation thereof and, at the time of acquisition,
having a rating of at least A-1 or P-1 from either S&P or Moody’s (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, then the highest
rating from such other nationally recognized rating services as may be
reasonably acceptable to Agent); and (iv) domestic and Alternative Currency
certificates of deposit or time deposits or bankers’ acceptances maturing within
ninety (90) days after the date of acquisition thereof, overnight securities
repurchase agreements, or reverse repurchase agreements secured by any of the
foregoing types of securities or debt instrument issued, in each case, by (A)
any commercial bank organized under the laws of the United States of America or
any state thereof or the District of Columbia or Canada having combined capital
and surplus of not less than Two Hundred Fifty Million Dollars ($250,000,000) or
(B) any Lender.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all voting securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully-diluted basis (and taking into account all such voting
securities that such person or group has the right to acquire pursuant to any
option right);

 

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office

 

7



--------------------------------------------------------------------------------

as, a member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors); or

 

(c) any individual(s) or entity(s) acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of such Person, or control over the equity securities of
such Person entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully diluted basis (and taking into account
all such securities that such individual(s) or entity(s) or group has the right
to acquire pursuant to any option right) representing 35% or more of the
combined voting power of such securities.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its Revolving Commitment and its Term
Commitment.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Consolidated EBITDA” means the sum of (i) EBITDA for Borrower on a consolidated
basis calculated in accordance with GAAP, plus (ii) without duplication,
Borrower’s Share of EBITDA from its Unconsolidated Subsidiaries.

 

“Consolidated Subsidiary” means any Subsidiary of Borrower whose financial
statements are consolidated with Borrower’s financial statements under GAAP.

 

“Consolidated Tangible Net Worth” means, at any date of determination, for the
Borrower on a consolidated basis, the total of shareholder’s equity (including
capital stock, additional paid-in capital and retained earnings) of the Borrower
on a consolidated basis on that date, less the Intangible Assets of the Borrower
on a consolidated basis on that date, plus all increases in accumulated
depreciation and amortization of Borrower on a consolidated basis subsequent to
September 30, 2004, without duplication and, in each case, as determined in
accordance with GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

8



--------------------------------------------------------------------------------

“Controlled Development Property” means a Controlled Property for which a
certificate of occupancy has been issued and that has been operated by the owner
of the Controlled Property (or by another Person for the benefit of such owner)
for less than 30 months unless Borrower designates such self storage facility as
a Controlled Stabilized Property.

 

“Controlled Property” means a self storage facility located in the United States
or Canada owned by any Person other than a Subsidiary of Borrower: (i) that is
subject to a Lien in favor of a Loan Party securing such Loan Party’s loans to
the facility owner financing the acquisition and/or development of such facility
where an Event of Default under this Agreement is also a default under such
loans, provided that such loans have not been pledged to any Person other than
Agent, on behalf of the Lenders; (ii) that is not subject to a Lien other than a
Permitted Lien or a Lien in favor of a Loan Party described in the foregoing
clause (i); and (iii) that is not subject to a Negative Pledge other than a
Negative Pledge in favor of a Loan Party.

 

“Controlled Stabilized Property” means: (i) a Controlled Property for which a
certificate of occupancy has been issued and the facility has been operated by
the owner of the Controlled Property (or by another Person for the benefit of
such owner) for more than 30 months; and (ii) a Controlled Development Property
designated by Borrower as a Controlled Stabilized Property.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Guaranties” means the Guaranty made by the Guarantors in favor of Agent
and the Lenders, substantially in the form of Exhibit D, or for any Guarantor
that is a foreign entity, a Guaranty made by such Guarantor in favor of Agent
and the Lenders in such form as may be required by Agent in light of the
applicable law and practice in the jurisdiction where such Guarantor is located.

 

“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than L/C
Fees an interest rate equal to (i) the Base Rate, plus (ii) the Applicable Rate,
if any, applicable to Base Rate Loans, plus (iii) 3% per annum; provided,
however, that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 3% per annum, and (b) when used with
respect to L/C Fees, a rate equal to the Applicable Rate plus 3% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations or participations in Swing Line
Loans required to be

 

9



--------------------------------------------------------------------------------

funded by it hereunder within one Business Day of the date required to be funded
by it hereunder, (b) has otherwise failed to pay over to Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute, or (c) has
been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding.

 

“Development Asset Value” means, as of the end of any fiscal quarter, without
duplication, the sum of (i) 100% of the cost incurred to date by Borrower or its
Consolidated Subsidiaries on all Development Property, plus (ii) Borrower’s
Share of costs incurred with respect to Development Property held by
Unconsolidated Subsidiaries, each as determined as of the end of such fiscal
quarter, plus (iii) 100% of the cost incurred to date on all Controlled
Development Property by the owner thereof, except that

 

(A) the sum of the amount in clause (iii) plus NOI for all Controlled Stabilized
Property (adjusted for property dispositions), multiplied by 4 and divided by
the Applicable Cap Rate may not exceed three percent (3%) of the total
Unencumbered Asset Value; and

 

(B) the sum of the amount in clause (iii) plus NOI for all Controlled Stabilized
Property (adjusted for property dispositions), multiplied by 4 and divided by
the Applicable Cap Rate plus NOI for all Other Qualifying Stabilized Property
(adjusted for property dispositions), multiplied by 4 and divided by the
Applicable Cap Rate plus 100% of the cost incurred to date on all Other
Qualifying Development Property by the owner thereof may not exceed ten percent
(10%) of the total Unencumbered Asset Value.

 

“Development Property” means: (i) a self storage facility owned or ground leased
under a Qualifying Lease by Borrower or any Subsidiary, located in the United
States or Canada for which a certificate of occupancy has been issued and that
has been operated by Borrower or such Subsidiary or by another Person for the
benefit of Borrower or such Subsidiary for 30 months or less unless Borrower
designates such self storage facility as a Stabilized Property; and (ii) a
Controlled Development Property.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar Commitment” means as to each Lender, its several obligation to (a) make
Revolving Loans to Borrower pursuant to Section 2.01(a) in Dollars, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name in Part (a) of Schedule
2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The initial aggregate amount of the Lenders’
Dollar Commitments is $175,000,000.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative

 

10



--------------------------------------------------------------------------------

Currency, the equivalent amount thereof in Dollars as determined by Agent at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Sublimit” means, an amount of Revolving Loans, Swing Line Loans and
Letters of Credit denominated in Dollars equal to fifty percent (50%) of the
Aggregate Revolving Commitments from time to time.

 

“EBITDA” means net income, less income or plus loss from discontinued operations
and extraordinary items, plus income taxes, plus interest expense, plus
depreciation, depletion, and amortization, plus other non-cash items deducted in
determining net income, less other non-cash items added in determining net
income.

 

“Elective Sharing Event” has the meaning set forth within the definition of
“Sharing Event.”

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) Agent, the L/C Issuer and Swing Line Lender, and (ii) unless an Event of
Default has occurred and is continuing, Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include Borrower or any of Borrower’s Affiliates
or Subsidiaries.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment, or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests),

 

11



--------------------------------------------------------------------------------

and all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or non-voting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower or any Qualified Borrower within the meaning
of Section 414(b) or (c) of the Code (and, solely for the purpose of the funding
requirements of Section 412 of the Code, Sections 414(m) and (o) of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower, any Qualified Borrower or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by Borrower, any
Qualified Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon Borrower, any Qualified Borrower or any ERISA Affiliate.

 

“Euro” means the lawful currency of the European Economic Union.

 

“Eurocurrency Base Rate” has the meaning specified in the definition of
Eurocurrency Rate.

 

“Eurocurrency Rate” means (a) for any Interest Period with respect to a
Eurocurrency Rate Loan other than one referred to in subsection (b) of this
definition, a rate per annum determined by Agent pursuant to the following
formula:

 

Eurocurrency Rate

 

                Eurocurrency Base Rate                     

=     1.00 - Eurocurrency Reserve Percentage

 

Where,

 

“Eurocurrency Base Rate” means, for such Interest Period the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available and generally used source providing
quotations of BBA LIBOR as designated by Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such

 

12



--------------------------------------------------------------------------------

Interest Period. If such rate is not available at such time for any reason, then
the “Eurocurrency Base Rate” for such Interest Period shall be the rate per
annum determined by Agent to be the rate at which deposits in the relevant
currency for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch or London Affiliate to major
banks in the offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage. If requested by Borrower,
the affected Lender will provide an officer’s certificate to the effect that
such adjustment reflects a good faith and non-discriminatory allocation of the
applicable reserve to Eurocurrency Rate Loans under this Agreement.

 

(b) for any Interest Period with respect to any Eurocurrency Rate Loan advanced
by a Lender required to comply with the relevant requirements of the Bank of
England and the Financial Services Authority of the United Kingdom, the sum of
(i) the rate determined in accordance with subsection (a) of this definition and
(ii) the Mandatory Cost Rate for such Interest Period.

 

“Eurocurrency Rate Revolving Loan” means a Revolving Loan that bears interest at
a rate based on the Eurocurrency Rate. Eurocurrency Rate Revolving Loans may be
denominated in Dollars or in an Alternative Currency. All Loans denominated in
an Alternative Currency must be Eurocurrency Rate Revolving Loans.

 

“Eurocurrency Rate Term Loan” means a Term Loan that bears interest at a rate
based on the Eurocurrency Rate. Eurocurrency Rate Term Loans must be denominated
in Dollars.

 

“Eurocurrency Rate Loan” means each Eurocurrency Rate Revolving Loan and each
Eurocurrency Rate Term Loan.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
Borrower or any Qualified Borrower hereunder, (a) taxes imposed on or measured
by its overall net income

 

13



--------------------------------------------------------------------------------

(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which Borrower is located and
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 10.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a).

 

“Existing Letters of Credit” means the letters of credit described in Schedule
2.03.

 

“Existing Revolving Loan Agreement” has the meaning specified in Recital A
hereto.

 

“Existing Revolving Lenders” has the meaning specified in Recital A hereto.

 

“Existing Term Loan Agreement” has the meaning specified in Recital B hereto.

 

“Existing Term Lenders” has the meaning specified in Recital B hereto.

 

“Facility Fee” means the facility fee payable under Section 2.09(a) hereto.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Agent for all of its
loans for which interest is based on the Federal Funds Rate.

 

“Fixed Charges” means, for the Borrower on a consolidated basis, the sum of (i)
Interest Expense plus (ii) scheduled principal amortization (excluding balloon
payments and debt with a single maturity) plus (iii) dividends and distributions
in respect of preferred stock plus (iv) without duplication, Borrower’s Share of
scheduled principal amortization (excluding balloon payments and debt with a
single maturity) from Unconsolidated Subsidiaries.

 

“Fitch” means Fitch, Inc., or any successor thereto.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

14



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Full Insurable Value” means the actual cost of replacing the property in
question, without allowance for depreciation but excluding foundations, footings
and other parts of the property not reasonably expected to require replacement
or repair following a casualty, as determined from time to time (but not more
often than once every calendar year) by Borrower.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds from Operations” means, for the Borrower on a consolidated basis: (i) net
income (calculated in accordance with GAAP) excluding non-recurring gains and
losses on or from operating properties; plus (ii) depreciation and amortization;
and after adjustments for Unconsolidated Subsidiaries. “Funds from Operations”
shall exclude the effects of non-cash charges. Contributions to Funds from
Operations from Unconsolidated Subsidiaries are to be reflected in Funds from
Operations in proportion to Borrower’s Share of such Unconsolidated
Subsidiaries.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, that are applicable
to the circumstances as of the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Granting Lender” has the meaning specified in Section 10.06(j).

 

“Gross Asset Value” means, as of the end of any fiscal quarter, the sum of: (a)
Stabilized Asset Value, plus (b) Development Asset Value, plus (c) Borrower’s
and Borrower’s Consolidated Subsidiaries’ and Controlled Property owners’ actual
costs of construction in process on Property owned by Borrower or such
Consolidated Subsidiaries or Controlled Property, plus (d) Borrower’s and
Borrower’s Consolidated Subsidiaries’ and Controlled Property owners’ cost basis
in unimproved land owned by Borrower or such Consolidated Subsidiary or
unimproved land constituting Controlled Property, plus (e) Non-Domestic Asset
Value, plus (f) unrestricted cash and Cash Equivalents (excluding tenant
deposits), plus (g) Borrower’s Share of the value of Unconsolidated
Subsidiaries, valued at Borrower’s Share of the

 

15



--------------------------------------------------------------------------------

cost basis of such Subsidiaries, plus (h) Borrower’s cost basis in its corporate
headquarters’ building and land located at 1155 Valley Street, Seattle,
Washington, in each case, without duplication.

 

“Gross Revenues” means, with respect to any Development Property or Stabilized
Property as of the end of any fiscal quarter, without duplication, all payments
and other revenues (exclusive of any payments attributable to sales taxes)
received during such fiscal quarter by the owner of such Property or such
owner’s property manager from all sources related to the operation of such
Property including, without limitation, rental of such Property, storage
rentals, late fees, security deposits (if any, unless required to be
segregated), receipts from sales of goods, billboard rentals and other
advertising revenue, and tenant reimbursements of expenses.

 

“Guarantee” means, as to any Person, (a) any obligation (other than endorsements
in the ordinary course of business of negotiable instruments for deposit or
collection), contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
principal amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The amount of a Person’s Guarantee shall be
adjusted to reflect any enforceable rights (A) of offset that such Person may
have against the obligee under such Guarantee or (B) of contribution,
reimbursement or other recovery against third parties other than the primary
obligor in respect of amounts paid under the Guarantee in question, but only to
the extent such right of contribution, reimbursement or recovery is effectively
secured by an enforceable security interest in such third party’s ownership
interest in the primary obligor or by an enforceable right to cause a forfeiture
of such third party’s ownership interest in the primary obligor. The term
“Guarantee” as a verb has a corresponding meaning.

 

“Guarantors” means, collectively, Shurgard Institutional Fund L.P.; Shurgard
Evergreen Limited Partnership; SSC Evergreen, Inc.; Shurgard Texas Limited
Partnership; Shurgard/Fremont Partners I; Shurgard/Fremont Partners II; SSC
Property Holdings, Inc.; SSCI Minnesota Corporation; Shurgard Institutional
Partners; and Shurgard UK West London Limited, and the other Persons from time
to time a party to any Credit Guaranty.

 

16



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all items of indebtedness or liability which would be included in
determining total liabilities as shown on the liability side of a balance sheet
of such Person as of the date as of which indebtedness is determined in
accordance with GAAP (other than trade payables and other accruals, and
obligations secured by Liens on Controlled Properties or Other Qualifying
Properties permitted by the definitions thereof), together with all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP:

 

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c) obligations of such Person under any Swap Contract as determined by Borrower
in the ordinary course of preparing Borrower’s consolidated financial
statements, netted as provided below;

 

(d) all obligations of such Person to pay the deferred purchase price of
property or services;

 

(e) except as excluded above, indebtedness (excluding prepaid interest thereon)
secured by a Lien on property owned, ground leased or being purchased or ground
leased by such Person (including indebtedness arising under conditional sales or
other title retention agreements), whether or not such indebtedness shall have
been assumed by such Person or is limited in recourse;

 

(f) capital leases and Synthetic Lease Obligations;

 

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends. (For avoidance of doubt, the declaration or payment of
dividends in respect of shares, including preferred shares, shall not be deemed
“obligations” for purposes of this definition unless such Person has a
Contractual Obligation to pay such dividend.); and

 

(h) all Guarantees of such Person in respect of any of the foregoing valued as
provided in the definition of such term.

 

 

17



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The positive and negative values, on any date,
of the Swap Contracts of Borrower and Consolidated Subsidiaries shall be netted
against each other on an aggregated basis, and the positive and negative values,
on any date, of the Swap Contracts of Unconsolidated Subsidiaries shall be
netted against each other on an aggregated basis. The amount of any capital
lease or Synthetic Lease Obligation as of any date shall be deemed to be the
amount of Attributable Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intangible Assets” means assets that are considered to be intangible assets as
determined in accordance with GAAP, including customer lists, goodwill, computer
software, copyrights, trade names, trademarks, patents, franchises, licenses,
unamortized deferred charges, unamortized debt discount and capitalized research
and development costs less noncontributory and defined benefit pension amounts
included as intangible assets.

 

“Interest Expense” means the sum of (i) all interest expense of Borrower on a
consolidated basis as determined in accordance with GAAP (including paid and
accrued interest) as shown on Borrower’s consolidated income statement, plus
(ii) capitalized interest, plus (iii) Borrower’s Share of interest expense from
its Unconsolidated Subsidiaries, all without duplication.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date for such Loan; provided, however, that if any Interest Period for a
Eurocurrency Rate Loan exceeds three months, the respective date(s) that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line
Loan), the first Business Day of each month and the Maturity Date for such Base
Rate Loan.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by Borrower in its Loan Notice; provided
that:

 

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

 

18



--------------------------------------------------------------------------------

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(c) no Interest Period shall extend beyond the Maturity Date for such
Eurocurrency Rate Loans.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute a business
unit. For purposes of covenant compliance, the amount of any Investment shall be
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and Borrower (or any Subsidiary) or in favor of the L/C Issuer
and relating to any such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in general use by
the L/C Issuer.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

 

19



--------------------------------------------------------------------------------

“L/C Expiration Date” means the day that is thirty days prior to the Revolving
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“L/C Fee” has the meaning specified in Section 2.03(i).

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“L/C Sublimit” means an amount equal to ten percent (10%) of the Aggregate
Revolving Commitments from time to time. The L/C Sublimit is part of, and not in
addition to, the Aggregate Revolving Commitments.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Revolving Loan, a Term Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Agent Fee Letter, the Qualified Borrower Guaranty and the Credit Guaranties.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.

 

 

20



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, Borrower and each Person (other than Agent,
the L/C Issuer, Swing Line Lender, or any Lender) executing a Loan Document
including, without limitation, each Qualified Borrower and each Guarantor.

 

“Mandatory Cost Rate” means, with respect to any period, a rate per annum
determined in accordance with Schedule 1.01.

 

“Mandatory Cost Reference Lender” means Bank of America.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), financial condition or assets of Borrower or Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

 

“Material Subsidiary” means (a) any Subsidiary set forth in Schedule 5.12 and
(b) any Subsidiary that, as of the end of any fiscal quarter, generates more
than five percent (5%) of the total of the aggregate NOI from all Development
Properties, all Stabilized Properties and all Non-Domestic Properties owned or
ground leased under a Qualifying Lease by Borrower or Consolidated Subsidiaries,
plus Borrower’s Share of NOI from all Development Properties, all Stabilized
Properties and all Non-Domestic Properties owned or ground leased under a
Qualifying Lease by Unconsolidated Subsidiaries.

 

“Maturity Date” means (a) in the case of any Revolving Loan, the Revolving
Maturity Date and (b) in the case of any Term Loan, the Term Maturity Date.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Negative Pledge” means, with respect to any Property, any covenant, condition,
or other restriction entered into by the owner of such Property or directly
binding on such Property which prohibits or limits the creation or assumption of
any Lien upon such Property to secure any or all of the Obligations; provided,
however, that such term shall not include (a) any covenant, condition or
restriction contained in any ground lease from a governmental entity, and (b)
financial covenants given for the benefit of any Person that may be violated by
the granting of any Lien on any Property to secure any or all of the
Obligations.

 

“NOI” means, with respect to any Property for any fiscal quarter, the greater of
(A) zero or (B) the Gross Revenues from such Property less (i) usual and
customary operating expenses for such Property during such fiscal quarter, (ii)
management fees equal to 2% of Gross Revenues for such quarter, and (iii) real
estate taxes with respect to such Property during such fiscal quarter.

 

 

21



--------------------------------------------------------------------------------

“Non-Domestic Asset Value” means, as of the end of any fiscal quarter and
without duplication: (a) 100% of the cost basis of Non-Domestic Development
Properties owned or ground leased under a Qualifying Lease by Borrower or its
Consolidated Subsidiaries, plus Borrower’s Share of the cost basis in
Non-Domestic Development Properties owned or ground leased under a Qualifying
Lease by Unconsolidated Subsidiaries, as of the end of such fiscal quarter; plus
(b) the NOI for all Non-Domestic Stabilized Properties owned or ground leased
under a Qualifying Lease by Borrower or its Consolidated Subsidiaries (adjusted
for property dispositions), as of the end of such fiscal quarter, multiplied by
4 and divided by the Applicable Cap Rate, plus (c) Borrower’s Share of the NOI
for all Non-Domestic Stabilized Properties owned or ground leased under a
Qualifying Lease by Unconsolidated Subsidiaries (adjusted for property
dispositions), as of the end of such fiscal quarter, multiplied by 4 and divided
by the Applicable Cap Rate. Non-Domestic Asset Value shall be converted from
foreign currencies into Dollars by Borrower in accordance with its customary
practices for financial reporting purposes.

 

“Non-Domestic Development Property” means a self storage facility owned or
ground leased under a Qualifying Lease by Borrower or any Subsidiary located
outside of the United States or Canada for which a certificate of occupancy or
its local equivalent has been issued and that has been operated by Borrower or
any Subsidiary (or by another Person for the benefit of Borrower or a
Subsidiary) for 36 months or less, unless Borrower designates such Property as a
Non-Domestic Stabilized Property.

 

“Non-Domestic Properties” means the Non-Domestic Development Properties and the
Non-Domestic Stabilized Properties.

 

“Non-Domestic Stabilized Property” means either: (a) a self storage facility
owned or ground leased under a Qualifying Lease by Borrower or any Subsidiary
located outside of the United States or Canada for which a certificate of
occupancy or its local equivalent has been issued and that has been operated by
Borrower or any Subsidiary (or by another Person for the benefit of Borrower or
a Subsidiary) for more than 36 months; or (b) a Non-Domestic Development
Property designated by Borrower as a Non-Domestic Stabilized Property.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iv).

 

“Non-Recourse Indebtedness” means Indebtedness with respect to which recourse
for payment is limited to (i) specific assets related to a particular Property
or group of Properties encumbered by a Lien securing such Indebtedness or (ii)
any Subsidiary (provided that if a Subsidiary is a partnership, there is no
recourse to a Loan Party as a general partner of such partnership); provided,
however, that personal recourse of a Loan Party for any such Indebtedness for
fraud, misrepresentation, misapplication of cash, waste, environmental claims
and liabilities and other circumstances customarily excluded by institutional
lenders from exculpation provisions and/or included in separate indemnification
agreements in non-recourse financing of real estate shall not, by itself,
prevent such Indebtedness from being characterized as Non-Recourse Indebtedness.

 

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(v).

 

22



--------------------------------------------------------------------------------

“Note” means each Revolving Note and each Term Note.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Qualifying Development Property” means an Other Qualifying Property for
which a certificate of occupancy has been issued and that has been operated by a
Loan Party or a 70% Subsidiary or by another Person for the benefit of a Loan
Party or 70% Subsidiary for 30 months or less unless Borrower designates such
self storage facility as an Other Qualifying Stabilized Property.

 

“Other Qualifying Property” means a self storage facility located in the United
States or Canada owned or ground leased under a Qualifying Lease by either (A) a
Loan Party that is not, directly or indirectly, 100% owned by another Loan Party
or (B) a Consolidated Subsidiary that is not a Loan Party and at least 70% of
which is owned by a Loan Party (a “70% Subsidiary”) that financed such
Consolidated Subsidiary’s acquisition of the facility and that controls such
facility. For purposes of the foregoing, a Loan Party is deemed to control a
facility if, and only if, it has the unilateral right to compel the sale or
refinancing of such facility upon the occurrence of an Event of Default under
this Agreement or to avoid the prospective occurrence thereof. A facility that
is subject to any Negative Pledge other than a Negative Pledge solely in favor
of a Loan Party does not constitute an “Other Qualifying Property.”

 

“Other Qualifying Stabilized Property” means: (i) an Other Qualifying Property
for which a certificate of occupancy has been issued and the facility has been
operated by a Loan Party or a 70% Subsidiary or by another Person for the
benefit of a Loan Party or a 70% Subsidiary for more than 30 months; and (ii) an
Other Qualifying Development Property designated by Borrower as an Other
Qualifying Stabilized Property.

 

“Other Taxes” means all present or future stamp, intangible or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made

 

23



--------------------------------------------------------------------------------

hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document other than Excluded Taxes.

 

“Outstanding Amount” means (i) with respect to Revolving Loans, Term Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Loans, Term Loans and Swing Line Loans, as the case may be, occurring on such
date; and (ii) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by Borrower of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America located in the applicable interbank market for such currency to major
banks in such interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower, any
Qualified Borrower or any ERISA Affiliate or to which Borrower, any Qualified
Borrower or any ERISA Affiliate contributes or has an obligation to contribute,
or in the case of a multiple employer or other plan described in Section 4064(a)
of ERISA, has made contributions at any time during the immediately preceding
five plan years.

 

“Permitted Lien” means:

 

(i) Any Liens in favor of Agent (for the benefit of the Lenders) created by any
Loan Document;

 

(ii) Liens for taxes not yet delinquent or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(iii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business (A) which are not overdue
for a period of more than thirty (30) days or (B) which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;

 

24



--------------------------------------------------------------------------------

(iv) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

(v) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(vi) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(vii) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h); and

 

(viii) in the case of Controlled Property or Other Qualifying Property, Liens
contemplated by the definitions thereof.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by Borrower or any Qualified Borrower or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Property” means: (i) any real or personal property in which Borrower or any of
its Subsidiaries now or hereafter holds an ownership or leasehold interest; and
(ii) any Controlled Property.

 

“Qualified Borrower” means a foreign or domestic corporation, limited
partnership, limited liability company or other business entity designated in
writing to Agent by Borrower in a form of notice acceptable to Agent, duly
organized under the laws of its jurisdiction of formation and Controlled by the
Borrower, the Indebtedness of which under the Loan Documents can be guaranteed
by the Borrower pursuant to the provisions of the Borrower’s Organization
Documents.

 

“Qualified Borrower Guaranty” means the full and unconditional guaranty made by
Borrower in favor of Agent and the Lenders, enforceable against Borrower for the
payment of any Qualified Borrower’s debt or obligation to the Lenders,
substantially in the form of Exhibit G.

 

“Qualifying Leases” means leases that are legally enforceable, arms-length
leasehold estates with terms of not less than 20 years (including extensions
thereof at the option of Borrower or the applicable Subsidiary) and are
financeable. A lease shall be deemed “financeable” under this definition if and
only if such lease provides protections for a potential

 

25



--------------------------------------------------------------------------------

leasehold mortgagee (“Mortgagee”) which include, among other things (i) that the
lease will not be terminated until the Mortgagee has received notice of a
default and has had a reasonable opportunity to cure or assume the lease, and
fails to do so, (ii) provision for a new lease on the same terms to the
Mortgagee as tenant if the lease is terminated for any reason, subject to the
Mortgagee’s cure of any defaults under Borrower’s lease, (iii) non-merger of the
fee and leasehold estates, (iv) transferability of the tenant’s interest under
the lease, without the lessor’s prior consent except for reasonable restrictions
based on the satisfaction of certain objective criteria, and (v) that insurance
proceeds and condemnation awards (from the fee interest as well as the leasehold
interest) will be applied pursuant to the terms of a leasehold mortgage.
Regardless of whether it satisfies clauses (i) through (v) above, a lease of
Property located in Europe shall, for purposes of this definition, be deemed
“financeable” if it has previously been financed under commercially reasonable
terms by an institutional lender.

 

“Rating Agencies” means, collectively, S&P, Moody’s and Fitch.

 

“Recourse Debt” shall mean Indebtedness that is not Non-Recourse Indebtedness.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty- (30-) day notice period has been
waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a L/C Application, and (c) with respect to a Swing Line Loan, a Swing
Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, the Required
Revolving Lenders and the Required Term Loan Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Lenders
having more than 50% of the Aggregate Revolving Commitments or, if the
commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02,
Lenders holding in the aggregate more than 50% of the Revolving Outstandings
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Revolving Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders.

 

“Required Term Loan Lenders” means, as of any date of determination, Lenders
having more than 50% of the Outstanding Amount of the Term Loan; provided that
the portion of the Outstanding Amount of the Term Loan held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Term Loan Lenders.

 

26



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party or any other
employee designated (pursuant to authority duly granted by corporate,
partnership and/or other action by such Loan Party) by any of the foregoing to
act as a Responsible Officer of such Loan Party. Borrower shall provide Agent
written notice of any change to the employees designated Responsible Officers,
which notice shall be in substantially the form of Exhibit H. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest or on account of
any return of capital to Borrower’s stockholders, partners or members (or the
equivalent Person thereof).

 

“Revaluation Date” means each of the following: (a) each date of a Borrowing of
a Eurocurrency Rate Revolving Loan denominated in an Alternative Currency; (b)
each date of a continuation of a Eurocurrency Rate Revolving Loan denominated in
an Alternative Currency pursuant to Section 2.02; and (c) such additional dates
as the Administrative Agent or the Required Revolving Lenders shall specify
provided such revaluations are not more frequent than monthly.

 

“Revolving Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Revolving Maturity Date, (b) the date of
termination of the Aggregate Revolving Commitments pursuant to Section 2.06, and
(c) the date of termination of the commitment of each Lender to make Revolving
Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02.

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurocurrency Rate Revolving Loans,
having the same Interest Period made by each of the Lenders pursuant to Section
2.01(a).

 

“Revolving Commitment” means, as to each Lender, the sum of its Dollar
Commitment and its Alternative Currency Commitment.

 

“Revolving Extension Date” has the meaning set forth in Section 2.14(a).

 

“Revolving Extension Fee” has the meaning set forth in Section 2.09(d).

 

“Revolving Extension Notice” has the meaning set forth in Section 2.14(a).

 

“Revolving Loan” has the meaning specified in Section 2.01(a).

 

27



--------------------------------------------------------------------------------

“Revolving Maturity Date” means February 14, 2008, unless otherwise extended in
accordance with Section 2.14(a) or accelerated pursuant to the terms hereof.

 

“Revolving Note” means a promissory note made by the Borrower or any Qualified
Borrower in favor of a Lender evidencing Revolving Loans made by such Lender,
substantially in the form of Exhibit C-1 and Exhibit C-1A, respectively.

 

“Revolving Outstandings” means the aggregate Outstanding Amount of all Revolving
Loans and Swing Line Loans and all L/C Obligations.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“70% Subsidiary” has the meaning set forth within the definition of “Other
Qualifying Property.”

 

“Sharing Event” means (i) the occurrence of an Event of Default with respect to
Borrower or any Qualified Borrower under Section 8.01(f), (ii) at the election
of any Lender, with respect only to its Alternative Currency Commitment, the
occurrence of any other Event of Default with respect to Borrower or any
Qualified Borrower, or (iii) the acceleration of the Loans pursuant to Article
VIII (a Sharing Event under clauses (i) or (iii) being an “Automatic Sharing
Event”, and a Sharing Event under clause (ii) being an “Elective Sharing
Event”).

 

“SPC” has the meaning specified in Section 10.06(j).

 

“Spot Rate” for a currency means the rate quoted by Agent and generally used by
Agent for determining the Dollar Equivalent of Alternative Currencies as the
spot rate for the purchase by Agent of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made.

 

“Stabilized Asset Value” means, as of the end of any fiscal quarter, without
duplication, the sum of: (i) NOI for all Stabilized Properties owned or ground
leased under a Qualifying Lease by Borrower or its Consolidated Subsidiaries
(adjusted for property dispositions), as of the end of such fiscal quarter,
multiplied by 4 and divided by the Applicable Cap Rate; plus (ii) Borrower’s
Share of NOI for all Stabilized Properties owned or ground leased under a
Qualifying Lease by Unconsolidated Subsidiaries (adjusted for property
dispositions), as of the end of such fiscal quarter, multiplied by 4 and divided
by the Applicable Cap Rate; plus (iii) NOI for all Controlled Stabilized
Properties (adjusted for property dispositions), multiplied by 4 and divided by
the Applicable Cap Rate except that

 

28



--------------------------------------------------------------------------------

(A) the sum of the amount in clause (iii) plus 100% of the cost incurred to date
on all Controlled Development Property by the owner thereof may not exceed three
percent (3%) of the total Unencumbered Asset Value; and

 

(B) the sum of the amount in clause (iii) plus 100% of the cost incurred to date
on all Controlled Development Property by the owner thereof plus NOI for all
Other Qualifying Stabilized Property (adjusted for property dispositions),
multiplied by 4 and divided by the Applicable Cap Rate plus 100% of the cost
incurred to date on all Other Qualifying Development Property by the owner
thereof may not exceed ten percent (10%) of the total Unencumbered Asset Value.

 

“Stabilized Property” means: (i) a self storage facility owned or ground leased
under a Qualifying Lease by Borrower or any Subsidiary, located in the United
States or Canada for which a certificate of occupancy has been issued and the
facility has been operated by Borrower or any Subsidiary or any Person for the
benefit of Borrower or a Subsidiary for more than 30 months; (ii) a Development
Property designated by Borrower as a Stabilized Property; and (iii) a Controlled
Stabilized Property.

 

“Sterling” means the lawful currency of the United Kingdom.

 

“Subsidiary” means: (a) with respect to Borrower or any other Loan Party, any
Person of which Borrower or such Loan Party directly or indirectly holds 10% or
more of any voting class of ownership interest; or (b) with respect to any other
Person, a corporation, partnership, joint venture, limited liability company or
other business entity of which a majority of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

29



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s), determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line” means the revolving credit facility made available by Swing Line
Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to ten percent (10%) of the
Aggregate Revolving Commitments from time to time. The Swing Line Sublimit is
part of (although uncommitted), and not in addition to, the Aggregate Revolving
Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) System (or, if such clearing system ceases
to be operative, such other clearing system (if any) determined by Agent to be a
suitable replacement) is operating.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Availability Period” means (a) the period from and including the Closing
Date to the date that is one Business Day thereafter and (b) if the Aggregate
Term Commitments are increased pursuant to Section 2.15, the period from and
including the effective date of such increase to the date that is one Business
Day thereafter; provided, that the Term Availability Date may be sooner
terminated as of the date of termination of the Aggregate Term Commitments
pursuant to Section 2.06.

 

30



--------------------------------------------------------------------------------

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Term Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01(b).

 

“Term Commitment” means, as to each Lender, its several obligation to make Term
Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name in Part (b) of Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Term Extension Date” has the meaning set forth in Section 2.14(b).

 

“Term Extension Fee” has the meaning set forth in Section 2.09(e).

 

“Term Extension Notice” has the meaning set forth in Section 2.14(b).

 

“Term Loan” has the meaning specified in Section 2.01(b).

 

“Term Maturity Date” means August 14, 2005, unless otherwise extended in
accordance with Section 2.14(b) or accelerated pursuant to the terms hereof.

 

“Term Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Term Loans made by such Lender, substantially in the form of Exhibit
C-2.

 

“Threshold Amount” means Ten Million Dollars ($10,000,000).

 

“Total Indebtedness” means, with respect to any fiscal quarter, the sum of (a)
all Indebtedness of Borrower and the Consolidated Subsidiaries; plus (b) without
duplication, Borrower’s Share of the Indebtedness of Unconsolidated
Subsidiaries.

 

“Total Secured Indebtedness” means that portion of Total Indebtedness that is
secured by a Lien on real property other than a Permitted Lien.

 

“Total Unsecured Indebtedness” means that portion of Total Indebtedness other
than Total Secured Indebtedness.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“Unconsolidated Subsidiary” means any Subsidiary of Borrower other than a
Consolidated Subsidiary.

 

“Unencumbered Asset Value” means, as of the end of any fiscal quarter, without
duplication, the sum of:

 

(a) Unencumbered Stabilized NOI during such fiscal quarter (adjusted for
property dispositions) multiplied by 4 and divided by the Applicable Cap Rate;
plus

 

31



--------------------------------------------------------------------------------

(b) the NOI from Controlled Stabilized Properties during such fiscal quarter
(adjusted for property dispositions) multiplied by 4 and divided by the
Applicable Cap Rate; plus

 

(c) the NOI from Other Qualifying Stabilized Properties during such fiscal
quarter (adjusted for property dispositions) multiplied by 4 and divided by the
Applicable Cap Rate; plus

 

(d) the Development Asset Value with respect to Unencumbered Development
Properties; plus

 

(e) the Development Asset Value with respect to Controlled Development
Properties; plus

 

(f) the Development Asset Value with respect to Other Qualifying Development
Properties, plus

 

(g) the Non-Domestic Asset Value with respect to Unencumbered Non-Domestic
Properties; plus

 

(h) unrestricted cash and Cash Equivalents (excluding tenant deposits); plus

 

(i) Borrower’s cost basis in its corporate headquarters’ building and land
located at 1155 Valley Street, Seattle, Washington so long as it is not subject
to a Lien other than a Permitted Lien.

 

Notwithstanding the foregoing: (i) the amounts added through the foregoing
clauses (b), (c), (e) and (f) may not exceed 10% of the total Unencumbered Asset
Value; (ii) the amounts added through the foregoing clauses (b) and (e) may not
exceed 3% the total Unencumbered Asset Value; (iii) the amounts added through
the foregoing clause (g) may not exceed 15% of the total Unencumbered Asset
Value; and (iv) the portion of Unencumbered Asset Value attributable to
Properties ground leased under a Qualifying Lease may not exceed 5% of the total
Unencumbered Asset Value.

 

“Unencumbered Development Property” means any Development Property that is an
Unencumbered Property and is owned by a Loan Party.

 

“Unencumbered Non-Domestic Property” means any Non-Domestic Property that is an
Unencumbered Property and is owned by a Loan Party.

 

“Unencumbered NOI” means, with respect to any fiscal quarter, without
duplication, the sum of: (i) NOI from all Unencumbered Properties owned or
ground leased under a Qualifying Lease by Borrower or Consolidated Subsidiaries;
plus (ii) Borrower’s Share of NOI for all Unencumbered Properties owned or
ground leased under a Qualifying Lease by Unconsolidated Subsidiaries; provided
that any Unencumbered NOI generated from any Subsidiary that is not a Loan Party
shall be excluded from this calculation.

 

“Unencumbered Property” means any self storage facility which (A) is 100% owned
in fee (or ground leased under a Qualifying Lease) by Borrower or any of its
Subsidiaries, (B) is not

 

32



--------------------------------------------------------------------------------

subject (nor are any equity interests of the direct or indirect owner of such
Property subject) to a Lien that secures Indebtedness of any Person other than a
Permitted Lien, and (C) is not subject (nor are any equity interests of the
direct or indirect owner of such Property subject) to any Negative Pledge.

 

“Unencumbered Stabilized NOI” means, with respect to any fiscal quarter,
Unencumbered NOI less NOI derived from all Unencumbered Development Property and
all Controlled Development Property.

 

“Unsecured Interest Expense” means that portion of Interest Expense that is
payable with respect to Total Unsecured Indebtedness.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s vested benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

 

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof’ and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, and (vii) all references to “Borrower’s knowledge”
or “the best of Borrower’s knowledge” shall means the actual knowledge of
officers or employees who are

 

33



--------------------------------------------------------------------------------

directly or indirectly responsible for the oversight or administration of this
Agreement or any Loan Party’s relationship with the Agent or any Lenders as well
as knowledge that such officers or employees would have had or obtained through
reasonable internal controls of the affairs of Borrower and its Subsidiaries.

 

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms.

 

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or the Required Lenders shall so request, Agent,
Lenders and Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) Borrower shall not be required to revise information previously
delivered to Agent or Lenders to reflect such change, (ii) such ratio or
requirement shall thereafter continue to be computed in accordance with GAAP
prior to such change therein and (iii) Borrower shall, with respect to
calculations made after the change, provide to Agent and Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made with and without giving effect to such change in GAAP.

 

1.04 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

 

1.06 Letter of Credit Amounts. Unless otherwise specified herein the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms

 

34



--------------------------------------------------------------------------------

or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

1.07 Exchange Rates; Currency Equivalents.

 

(a) The Agent shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
for purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Agent, which determination shall be conclusive in the absence
of manifest error.

 

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Revolving Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing or
Revolving Loan is denominated in an Alternative Currency, such amount shall be
the relevant Alternative Currency Equivalent of such Dollar amount (rounded to
the nearest 1,000 units of such Alternative Currency), as determined by the
Agent, which determination shall be conclusive in the absence of manifest error.

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Revolving Loans and Term Loans.

 

(a) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make revolving loans (each such loan, a “Revolving Loan”) to the
Borrower and to Qualified Borrowers in Dollars or in one or more Alternative
Currencies (provided (i) such Alternative Currency is readily available to such
Lenders and is freely transferable and convertible to Dollars, (ii) Reuters (or
any successor thereto) reports a Eurocurrency Base Rate for such Alternative
Currency relating to the applicable Interest Period, and (iii) Borrower shall
then have a Debt Rating from S&P of BBB- or higher and from Moody’s of Baa3 or
higher) from time to time, on any Business Day during the Revolving Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Revolving Commitment; provided, however, that after giving
effect to any Revolving Borrowing, the Dollar Equivalent of (i) the Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the aggregate Outstanding Amount of
all Swing Line Loans shall not exceed such Lender’s Revolving Commitment, (iii)
the aggregate Outstanding Amount of all Revolving Loans denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit; and
(iv) the aggregate Outstanding Amount of all Revolving Loans

 

35



--------------------------------------------------------------------------------

denominated in Alternative Currencies of any Lender shall not exceed such
Lender’s Applicable Percentage of the Alternative Currency Sublimit.
Notwithstanding any other provision of this Agreement to the contrary, each
Borrowing denominated in Dollars shall be deemed to use the Dollar Commitments
to the extent the Dollar Sublimit would not be exceeded thereby, and to use the
Alternative Currency Commitments if such Alternative Currency Commitments are
available in the event that the Dollar Commitments would be so exceeded. Within
the limits of each Lender’s Revolving Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01(a),
prepay under Section 2.05, and reborrow under this Section 2.01(a). Revolving
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.

 

(b) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make term loans (each such loan, a “Term Loan”) to the Borrower in
Dollars from time to time, on any Business Day during the Term Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Term Commitment; provided, however, that after giving effect to
any Term Borrowing, the aggregate Outstanding Amount of the Term Loans of any
Lender shall not exceed such Lender’s Term Commitment. Within the limits of each
Lender’s Term Commitment, and subject to the other terms and conditions hereof,
the Borrower may borrow under this Section 2.01(b) and prepay under Section
2.05. Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

 

2.02 Borrowings, Conversions and Continuations of Loans.

 

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon Borrower’s
irrevocable notice (on Borrower’s own behalf or on behalf of the applicable
Qualified Borrower) to Agent which may be given by telephone. Each such notice
must be received by Agent not later than 11:00 a.m. (i) three Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Revolving
Loans denominated in Alternative Currencies, and (iii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by Borrower pursuant to
Section 2.02(a) must be confirmed promptly by delivery to Agent of a written
Loan Notice, appropriately completed and signed by a Responsible Officer of
Borrower. Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans in Dollars shall be (i) in the case of a Eurocurrency Rate Revolving Loan
be in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof and (ii) in the case of a Eurocurrency Rate Term Loan be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
Revolving Borrowing of, conversion to or continuation of Eurocurrency Rate
Revolving Loans in Alternative Currencies shall be in a principal Dollar
Equivalent amount of or approximating $5,000,000 or any amount in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Loan Notice shall specify (i)
whether the Borrowing being requested is a Revolving Borrowing, a Term
Borrowing, a conversion of Revolving Loans from one Type to the other, a
conversion of Term Loans from one Type to the other, a continuation of
Eurocurrency Rate Revolving Loans, or a continuation of Eurocurrency Rate Term
Loans, (ii) the requested date of

 

36



--------------------------------------------------------------------------------

the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto, (vi) if such Borrowing is to be made by a Qualified Borrower,
the identity of the Qualified Borrower, and (vii) in the case of Loan Notices
requesting a Revolving Borrowing, the currency of the Revolving Loans to be
borrowed; provided, however, that if as of the date of any Loan Notice
requesting a Revolving Borrowing, there are Swing Line Loans and/or L/C
Borrowings outstanding, the Borrower shall be deemed to have requested that a
portion of the requested Revolving Loans in a principal amount equal to the
outstanding principal amount of such Swing Line Loans and L/C Borrowings be
denominated in Dollars. If Borrower fails to specify a currency in a Loan Notice
requesting a Revolving Borrowing, then the Revolving Loans so requested shall be
made in Dollars. If Borrower fails to specify a Type of Loan in a Loan Notice or
if Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans; provided, however, that in the case of a failure to timely request a
continuation of Revolving Loans denominated in an Alternative Currency, such
Revolving Loans shall be continued as Eurocurrency Rate Revolving Loans in their
original currency with an Interest Period of one month. Any such automatic
conversion to Base Rate Loans and any continuation of Eurocurrency Rate
Revolving Loans provided for in the preceding sentence shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Revolving Loans. If Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month. No Revolving Loan may be
converted into or continued as a Revolving Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Revolving
Loan and reborrowed in the other currency.

 

(b) Following receipt of a Loan Notice, Agent shall promptly notify each Lender
of the contents thereof and the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by Borrower, Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans or continuation of Revolving Loans
denominated in a currency other than Dollars, in each case as described in
subsection (a) above. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to Agent in Same Day Funds at Administrative
Agent’s Office for the applicable currency not later than 1:00 p.m., in the case
of any Revolving Loan denominated in Dollars, and not later than the Applicable
Time specified by the Administrative Agent in the case of any Revolving Loan in
an Alternative Currency, in each case on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension, Section
4.01), Agent shall make all funds so received available to Borrower in like
funds as received by Agent either by (i) crediting the account of Borrower on
the books of Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) Agent by Borrower; provided, however, that if, on the date the
Loan Notice with respect to such Borrowing in Dollars is given by Borrower,
there are Swing Line Loans or L/C Borrowings outstanding, then the proceeds of
such Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, second, to the payment in full of any such Swing Line Loans, and
third, to the Borrower as provided above.

 

37



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders. During the existence of a Default, the Required
Lenders may demand that any or all of the then outstanding Eurocurrency Rate
Revolving Loans denominated in an Alternative Currency be prepaid on the last
day of the then current Interest Period with respect thereto. During the
existence of an Event of Default, the Required Lenders may demand that any or
all of the then outstanding Eurocurrency Rate Loans be converted immediately to
Base Rate Loans and Borrower agrees to pay all amounts due under Section 3.05 in
accordance with the terms thereof due to any such conversion.

 

(d) Agent shall promptly notify Borrower and Lenders of the interest rate
applicable to any Interest Period for Eurocurrency Rate Loans upon determination
of such interest rate. The determination of the Eurocurrency Rate by Agent shall
be conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Agent shall notify the Borrower and the Lenders of any
change in Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than fifteen Interest Periods in effect with respect to Revolving
Loans and not more than four Interest Periods in effect with respect to Term
Loans.

 

2.03 Letters of Credit.

 

(a) The Letter of Credit Commitment.

 

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the L/C Expiration Date, to issue Letters of Credit
denominated in Dollars for the account of Borrower, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of Borrower and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, the
Dollar Equivalent of (x) the Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (y) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment, or (z) the Outstanding Amount of the L/C
Obligations shall not exceed the L/C Sublimit. Each request by Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by Borrower that the L/C Credit Extension so requested complies
with the conditions set forth in the proviso to the preceding sentence. Within
the foregoing limits, and subject to the terms and conditions hereof, Borrower’s
ability to obtain Letters of

 

38



--------------------------------------------------------------------------------

Credit shall be fully revolving, and accordingly Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired, that have been returned and cancelled, or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

 

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

 

(A) subject to Section 2.03(b)(iv), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

 

(B) the expiry date of such requested Letter of Credit would occur more than one
year after the L/C Expiration Date, unless all the Lenders have approved such
expiry date.

 

(iii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

 

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer in effect generally with respect to letters of credit issued by
the L/C Issuer;

 

(C) such Letter of Credit is to be denominated in a currency other than Dollars;
or

 

(D) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with Borrower or such Lender
to eliminate the L/C Issuer’s risk with respect to such Lender and the Letter of
Credit to be issued.

 

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

 

39



--------------------------------------------------------------------------------

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to Agent
in Article IX with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” or “Agent” as used in Article IX included
the L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the L/C Issuer.

 

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

 

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Borrower delivered to the L/C Issuer (with a copy to Agent) in
the form of a L/C Application, appropriately completed and signed by a
Responsible Officer of Borrower. Such L/C Application must be received by the
L/C Issuer and Agent not later than 11:00 a.m. at least two (2) Business Days
(or such later date and time as Agent and the L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such L/C Application shall specify in
form and detail satisfactory to the L/C Issuer: (A) the proposed issuance date
of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof, (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such L/C Application shall
specify in form and detail satisfactory to the L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require. Additionally, Borrower shall furnish to
the L/C Issuer and Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or Agent may require in accordance with its usual
and customary business practices.

 

(ii) Promptly after receipt of any L/C Application at the address set forth in
Section 10.02 for receiving L/C Applications and related correspondence, the L/C
Issuer will confirm with Agent (by telephone or in writing) that Agent has
received a copy of such L/C Application from Borrower and, if not, the L/C
Issuer will provide Agent with a copy thereof. Unless the L/C Issuer has
received written notice from any Lender, Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions

 

40



--------------------------------------------------------------------------------

contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

 

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to Borrower and Agent a true and
complete copy of such Letter of Credit or amendment. On a quarterly basis, the
L/C Issuer shall notify Agent, and Agent shall notify each Lender, of such
Lender’s Applicable Percentage of the L/C Obligations outstanding.

 

(iv) If Borrower so requests in any applicable L/C Application, the L/C Issuer
may, in its sole and absolute discretion, agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
Borrower shall not be required to make a specific request to the L/C Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the L/C Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from Agent that the Required Revolving Lenders
have elected not to permit such extension, or (2) from Agent, any Lender or
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.

 

(c) Drawings and Reimbursements; Funding of Participations.

 

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify Borrower and
Agent thereof. Borrower shall reimburse the L/C Issuer through Agent in an
amount equal to the amount of such drawing. Such payment shall be due not later
than 11:00 a.m. on the date of any payment by the L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”). If Borrower does not reimburse the L/C
Issuer by such time, Agent shall

 

41



--------------------------------------------------------------------------------

promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof. In such event, Borrower shall be deemed to have requested a
Revolving Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by the L/C Issuer or Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to Agent for the account of the L/C Issuer at the Administrative
Agent’s Office for Dollar-denominated payments in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Lender that so makes funds available
shall be deemed to have made a Base Rate Revolving Loan to Borrower in such
amount. Agent shall remit the funds so received to the L/C Issuer.

 

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, Borrower shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, each Lender’s payment to Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.

 

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

 

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Revolving Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by Borrower of a Loan Notice). No such making of an L/C Advance
shall relieve or

 

42



--------------------------------------------------------------------------------

otherwise impair the obligation of Borrower to reimburse the L/C Issuer for the
amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

(vi) If any Lender fails to make available to Agent for the account of the L/C
Issuer any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
the L/C Issuer shall be entitled to recover from such Lender (acting through
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the LC/ Issuer in connection
with the foregoing. A certificate of the L/C Issuer submitted to any Lender
(through Agent) with respect to any amounts owing under this clause (vi) shall
be conclusive absent manifest error.

 

(d) Repayment of Participations.

 

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by Agent), Agent will
distribute to such Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by Agent.

 

(ii) If any payment received by Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to Agent for the
account of the L/C Issuer its Applicable Percentage thereof on demand of Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e) Obligations Absolute. The obligation of Borrower to reimburse the L/C Issuer
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

43



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.

 

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.

 

(f) Role of L/C Issuer. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable to any Lender for (i)
any action taken or omitted in connection herewith at the request or with the
approval of Lenders, Required Revolving Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement nor shall it
constitute a waiver of any claims Borrower may have against L/C Issuer for L/C
Issuer’s gross negligence or willful misconduct.

 

44



--------------------------------------------------------------------------------

None of the L/C Issuer, Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against the L/C Issuer, and
the L/C Issuer may be liable to Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by
Borrower which Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g) Cash Collateral. Upon the request of Agent, if, as of the L/C Expiration
Date, any L/C Obligation for any reason remains outstanding, Borrower shall, in
each case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. Sections 2.05 and 8.02(c) set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes hereof, “Cash Collateralize”
means to pledge and deposit with or deliver to Agent, for the benefit of the L/C
Issuer and the Lenders, as collateral for the L/C Obligations to be cash
collateralized, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to Agent and the L/C Issuer (which documents are
hereby consented to by Lenders). Derivatives of such term have corresponding
meanings. Borrower hereby grants to Agent, for the benefit of the L/C Issuer and
Lenders, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing. Cash Collateral shall be maintained
in blocked, interest bearing deposit accounts at Agent.

 

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance shall
apply to each commercial Letter of Credit.

 

(i) L/C Fees. Borrower shall pay to Agent for the account of each Lender in
accordance with its Applicable Percentage a L/C fee (the “L/C Fee”) for each
standby Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06. L/C
Fees shall be (i) computed on a quarterly basis in arrears and (ii) due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the L/C Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each standby Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such

 

45



--------------------------------------------------------------------------------

quarter that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default exists, all L/C Fees shall accrue at the Default
Rate.

 

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
Borrower shall pay directly to the L/C Issuer for its own account a fronting fee
(i) with respect to each standby Letter of Credit, at the rate per annum
specified in the Agent Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit and on a quarterly basis in arrears. Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the L/C Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. In addition, Borrower shall pay directly to the L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such individual customary fees
and standard costs and charges are due and payable on demand and are
non-refundable.

 

(k) Conflict With Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.

 

2.04 Swing Line Loans.

 

(a) The Swing Line. Subject to the terms and conditions set forth herein, Swing
Line Lender agrees, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, to consider in its sole and absolute discretion
making loans in Dollars (each such loan, a “Swing Line Loan”) to Borrower from
time to time on any Business Day during the Revolving Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Dollar Equivalent of the Applicable Percentage of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Revolving
Commitment; provided, however, that after giving effect to any Swing Line Loan,
the Dollar Equivalent of (i) the Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, and (ii) the aggregate Outstanding Amount of
the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment. The Swing Line is a discretionary,
uncommitted facility and Swing Line Lender may terminate or suspend the Swing
Line at any time in its sole discretion upon notice to Borrower which notice may
be given by Swing Line Lender before or after Borrower requests a Swing Line
Loan hereunder. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

 

46



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Unless the Swing Line has been terminated or suspended
by the Swing Line Lender as provided in subsection (a) above, each Swing Line
Borrowing shall be made upon Borrower’s irrevocable notice to Swing Line Lender
and Agent, which may be given by telephone. Each such notice must be received by
Swing Line Lender and Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $100,000, and (ii) the requested borrowing date, which shall be a Business
Day. Each such telephonic notice must be confirmed promptly by delivery to Swing
Line Lender and Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of Borrower. Promptly after
receipt by Swing Line Lender of any telephonic Swing Line Loan Notice, Swing
Line Lender will confirm with Agent (by telephone or in writing) that Agent has
also received such Swing Line Loan Notice and, if not, Swing Line Lender will
notify Agent (by telephone or in writing) of the contents thereof. Unless (x)
the Swing Line has been terminated or suspended by the Swing Line Lender as
provided in subsection (a) above, or (y) the Swing Line Lender has received
notice (by telephone or in writing) from Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.04(a),
or (B) that one or more of the applicable conditions specified in Article IV is
not then satisfied, then, subject to the terms and conditions hereof, Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to
Borrower by crediting the account of Borrower on the books of Swing Line Lender
in immediately available funds. Lenders agree that Swing Line Lender may agree
to modify the borrowing procedures used in connection with the Swing Line in its
discretion and without affecting any of the obligations of Lenders hereunder
other than notifying Agent of a Swing Line Loan Notice.

 

(c) Refinancing of Swing Line Loans.

 

(i) Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of Borrower (which hereby irrevocably authorizes Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Revolving
Loan in an amount equal to such Lender’s Applicable Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 4.02. Swing Line Lender shall furnish Borrower
with a copy of the applicable Loan Notice promptly after delivering such notice
to Agent. Each Lender shall make an amount equal to its Applicable Percentage of
the amount specified in such Loan Notice available to Agent in immediately
available funds for the account of Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Revolving Loan to
Borrower in such amount. Agent shall remit the funds so received to Swing Line
Lender.

 

47



--------------------------------------------------------------------------------

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate
Revolving Loans submitted by Swing Line Lender as set forth herein shall be
deemed to be a request by Swing Line Lender that each of the Lenders fund its
risk participation in the relevant Swing Line Loan and each Lender’s payment to
Agent for the account of Swing Line Lender pursuant to Section 2.04(c)(i) shall
be deemed payment in respect of such participation.

 

(iii) If any Lender fails to make available to Agent for the account of Swing
Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in Section
2.04(c)(i), Swing Line Lender shall be entitled to recover from such Lender
(acting through Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to Swing Line Lender at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by Swing Line Lender in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by Swing Line
Lender in connection with the foregoing. A certificate of Swing Line Lender
submitted to any Lender (through Agent) with respect to any amounts owing under
this clause (iii) shall be conclusive absent manifest error.

 

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against Swing Line Lender, Borrower or any other Person for
any reason whatsoever, (B) the occurrence or continuance of a Default, or (C)
any other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of Borrower to repay Swing Line Loans, together with
interest as provided herein.

 

(d) Repayment of Participations.

 

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if Swing Line Lender receives any payment on account of
such Swing Line Loan, Swing Line Lender will distribute to such Lender its
Applicable Percentage of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by Swing Line
Lender.

 

(ii) If any payment received by Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by Swing Line Lender
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by Swing Line Lender in its discretion), each Lender
shall pay to Swing Line Lender its Applicable Percentage thereof on demand of
Agent, plus interest thereon from

 

48



--------------------------------------------------------------------------------

the date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. Agent will make such demand upon the request of
Swing Line Lender. The obligations of Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

 

(e) Interest for Account of Swing Line Lender. Swing Line Lender shall be
responsible for invoicing Borrower for interest on the Swing Line Loans. Until
each Lender funds its Base Rate Revolving Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of Applicable Percentage shall be solely for the
account of Swing Line Lender.

 

(f) Payments Directly to Swing Line Lender. Borrower shall make all payments of
principal and interest in respect of the Swing Line Loans directly to Swing Line
Lender.

 

2.05 Prepayments.

 

(a) Borrower may, upon notice to Agent, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by Agent not later than 11:00
a.m. (A) three Business Days prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Dollars and four Business Days prior to any date of
prepayment of Eurocurrency Rate Revolving Loans denominated in Alternative
Currencies, and (B) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of Eurocurrency Rate Loans denominated in Dollars shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof; (iii) any prepayment of Eurocurrency Rate Revolving Loans in
Alternative Currencies shall be in a principal Dollar Equivalent amount of or
approximating $5,000,000 or any amount in excess thereof; and (iv) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
(i) whether the Loan to be prepaid is a Revolving Loan or a Term Loan, (ii) the
date and amount of such prepayment and (iii) the Type(s) of Loans to be prepaid.
Agent will promptly notify each Lender of its receipt of each such notice and of
the contents thereof, and of the amount of such Lender’s Applicable Percentage
of such prepayment. If such notice is given by Borrower, Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Revolving Loans or Term Loans of
Lenders, as applicable, in accordance with their respective Applicable
Percentages.

 

(b) Borrower may, upon notice to Swing Line Lender (with a copy to Agent), at
any time or from time to time, voluntarily prepay Swing Line Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by Swing Line Lender and Agent not later than 1:00 p.m. on the date of
the prepayment, and (ii) any such prepayment shall be in a minimum principal
amount of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by Borrower, Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

49



--------------------------------------------------------------------------------

(c) (i) If for any reason the Dollar Equivalent of the Revolving Outstandings at
any time exceeds the Aggregate Revolving Commitments then in effect, Borrower
shall immediately prepay (and cause the applicable Qualified Borrowers to
prepay) Revolving Loans and/or Swing Line Loans and/or Cash Collateralize the
L/C Obligations in an aggregate amount equal to such excess; provided, however,
that Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Revolving Loans and Swing Line Loans, if required under this Section, the
Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect.

 

(ii) If for any reason the Dollar Equivalent of the Revolving Outstandings
denominated in Alternative Currencies at any time exceeds the Alternative
Currency Sublimit then in effect, Borrower shall immediately prepay (and cause
the applicable Qualified Borrowers to prepay) Revolving Loans in an aggregate
amount equal to such excess. Unless Agent changes its generally applicable
policy regarding revaluation of Revolving Loans denominated in Alternative
Currency, in determining the Dollar Equivalent of Revolving Outstandings on any
given Revaluation Date, only those Alternate Currency Revolving Loans whose
Interest Periods end on such Revaluation Date shall be revalued.

 

(iii) The Agent may, at any time and from time to time after the initial deposit
of such Cash Collateral, request that additional Cash Collateral be provided in
order to protect against the results of further exchange rate fluctuations.

 

(d) If for any reason the Dollar Equivalent of the aggregate Outstanding Amounts
of the Term Loans at any time exceeds the Aggregate Term Commitments, the
Borrower shall immediately prepay Term Loans in an aggregate amount equal to
such excess.

 

2.06 Termination or Reduction of Commitments.

 

(a) Borrower may at any time and from time to time, upon notice to Agent,
terminate all or any part of the Dollar Commitments or the Alternative Currency
Commitments; provided that (i) any such notice shall be received by Agent not
later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) Borrower
shall not terminate or reduce the Aggregate Revolving Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Dollar
Equivalent of the Revolving Outstandings would exceed the Aggregate Revolving
Commitments, and (iv) Borrower shall not terminate or reduce the Alternative
Currency Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Dollar Equivalent of Revolving Outstandings
denominated in Alternative Currencies would exceed the Alternative Currency
Commitments. Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Revolving Commitments. Any reduction
of the Aggregate Revolving Commitments shall be applied to the Revolving
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.

 

(b) Borrower may, upon notice to Agent, terminate the Aggregate Term
Commitments, or from time to time permanently reduce the Aggregate Term
Commitments;

 

50



--------------------------------------------------------------------------------

provided that (i) any such notice shall be received by Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof, and (iii) Borrower shall not
terminate or reduce the Aggregate Term Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Term Outstandings would
exceed the Aggregate Term Commitments. Agent will promptly notify the Lenders of
any such notice of termination or reduction of the Aggregate Term Commitments.
Any reduction of Aggregate Term Commitments shall be applied to the Term
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Term
Commitments shall be paid on the effective date of such termination.

 

2.07 Repayment of Loans.

 

(a) Borrower shall repay to Lenders on the Revolving Maturity Date the aggregate
principal amount of Revolving Loans outstanding on such date.

 

(b) Borrower shall repay to Swing Line Lender each Swing Line Loan on the
earlier to occur of (i) the date three Business Days after such Loan is made and
(ii) the Revolving Maturity Date.

 

(c) Borrower shall repay to Lenders on the Term Maturity Date the aggregate
principal amount of Term Loans outstanding on such date.

 

2.08 Interest.

 

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

 

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii) If any amount (other than principal of any Loan) payable by Borrower or
Qualified Borrower under any Loan Document is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

51



--------------------------------------------------------------------------------

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, Borrower or Qualified Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

 

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.09 Fees. In addition to certain fees described in subsections (i) and (f) of
Section 2.03:

 

(a) Facility Fee. Borrower shall pay to Agent for the account of each Lender in
accordance with its Applicable Percentage, a facility fee equal to the
Applicable Facility Fee Rate set forth below times the actual daily amount of
the Aggregate Revolving Commitments (or, if the Aggregate Revolving Commitments
have terminated, on the Dollar Equivalent of the Outstanding Amount of all
Revolving Loans, Swing Line Loans and L/C Obligations), regardless of usage. The
facility fee shall accrue at all times during the Revolving Availability Period
(and thereafter so long as any Revolving Loans, Swing Line Loans or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the first Business Day of each April, July, October and
January, commencing with the first such date to occur after the Closing Date,
and on the Revolving Maturity Date (and, if applicable, thereafter on demand).
The facility fee shall be calculated quarterly in arrears, and if there is any
change in the Debt Rating during any quarter, the actual daily amount shall be
computed and multiplied by the Applicable Facility Fee Rate separately for each
period during such quarter that such Applicable Facility Fee Rate was in effect.

 

Debt Rating (bps)

--------------------------------------------------------------------------------

  

Applicable

Facility

Fee Rate

(bps)

--------------------------------------------------------------------------------

³ A3/A-    

   15

Baa1/BBB+

   20

Baa2/BBB  

   20

Baa3/BBB-

   20

< Baa3/BBB-

   35

 

52



--------------------------------------------------------------------------------

Initially, the Applicable Facility Fee Rate shall be determined based upon the
Debt Rating specified in the certificate delivered pursuant to Section
4.01(a)(viii). Thereafter, each change in the Applicable Facility Fee Rate
resulting from a publicly announced change in the Debt Rating shall be
effective, on the first day following the effective date of such change.

 

(b) Agent’s Fees. Borrower shall pay to Agent for Agent’s own account, fees in
the amounts and at the times specified in the letter agreement, dated December
1, 2004 (the “Agent Fee Letter”), between Borrower and Agent. Such fees shall be
fully earned when paid and shall be nonrefundable for any reason whatsoever.

 

(c) Arrangement and Upfront Fees. On the Closing Date, Borrower shall pay the
arrangement fees and the upfront fees set forth in, and in accordance with, the
Agent Fee Letter. Such fees shall be fully earned when paid and shall be
nonrefundable for any reason whatsoever.

 

(d) Revolving Extension Fee. If Borrower elects to extend the term of the Loan
in accordance with Section 2.14(a), Borrower shall pay to Agent, for the account
of each Lender in proportion to its Applicable Percentage, a fee (a “Revolving
Extension Fee”) in an amount equal to 0.20% of the Aggregate Revolving
Commitments, without giving effect to any simultaneous increase therein under
Section 2.15. The Revolving Extension Fee shall be paid by Borrower on or before
the Revolving Extension Date.

 

(e) Term Extension Fee. If Borrower elects to extend the term of the Loan in
accordance with Section 2.14(b), Borrower shall pay to Agent, for the account of
each Lender in proportion to its Applicable Percentage, a fee (a “Term Extension
Fee”) in an amount equal to 0.15% of the Aggregate Term Commitments as of the
Closing Date. The Term Extension Fee shall be paid by Borrower on or before the
Term Extension Date.

 

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Agent’s “prime rate” shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. All other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year), or, in the case of interest in respect of Revolving Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice. Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

2.11 Evidence of Debt.

 

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by Agent in the ordinary
course of business. The accounts or records maintained by Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by Lenders to Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not,

 

53



--------------------------------------------------------------------------------

however, limit or otherwise affect the obligation of Borrower hereunder to pay
any amount owing with respect to the Obligations in accordance with the terms of
the Loan Documents. In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of Agent in
respect of such matters, the accounts and records of Agent shall control in the
absence of manifest error. Upon the request of any Lender made through Agent,
Borrower shall execute and deliver to such Lender (through Agent) a Revolving
Note, which shall evidence such Lender’s Revolving Loans in addition to such
accounts or records, and a Term Note, which shall evidence such Lender’s Term
Loans in addition to such accounts or records. Upon the request of any Lender
made through Agent, each Qualified Borrower shall execute and deliver to such
Lender (through Agent) a Revolving Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Revolving Notes and its Term Note and endorse thereon, as applicable, the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and Agent shall maintain in accordance with its usual practice accounts
or records evidencing the purchases and sales by such Lender of participations
in Letters of Credit and Swing Line Loans. In the event of any conflict between
the accounts and records maintained by Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of Agent shall
control in the absence of manifest error.

 

2.12 Payments Generally; Agent’s Clawback.

 

(a) (i) General. All payments to be made by Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Revolving Loans denominated in an Alternative
Currency, all payments by Borrower or Qualified Borrower, as the case may be,
hereunder shall be made to Agent, for the account of the respective Lenders to
which such payment is owed, at the Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 12:00 noon on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrower or
Qualified Borrower, as the case may be, hereunder with respect to principal and
interest on Revolving Loans denominated in an Alternative Currency shall be made
to the Agent, for the account of the respective Lenders to which such payment is
owed, at the applicable Administrative Agent’s Office in such Alternative
Currency and in Same Day Funds not later than the Applicable Time specified by
the Agent on the dates specified herein. Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by Agent (i) after 12:00 noon, in the case
of payments in Dollars, or (ii) later than the Applicable Time specified by the
Agent in the case of payments in an Alternative Currency, shall in each case be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by Borrower or
Qualified Borrower, as the case may be, shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 

54



--------------------------------------------------------------------------------

(ii) On each date when the payment of any principal, interest or fees are due
hereunder or under any Note, Borrower agrees to maintain, or cause or the
applicable Qualified Borrower to maintain, on deposit in an ordinary checking
account maintained by Borrower or the applicable Qualified Borrower with Agent
(as any such account shall be designated by Borrower or the applicable Qualified
Borrower in a written notice to Agent from time to time, a “Borrower Account”)
an amount sufficient to pay such principal, interest or fees in full on such
date. Borrower hereby, for itself and each Qualified Borrower, authorizes Agent
(A) to deduct automatically all principal, interest or fees when due hereunder
or under any Note from the applicable Borrower Account, and (B) if and to the
extent any payment of principal, interest or fees under this Agreement or any
Note is not made when due to deduct any such amount from any or all of the
accounts of Borrower or Qualified Borrower maintained at Agent. Agent agrees to
provide written notice to Borrower or the applicable Qualified Borrower of any
automatic deduction made pursuant to this Section 2.12(a)(ii) showing in
reasonable detail the amounts of such deduction. Lenders agree to reimburse
Borrower and Qualified Borrowers based on their Applicable Percentage for any
amounts deducted from such accounts in excess of amount due hereunder and under
any other Loan Documents, together with such interest thereon as the excess
would have earned if not so deducted.

 

(b) (i) Funding by Lenders; Presumption by Agent. Unless Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to Agent such Lender’s share of such
Borrowing, Agent may assume that such Lender has made such share available on
such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to Borrower or applicable Qualified Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to Agent in Same Day Funds, then the
applicable Lender severally agrees to pay, and Borrower severally agrees to pay,
or cause the applicable Qualified Borrower to pay, to Agent forthwith on demand
such corresponding amount in Same Day Funds with interest thereon, for each day
from and including the date such amount is made available to Borrower or such
Qualified Borrower, as the case may be, to but excluding the date of payment to
Agent, at (A) in the case of a payment to be made by such Lender, the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by Agent in connection with the foregoing,
and (B) in the case of a payment to be made by Borrower, the applicable
Overnight Rate from time to time in effect, plus 1/2 of 1%. Any payment required
of Borrower under the preceding sentence shall be due not later than three days
from Borrower’s receipt of Agent’s demand therefor. If Borrower or the
applicable Qualified Borrower and such Lender shall pay such corresponding
amount and/or interest to Agent for the same or an overlapping period, Agent
shall promptly remit to Borrower or such Qualified Borrower, as the case may be,
the amount so paid by Borrower or such Qualified Borrower for such period. If
such Lender pays its share of the applicable Borrowing to Agent, then the amount
so paid shall constitute such Lender’s Revolving Loan or Term Loan, as the case
may be, included in such Borrowing. Any payment by Borrower or such Qualified
Borrower shall be without prejudice to any claim Borrower or such Qualified
Borrower may have against a Lender that shall have failed to make such payment
to Agent.

 

(ii) Payments by Borrower; Presumptions by Agent. Unless Agent shall have
received notice from Borrower prior to the date on which any payment is due to
Agent for the account of the Lenders, the Swing Line Lender or the L/C Issuer
hereunder that Borrower or

 

55



--------------------------------------------------------------------------------

Qualified Borrower, as the case may be, will not make such payment, Agent may
assume that Borrower or Qualified Borrower, as the case may be, has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to Lenders, the Swing Line Lender or the L/C Issuer, as
the case may be, the amount due. In such event, if Borrower or Qualified
Borrower, as the case may be, has not in fact made such payment in Same Day
Funds, then each of Lenders, the Swing Line Lender or the L/C Issuer, as the
case may be, severally agrees to repay to Agent forthwith on demand the amount
so distributed to such Lender, the Swing Line Lender or the L/C Issuer, in Same
Day Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to Agent, at
the greater of the applicable Overnight Rate and a rate determined by Agent in
accordance with banking industry rules on interbank compensation. A notice of
Agent to any Lender or Borrower or Qualified Borrower, as the case may be, with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

 

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
Agent funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to Borrower
or the Qualified Borrower, as the case may be, by Agent because the conditions
to the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, Agent shall return such funds (in
like funds as received from such Lender) to such Lender, without interest.

 

(d) Obligations of Lenders Several. The obligations of Lenders hereunder to make
Loans, to fund participations in Letters of Credit and Swing Line Loans and to
make payments under Section 10.04(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, purchase its participation or to make its payment under Section 10.04(c).

 

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.13 Sharing of Payments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

56



--------------------------------------------------------------------------------

(b) the provisions of this Section shall not be construed to apply to (x) any
payment made by Borrower or any Qualified Borrower pursuant to and in accordance
with the express terms of this Agreement or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to Borrower, any Qualified Borrower or any
Subsidiary (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14 Extension of Maturity Date.

 

(a) Borrower may extend the Revolving Maturity Date for a period of one year
upon the following terms and conditions: (i) delivery by Borrower of a written
notice to Agent (the “Revolving Extension Notice”) on or before a date that is
not earlier than 120 days prior to, nor later than 30 days prior to the original
Revolving Maturity Date, which Revolving Extension Notice the Agent shall
promptly deliver to the Lenders; (ii) no Default or Event of Default shall have
occurred and be continuing both on the date Borrower delivers the Revolving
Extension Notice and on the original Revolving Maturity Date (the “Revolving
Extension Date”), and (iii) Borrower shall pay the Revolving Extension Fee to
Agent, for the account of each Lender in proportion to its Applicable
Percentage, on or before the Revolving Extension Date. Borrower’s delivery of
the Revolving Extension Notice shall be irrevocable.

 

(b) Borrower may extend the Term Maturity Date for a period of one year upon the
following terms and conditions: (i) delivery by Borrower of a written notice to
Agent (the “Term Extension Notice”) on or before a date that is not earlier than
120 days prior to, nor later than 30 days prior to the original Term Maturity
Date, which Term Extension Notice the Agent shall promptly deliver to the
Lenders; (ii) no Default or Event of Default shall have occurred and be
continuing both on the date Borrower delivers the Term Extension Notice and on
the original Term Maturity Date (the “Term Extension Date”), and (iii) Borrower
shall pay the Term Extension Fee to Agent, for the account of each Lender in
proportion to its Applicable Percentage, on or before the Term Extension Date.
Borrower’s delivery of the Term Extension Notice shall be irrevocable.

 

2.15 Increase in Commitments.

 

(a) Provided there exists no continuing Default or Event of Default, upon notice
to Agent (which shall promptly notify the Lenders), (i) Borrower may on a
one-time basis prior to the third anniversary of the Closing Date, request an
increase in the Aggregate Revolving Commitments, and (ii) Borrower may on a
one-time basis on the date, if any, that Borrower

 

57



--------------------------------------------------------------------------------

delivers to Agent the Term Extension Notice, request an increase in the
Aggregate Term Commitments; provided, that the requested increase(s) in the
Commitments may not exceed $200,000,000 in the aggregate. At the time of sending
a notice under this Section 2.15(a), Borrower (in consultation with Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders). Each Lender shall notify Agent within such time
period whether or not it agrees to increase its Revolving Commitment and/or Term
Commitment, as applicable, and, if so, whether by an amount equal to, greater
than, or less than its Applicable Percentage of such requested increase. Any
Lender not responding within such time period shall be deemed to have declined
to increase its applicable Commitment. Agent shall notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder. To achieve the
full amount of a requested increase, Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to Agent and its counsel.

 

(b) If the Aggregate Commitments are increased in accordance with this Section
2.15, Agent and Borrower shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase. The Increase
Effective Date shall be determined so as to minimize amounts payable by Borrower
under Section 3.05 pursuant to the last sentence of this section and to take
into account the applicable Maturity Date. Agent shall promptly notify Borrower
and Lenders of the final allocation of such increase and the Increase Effective
Date. As a condition precedent to such increase, Borrower shall deliver to Agent
a certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and, (ii) in the case of the Borrower,
including a Compliance Certificate demonstrating pro forma compliance with
Section 7.12 after giving effect to such increase, and (iii) certifying that,
before and after giving effect to such increase, the representations and
warranties contained in Article V are true and correct on and as of the Increase
Effective Date and no Default or Event of Default exists. Borrower shall deliver
new or amended Term Notes and/or Revolving Notes, as applicable, reflecting the
increased (or new) Commitment of any Lender holding or requesting a Note. Agent
shall distribute an amended Schedule 2.01 (which shall be deemed incorporated
into this Agreement), to reflect any changes therein resulting from such
increase. Borrower shall prepay any Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section 2.15.

 

(c) This Section 2.15 shall supersede any provisions in Sections 2.13 or 10.01
to the contrary.

 

2.16 Credit Guaranties. All obligations of Borrower under this Agreement, each
of the Notes and all other Loan Documents shall be unconditionally and jointly
and severally guaranteed by the Guarantors pursuant to the Credit Guaranties.

 

58



--------------------------------------------------------------------------------

2.17 Provisions Regarding Alternative Currency Loans.

 

(a) Upon the occurrence of an Automatic Sharing Event, automatically (and
without the taking of any action), or upon the occurrence of an Elective Sharing
Event, upon three (3) Business Days’ notice from the applicable Lender to the
Agent and Borrower, (x) all then outstanding Eurocurrency Rate Revolving Loans
of such Lender denominated in an Alternative Currency shall be automatically
converted into Base Rate Revolving Loans denominated in Dollars (in an amount
equal to the Dollar Equivalent amount of the aggregate principal amount of the
applicable Eurocurrency Rate Revolving Loans on the date such Automatic Sharing
Event first occurred or on the date of notice from the applicable Lender if an
Elective Sharing Event occurs, which Revolving Loans denominated in Dollars (i)
shall thereafter continue to be deemed to be Base Rate Revolving Loans and (ii)
unless the Sharing Event resulted solely from a termination of the Revolving
Commitments, shall be immediately due and payable on the date set forth above)
and (y) unless the Sharing Event resulted solely from a termination of the
Revolving Commitments, all accrued and unpaid interest and other amounts owing
with respect to such Revolving Loans shall be immediately due and payable in
Dollars, taking the Dollar Equivalent of such accrued and unpaid interest and
other amounts.

 

(b) Upon the occurrence of an Elective Sharing Event, and after giving effect to
any elective conversion pursuant to Section 2.17(a), each applicable Lender
shall (and hereby unconditionally and irrevocably agrees to) purchase and sell
(in each case in Dollars) undivided participating interests in all such
Revolving Loans outstanding to Borrower in such amounts so that each Lender
shall have a share of such outstanding Revolving Loans then owing by Borrower
equal to its Applicable Percentage of the Aggregate Revolving Commitments
(although if because of fluctuations in currency exchange rates any Lender would
be required to purchase such participations after giving effect to which such
Lender’s allocated share of all Revolving Loans and L/C Obligations (including
participations therein purchased pursuant to this Section 2.17) would exceed the
Dollar Equivalent amount of such Lender’s Revolving Commitment, then such
participations shall be in an amount after giving effect to which such Lender’s
allocated share of all Revolving Loans and L/C Obligations (including
participations therein purchased pursuant to this Section 2.17) would equal the
Dollar Equivalent amount of such Lender’s Revolving Commitment). Upon the
occurrence of an Automatic Sharing Event, and after giving effect to the
automatic conversion pursuant to Section 2.17(a), each Lender shall (and hereby
unconditionally and irrevocably agrees to) purchase and sell (in each case in
Dollars) undivided participating interests in all such Revolving Loans
outstanding to Borrower in such amounts so that each Lender shall have a share
of such outstanding Revolving Loans then owing by Borrower equal to its
Applicable Percentage of the Aggregate Commitments (although if because of
fluctuations in currency exchange rates any Lender would be required to purchase
such participations after giving effect to which such Lender’s allocated share
of all Loans and L/C Obligations (including participations therein purchased
pursuant to this Section 2.17) would exceed the Dollar Equivalent amount of such
Lender’s Commitment, then such participations shall be in an amount after giving
effect to which such Lender’s allocated share of all Loans and L/C Obligations
(including participations therein purchased pursuant to this Section 2.17) would
equal the Dollar Equivalent amount of such Lender’s Commitment). Upon any
occurrence of a Sharing Event, the Agent shall notify each Lender and shall
specify the amount of Dollars required from such Lender in order to effect the
purchases and sales by the various Lenders of participating interests in the
amounts required above (together with accrued interest with respect to the
period for the last interest payment date through the date of the Sharing Event
plus any additional amounts payable by Borrower pursuant to this Section 2.17(b)
in respect of such

 

59



--------------------------------------------------------------------------------

accrued but unpaid interest); provided, in the event that an Automatic Sharing
Event shall have occurred, each Lender shall be deemed to have purchased,
automatically and without request, such participating interests. Promptly upon
receipt of such request, each Lender shall deliver to the Agent (in immediately
available funds in Dollars) the net amounts as specified by the Agent. The Agent
shall promptly deliver the amounts so received to the various Lenders in such
amounts as are needed to effect the purchases and sales of participations as
provided above. Promptly following receipt thereof, each Lender which has sold
participations in any of its Revolving Loans (through the Agent) will deliver to
each Lender (through the Agent) which has so purchased a participating interest
a participation certificate dated the date of receipt of such funds and in such
amount. It is understood that the amount of funds delivered by each Lender shall
be calculated on a net basis, giving effect to both the sales and purchases of
participations by the various Lenders as required above. As used in this Section
2.17, “Applicable Percentage of the Aggregate Commitments” means, with respect
to any Lender at any time, a fraction (expressed as a percentage, carried out to
the ninth decimal place), the numerator of which shall be the amount of such
Lender’s Commitment at such time and the denominator of which shall be the
Aggregate Commitments at such time.

 

(c) Upon the occurrence of an Automatic Sharing Event or an Elective Sharing
Event with respect to the applicable electing Lenders (i) no further Loans
denominated in an Alternative Currency shall be made, (ii) all amounts from time
to time accruing with respect to, and all amounts from time to time payable on
account of, any outstanding Eurocurrency Rate Revolving Loans initially
denominated in an Alternative Currency (including, without limitation, any
interest and other amounts which were accrued but unpaid on the date of such
purchase) shall be payable in Dollars as if such Eurocurrency Rate Revolving
Loans had originally been made in Dollars and shall be distributed by the
relevant Lenders (or their Affiliates) to the Agent for the account of the
Lenders which made such Revolving Loans or are participating therein and (iii)
the Revolving Commitments of the Lenders shall be automatically terminated.
Notwithstanding anything to the contrary contained above, the failure of any
Lender to purchase its participating interest in any Revolving Loans upon the
occurrence of a Sharing Event shall not relieve any other Lender of its
obligation hereunder to purchase its participating interests in a timely manner,
but no Lender shall be responsible for the failure of any other Lender to
purchase the participating interest to be purchased by such other Lender on any
date.

 

(d) If any amount required to be paid by any Lender pursuant to Section 2.17(b)
is not paid to the Agent within one (1) Business Day following the date upon
which such Lender receives notice from the Agent of the amount of its
participations required to be purchased pursuant to said Section 2.17(b), such
Lender shall also pay to the Agent on demand an amount equal to the product of
(i) the amount so required to be paid by such Lender for the purchase of its
participations times (ii) the daily average Federal Funds Rate during the period
from and including the date of request for payment to the date on which such
payment is immediately available to the Agent times (iii) a fraction the
numerator of which is the number of days that elapsed during such period and the
denominator of which is 360. If any such amount required to be paid by any
Lender pursuant to Section 2.17(b) is not in fact made available to the Agent
within five (5) Business Days following the date upon which such Lender receives
notice from the Agent as to the amount of participations required to be
purchased by it, the Agent shall be entitled to recover from such Lender on
demand, such amount with interest thereon calculated from such request date at
the rate per annum applicable to Base Rate Revolving Loans hereunder.

 

60



--------------------------------------------------------------------------------

(e) A certificate of the Agent submitted to any Lender with respect to any
amounts payable by any Lender pursuant to this Section 2.17 shall be paid to the
Agent for the account of the relevant Lenders; provided that, if the Agent (in
its sole discretion) has elected to fund on behalf of such Lender the amounts
owing to such Lenders, then the amounts shall be paid to the Agent for its own
account.

 

(f) Whenever, at any time after the relevant Lenders have received from any
Lenders purchases of participations in any Revolving Loans pursuant to this
Section 2.17, the Lenders receive any payment on account thereof, such Lenders
will distribute to the Agent, for the account of the various Lenders
participating therein, such Lenders’ participating interests in such amounts
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such participations were outstanding) in like funds as
received; provided, however, that in the event that such payment received by any
Lenders are required to be returned, the Lenders who received previous
distributions in respect of their participating interests therein will return to
the respective Lenders any portion thereof previously so distributed to them in
like funds as such payment is required to be returned by the respective Lenders.

 

(g) Each Lender’s obligation to purchase participating interests pursuant to
this Section 2.17 shall be absolute and unconditional and shall not be affected
by any circumstance including, without limitation, (a) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against any other
Lender, the Borrower or any other Person for any reason whatsoever, (b) the
occurrence or continuance of an Event of Default, (c) any adverse change in the
condition (financial or otherwise) of the Borrower or any other Person, (d) any
breach of this Agreement by the Borrower, any of its Subsidiaries or any Lender
or any other Person, or (e) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

(h) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, upon any purchase of participations as required above, each Lender
which has purchased such participations shall be entitled to receive from the
Borrower any increased costs and indemnities directly from the Borrower to the
same extent as if it were the direct Lender as opposed to a participant therein.
The Borrower acknowledges and agrees that, upon the occurrence of a Sharing
Event and after giving effect to the requirements of this Section 2.17,
increased Taxes may be owing by the Borrower pursuant to Section 3.01, which
Taxes shall be paid (to the extent provided in Section 3.01) by the Borrower,
without any claim that the increased Taxes are not payable because same resulted
from the participations effected as otherwise required by this Section 2.17.

 

61



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

 

(a) Payments Free of Taxes. Any and all payments by Borrower or any Qualified
Borrower to or on account of any obligation of Borrower or any Qualified
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without reduction or withholding for any Indemnified Taxes or Other
Taxes, provided that if Borrower or any Qualified Borrower shall be required by
any applicable law to deduct any Indemnified Taxes (including any Other Taxes)
from such payments, then, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section), Agent, Lender or L/C Issuer, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) Borrower or any Qualified Borrower shall make
such deductions, and (iii) Borrower or any Qualified Borrower shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

(b) Payment of Other Taxes by Borrower or Qualified Borrower. Without limiting
the provisions of subsection (a) above, Borrower or any Qualified Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c) Indemnification by Borrower. Borrower shall indemnify Agent, each Lender and
the L/C Issuer, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to Borrower
by a Lender or the L/C Issuer (with a copy to Agent), or by Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error.

 

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or any Qualified Borrower to a
Governmental Authority, Borrower or any Qualified Borrower shall deliver to
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Agent.

 

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which
Borrower or any Qualified Borrower is resident for tax purposes, or any treaty
to which such jurisdiction is a party, with respect to payments hereunder or
under any other Loan Document shall deliver to Borrower (with a copy to Agent),
at the time or times prescribed by applicable law or reasonably requested by
Borrower or Agent, such properly completed and executed documentation prescribed
by applicable law as will permit such payments to be made without withholding or
at a reduced rate of withholding. In addition, any Lender, if requested by
Borrower or Agent, shall

 

62



--------------------------------------------------------------------------------

deliver such other documentation prescribed by applicable law or reasonably
requested by Borrower or Agent as will enable Borrower or Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

Without limiting the generality of the foregoing, in the event that Borrower or
any Qualified Borrower is resident for tax purposes in the United States, any
Foreign Lender shall deliver to Borrower and Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of Borrower or Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

 

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

 

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower to determine the withholding or deduction
required to be made.

 

(f) Treatment of Certain Refunds. If Agent, any Lender, Swing Line Lender or the
L/C Issuer receives, as it determines, in its sole but good faith discretion, a
refund of any Taxes or Other Taxes as to which it has been indemnified by
Borrower or with respect to which Borrower or any Qualified Borrower has paid
additional amounts pursuant to this Section, it shall pay to Borrower or the
applicable Qualified Borrower an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by Borrower or
such Qualified Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of Agent,
such Lender, the Swing Line Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that Borrower, upon the request
of Agent, such Lender, the Swing Line Lender or the L/C Issuer, agrees to repay,
and cause any Qualified Borrower to repay, the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to Agent, such Lender, the Swing Line Lender or the L/C
Issuer in the event Agent, such Lender, the Swing Line Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require Agent, any Lender, the Swing Line Lender or
the L/C Issuer to make available its tax returns (or any other information
relating to its taxes that it reasonably and in good faith deems confidential)
to the Borrower, any Qualified Borrower or any other Person.

 

63



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurocurrency Rate
Loans (whether denominated in Dollars or an Alternative Currency (the
“Applicable Currency”)), or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, any Applicable Currency in the applicable interbank market, then,
on notice thereof by such Lender to Borrower through Agent (a “Suspension
Notice”), any obligation of such Lender to make or continue Eurocurrency Rate
Loans in the Applicable Currency or, if the Applicable Currency is Dollars, to
convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended until such
Lender notifies Agent and Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of any such Suspension Notice,
Borrower shall, upon demand from such Lender (with a copy to Agent), prepay all
Eurocurrency Rate Loans of such Lender that are not denominated in Dollars and
convert to Base Rate Loans all Eurocurrency Rate Loans of such Lender that are
denominated in Dollars, either on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurocurrency Rate Loans. Upon any such prepayment or conversion, Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 

3.03 Inability to Determine Rates. (a) If the Required Lenders determine that
for any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (i) deposits in the relevant currency
are not being offered to banks in the applicable offshore interbank market for
such currency for the applicable amount and Interest Period of such Eurocurrency
Rate Loan, (ii) adequate and reasonable means do not exist for determining the
Eurocurrency Base Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan, or (iii) the Eurocurrency Base Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to the Lenders of funding such Loan,
Agent will promptly so notify Borrower and each Lender. Thereafter, the
obligation of Lenders to make or maintain Eurocurrency Rate Loans shall be
suspended until Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 

(b) If any Mandatory Cost Reference Lender’s Commitment shall terminate
(otherwise than on termination of the Aggregate Commitments), or for any reason
whatsoever any Mandatory Cost Reference Lender shall cease to be a Lender
hereunder, such Mandatory Cost Reference Lender shall thereupon cease to be a
Mandatory Cost Reference Lender, and, when necessary, the Mandatory Cost Rate
shall be determined on the basis of the rates as notified by the remaining
Mandatory Cost Reference Lenders in accordance with Schedule 1.01.

 

64



--------------------------------------------------------------------------------

3.04 Increased Costs.

 

(a) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurocurrency Rate) or the L/C
Issuer;

 

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurocurrency Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

 

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount in respect of a Eurocurrency Rate Loan or Letter of Credit) then, upon
request of such Lender or the L/C Issuer, Borrower will pay to such Lender or
the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

65



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the Change in Law, the date thereof, the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and the
manner in which such amount was calculated and delivered to Borrower shall be
conclusive absent manifest error. Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof. Such certificate shall also include
a statement to the effect that such compensation for additional costs incurred
or reduction suffered reflects a good faith and non-discriminatory allocation to
this Agreement.

 

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to Agent)
from time to time, Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

 

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(b) any failure by Borrower or Qualified Borrower, as the case may be, (for a
reason other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by Borrower;

 

(c) any failure by the Borrower or Qualified Borrower, as the case may be, to
make payment of any Revolving Loan (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

 

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13.

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing. For purposes of calculating amounts payable by
Borrower to Lenders under this Section 3.05, each Lender shall be deemed to have
funded each Eurocurrency Rate Revolving Loan made by it at the Eurocurrency Base
Rate used in determining the Eurocurrency Rate for such Loan by a matching

 

66



--------------------------------------------------------------------------------

deposit or other borrowing in the applicable offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Revolving Loan was in fact so funded.

 

3.06 Mitigation Obligations; Replacement of Affected Lender.

 

(a) Designation of Different Lending Office. If any Lender requests compensation
under Section 3.04, or Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.

 

(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Lender is not able, within ninety (90) days after its notice to
Borrower under Section 3.02, to eliminate the need for the notice pursuant to
Section 3.02, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, then Borrower may replace such Lender in accordance with Section
10.13.

 

3.07 Survival. All of Borrower’s obligations under this Article III shall
survive termination of the Aggregate Revolving Commitments and the Aggregate
Term Commitments and repayment of all other Obligations hereunder.

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

 

(a) Agent’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to Agent and each of the Lenders:

 

(i) executed counterparts of this Agreement, the Qualified Borrower Guaranty,
and the Credit Guaranty executed by each of the Material Subsidiaries determined
sufficient in number for distribution to Agent, each Lender and Borrower;

 

67



--------------------------------------------------------------------------------

(ii) a Revolving Note and Term Note executed by Borrower and any Qualified
Borrower in favor of each Lender requesting a Note;

 

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as Agent
may require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party;

 

(iv) such documents and certifications as Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

 

(v) a favorable opinion of counsel to the Loan Parties acceptable to Agent
addressed to Agent and each Lender, as to the matters set forth concerning the
Loan Parties and the Loan Documents in form and substance satisfactory to Agent;

 

(vi) a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;

 

(vii) a certificate signed by a Responsible Officer of Borrower certifying (A)
that the conditions specified in Sections 4.02(a) and (b) have been satisfied,
(B) that there has been no event or circumstance since the date of the Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect, and (C) the
current Debt Ratings;

 

(viii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;

 

(ix) a duly completed Compliance Certificate as of September 30, 2004, signed by
a Responsible Officer of Borrower;

 

(x) consolidated pro forma balance sheet of Borrower and its Subsidiaries,
related consolidated pro forma statements of income and cash flows of Borrower
and its Subsidiaries, and pro forma covenant projections, each covering the
period from the date of this Agreement through March 31, 2008, and showing on a
quarterly basis that, after giving effect to the Loans, Borrower will be in pro
forma compliance with all of the terms and provisions of the covenants in
Sections 6.12 and 7.06; and

 

68



--------------------------------------------------------------------------------

(xi) such other assurances, certificates, documents, consents or opinions as
Agent, the L/C Issuer, Swing Line Lender or the Required Lenders reasonably may
require.

 

(b) All due diligence with respect to the Borrower shall have been completed and
shall have been satisfactory to the Agent and the Lenders in their sole
discretion.

 

(c) Any fees required to be paid on or before the Closing Date shall have been
paid.

 

(d) Unless waived by Agent, Borrower shall have paid all fees, charges and
disbursements of counsel to Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between Borrower and Agent).

 

(e) The commitments under the Existing Revolving Loan Agreement shall be
terminated and all amounts owing thereunder shall be paid in full with proceeds
of the initial Credit Extension. Each party hereto that is also a party to the
Existing Revolving Loan Agreement hereby waives any requirement under the
Existing Revolving Loan Agreement of advance notice for any such termination or
payment.

 

(f) The commitments under the Existing Term Loan Agreement shall be terminated
and all amounts owing thereunder shall be paid in full with proceeds of the
initial Credit Extension. Each party hereto that is also a party to the Existing
Term Loan Agreement hereby waives any requirement under the Existing Term Loan
Agreement of advance notice for any such termination or payment.

 

(g) The Closing Date shall have occurred on or before February 26, 2005.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

 

4.02 Conditions to All Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension is subject to the following conditions
precedent:

 

(a) The representations and warranties of Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

 

69



--------------------------------------------------------------------------------

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

 

(c) Agent and, if applicable, the L/C Issuer or Swing Line Lender shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

(d) In the event that such Request for Credit Extension relates to a Revolving
Loan to be made to a Qualified Borrower, Agent shall have received a Revolving
Note by such Qualified Borrower for the account of each Lender requesting a
Note, if not previously delivered, satisfying the requirements of Section
2.11(a).

 

(e) Agent shall have received, in form and substance satisfactory to it, such
other assurances, certificates, documents or consents related to the foregoing
as Agent or the Required Lenders reasonably may require.

 

Each Request for Credit Extension submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Agent and the Lenders that:

 

5.01 Existence, Qualification and Power; Compliance With Laws. Each Loan Party
and, to the best of Borrower’s knowledge, each Material Subsidiary (a) is duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (c) is duly qualified and is licensed and in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, and (d) is in compliance with all Laws; except in each case referred to
in clause (b)(i), (c) or (d), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Loan Party is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Loan Party’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Loan Party is a party
or affecting such Loan Party or the properties of such Loan Party or, to
Borrower’s knowledge, any of its Material Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Loan Party or its property is subject; or (c) violate any Law.
Each Loan Party and, to Borrower’s knowledge, each Material Subsidiary is in
compliance with all Contractual Obligations referred to in clause (b)(i), except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

70



--------------------------------------------------------------------------------

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person by any Loan Party is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document.

 

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, in each case, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, or similar laws of general application relating to or affecting the
rights and remedies of creditors and by general equitable principles, regardless
of whether enforcement is sought in equity or at law.

 

5.05 Financial Statements; No Material Adverse Effect.

 

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness, all in
accordance with GAAP.

 

(b) The unaudited consolidated balance sheet of Borrower and its Subsidiaries
dated September 30, 2004, and the related consolidated statements of income,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and (ii)
fairly present the financial condition of Borrower and its Subsidiaries as of
the date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

 

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

(d) The consolidated pro forma balance sheet of Borrower and its Subsidiaries
and the related consolidated pro forma statements of income and cash flows of
Borrower and its Subsidiaries were calculated in accordance with GAAP; and the
pro forma covenant projections furnished to Agent by or on behalf of Borrower
pursuant to Section 4.01(a)(x) were prepared and furnished to Agent in good
faith and were based on estimates and assumptions that were believed by the
management of the Borrower to be reasonable in light of then current and
foreseeable

 

71



--------------------------------------------------------------------------------

business conditions of the Borrower and represented the Borrower’s management’s
good faith estimate of the projected financial performance of the Borrower and
its Subsidiaries based on the information available to the management of the
Borrower at the time so furnished.

 

(e) Any consolidated forecasted balance sheet and statements of income and cash
flows of Borrower and its Subsidiaries delivered pursuant to Section 6.01(c)
were prepared in good faith on the basis of the assumptions stated therein, and
represented, at the time of delivery, the Borrower’s best estimate of its future
financial performance.

 

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to Borrower’s knowledge, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against
Borrower, any Qualified Borrower or, to Borrower’s knowledge, any Material
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby; or (b) except as specifically disclosed in
Schedule 5.06 or in another written notice provided from time to time by
Borrower to Agent, either individually or in the aggregate, if determined
adversely, could reasonably be expected to have a Material Adverse Effect, and
there has been no adverse change in the status, or financial effect on any Loan
Party or any Material Subsidiary thereof, of the matters described on Schedule
5.06; or (c) except as specifically disclosed in Schedule 5.06 as supplemented
with the written consent of Agent and Required Lenders, are reasonably likely to
be determined adversely to Borrower or any Material Subsidiary and that either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.

 

5.07 No Default. Neither any Loan Party nor, to Borrower’s knowledge, any
Material Subsidiary is in default under or with respect to any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

5.08 Ownership of Property; Liens. Each Loan Party and, to Borrower’s knowledge,
each Material Subsidiary has good record and marketable title in fee simple to,
or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.09 Environmental Compliance. Each Loan Party and, to Borrower’s knowledge,
each Material Subsidiary conducts in the ordinary course of business a review of
the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof
Borrower has reasonably concluded that, except as specifically disclosed in
Schedule 5.09, such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.10 Taxes. Each Loan Party and, to Borrower’s knowledge, each Material
Subsidiary has filed all material Federal, state and other tax returns and
reports required to be filed, and has paid all material Federal, state and other
taxes, assessments, fees and other governmental charges

 

72



--------------------------------------------------------------------------------

levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
any Loan Party or, to Borrower’s knowledge, any Material Subsidiary that could,
if made, be reasonably expected to have a Material Adverse Effect.

 

5.11 ERISA Compliance.

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws, except for such
noncompliance as could not reasonably be expected to have a Material Adverse
Effect. Each Plan that is intended to qualify under Section 401(a) of the Code
(i) has received a favorable determination letter from the IRS, (ii) has
remaining a period of time under the Code or applicable Treasury regulations or
IRS pronouncements in which to request, and make any amendments necessary to
obtain, such a letter from the IRS, or (iii) is entitled, under IRS Announcement
2001-77 (or any successor guidance), to rely on the favorable opinion or
advisory letter issued by the IRS to the prototype or volume submitter plan
sponsor of such Plan; and, to the best knowledge of Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification so as to
result in a Material Adverse Effect. Borrower, each Qualified Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan, except in any such case as could not reasonably be
expected to have a Material Adverse Effect.

 

(b) There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that could reasonably be expected
to result in a Material Adverse Effect.

 

(c) (i) Except as could not reasonably be expected to have a Material Adverse
Effect: no ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither Borrower nor any
Qualified Borrower nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iv)
neither Borrower nor any Qualified Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither Borrower nor any Qualified Borrower nor any
ERISA Affiliate has engaged in a transaction that is subject to Section 4069 or
4212(c) of ERISA.

 

5.12 Subsidiaries. As of the Closing Date, Borrower has no Material Subsidiaries
other than those specifically disclosed in Schedule 5.12. All of the outstanding
Equity Interests in such Material Subsidiaries, in the amounts specified in
Schedule 5.12, have been validly issued, are fully paid and nonassessable and,
with respect to Loan Parties, are free and clear of all Liens.

 

73



--------------------------------------------------------------------------------

5.13 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.

 

(a) Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. No Qualified Borrower is
engaged, and Borrower will cause such Qualified Borrower to not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.

 

(b) None of Borrower, any Qualified Borrower, any Person Controlling Borrower,
any Person Controlling any Qualified Borrower or any Subsidiary (i) is a
“holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

5.14 Disclosure. Borrower has disclosed to Agent and Lenders all agreements,
instruments and corporate or other restrictions to which any Loan Party or, to
Borrower’s knowledge, any Material Subsidiary is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect (including, without limitation,
Borrower’s disclosure of developments concerning the Euro 140,000,000 Senior
Credit Agreement, dated May 26, 2003, as amended, between First Shurgard SPRL,
Societe Generale, et al, as posted on the Platform). No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case, as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, Borrower represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.

 

5.15 Compliance With Laws. Each Loan Party and, to Borrower’s knowledge, each
Material Subsidiary is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted, or (b) the
failure to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; provided, however,
that Borrower may be unable to comply with Section 4.04 of Sarbanes-Oxley for
the fiscal year ended December 31, 2004.

 

74



--------------------------------------------------------------------------------

5.16 Intellectual Property; Licenses, Etc. Each Loan Party and, to Borrower’s
knowledge, each Material Subsidiary owns, or possesses the right to use, all of
the trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights that are reasonably
necessary for the operation of its businesses, without conflict with the rights
of any other Person. To the best knowledge of Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party or, to
Borrower’s knowledge, any Material Subsidiary infringes upon any rights held by
any other Person. No claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.17 REIT Status. Borrower is qualified as a “real estate investment trust”
under the Code.

 

5.18 Unencumbered Properties. As of the date hereof, each Property listed on
Schedule 5.18 as an Unencumbered Property, a Controlled Property or an Other
Qualifying Property satisfies each characteristic in the applicable definition
thereof. All of the information set forth on Schedule 5.18 is true and correct
in all material respects.

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03 and 6.12) cause each Loan Party
and each Material Subsidiary to:

 

6.01 Financial Statements. Deliver to Agent a sufficient number of copies for
delivery by Agent to each Lender, in form and detail satisfactory to Agent and
the Required Lenders (except to the extent that, in the case of the financial
statements referred to in Section 6.01(a), Borrower’s accountants require a
different form):

 

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Borrower, a consolidated balance sheet of Borrower and
its Consolidated Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, prepared in accordance with GAAP, audited and accompanied
by a report and opinion of PricewaterhouseCoopers or another independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

 

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of Borrower,
a consolidated balance sheet of Borrower and its Consolidated Subsidiaries as at
the end of such fiscal quarter, and the related

 

75



--------------------------------------------------------------------------------

consolidated statements of income, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, certified by a Responsible Officer of Borrower as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of Borrower and its Consolidated Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and

 

(c) On or before April 1 of each year an annual cash flow income statement
budget for such year prepared by Borrower.

 

6.02 Certificates; Other Information. Deliver to Agent a sufficient number of
copies for delivery by Agent to each Lender, in form and detail reasonably
satisfactory to Agent and the Required Lenders:

 

(a) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of Borrower and within ninety (90) days after the
end of each fiscal year of Borrower, a duly completed Compliance Certificate
signed by a Responsible Officer of Borrower;

 

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of Borrower and within ninety (90) days after the
end of each fiscal year of Borrower, a statement of Unencumbered Properties,
Controlled Properties, and Other Qualifying Properties;

 

(c) to the extent permitted by applicable Law, promptly after any request by
Agent or any Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of Borrower by independent accountants in connection
with the accounts or books of Borrower or any Subsidiary, or any audit of any of
them;

 

(d) promptly after the same are available, if requested by Agent or a Lender,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of Borrower, and copies of all annual,
regular, periodic and special reports and registration statements which Borrower
may file or be required to file with the Securities and Exchange Commission
under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to Agent pursuant hereto;

 

(e) promptly after the furnishing thereof, if requested by Agent or a Lender,
copies of any statement or report furnished to any holder of debt securities of
any Loan Party or any Material Subsidiary thereof pursuant to the terms of any
indenture, loan or credit or similar agreement and not otherwise required to be
furnished to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02;

 

(f) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or after Borrower has knowledge of the receipt thereof by any
Subsidiary, copies of each notice or other correspondence received from the
Securities and Exchange Commission (or

 

76



--------------------------------------------------------------------------------

comparable agency regulating the issuance or trading of securities in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary;

 

(g) promptly, such additional information regarding the business, financial or
corporate affairs of Borrower or any Subsidiary, or compliance with the terms of
the Loan Documents, as Agent or any Lender may from time to time reasonably
request.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(z) the Administrative Agent and the Arranger shall treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor.” Notwithstanding the foregoing,
the Borrower shall be under no obligation to mark any Borrower Materials
“PUBLIC.”

 

6.03 Notices. Promptly notify Agent:

 

(a) of the occurrence of any Default;

 

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of Borrower or any Consolidated
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between Borrower or any Consolidated Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting Borrower or any Consolidated Subsidiary,
including pursuant to any applicable Environmental Laws;

 

(c) of the occurrence of any ERISA Event; and

 

(d) of any announcement by Moody’s, S&P or Fitch of any change or possible
change in a Debt Rating.

 

77



--------------------------------------------------------------------------------

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto. Agent shall promptly deliver to Lenders a copy of each such
notice. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

6.04 Payment of Obligations. Pay and discharge prior to delinquency, all its
obligations and liabilities, including all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless (a)
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
Borrower or such Subsidiary or, if not paid, would not reasonably be expected to
have a Material Adverse Effect; or (b) if unpaid, would, at delinquency, not by
law become a Lien upon its property prohibited by Section 6.13 or Section 7.01.

 

6.05 Preservation of Existence, Etc.

 

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05;

 

(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

 

(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

6.06 Maintenance of Properties.

 

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted;

 

(b) make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and

 

(c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.

 

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business of a size comparable
to the business of Borrower and its Subsidiaries, taken as a whole, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards) as are customarily carried under similar

 

78



--------------------------------------------------------------------------------

circumstances by such other Persons taking into account prevailing market
conditions and the availability of such insurance, and providing for not less
than fifteen (15) days’ prior notice to Agent of termination, lapse or
cancellation of such insurance. Without limiting the generality of the
foregoing, Borrower shall also comply with the following requirements:

 

  (a) Property Insurance. Borrower will keep the Property insured as follows:

 

(i) against property damage or loss by such risks as are covered by an “all
risk” replacement cost policy including earthquake if available at a
commercially reasonable cost in an amount not less than the Full Insurable Value
of the improvements and personal property, with a deductible or self-insured
retention amount not to exceed a reasonable amount;

 

(ii) business interruption/rent loss insurance in an amount equal to six months
pro forma stabilized rent for all perils for the Property;

 

(iii) against any damage or loss by flood if the Property is located in an area
identified by the Secretary of Housing and Urban Development or any successor
thereof as an area within a 100 year flood plain or having special flood hazards
and in which flood insurance has been made available under the National Flood
Insurance Act of 1968 or the Flood Disaster Protection Act of 1973, as amended,
modified, supplemented or replaced from time to time, as may be available under
such Acts;

 

(iv) against damage or loss from (i) sprinkler system leakage and (ii) boilers,
boiler tanks, heating and air conditioning equipment, pressure vessels,
auxiliary piping and similar apparatus, if applicable;

 

(v) during the period of any construction or replacement of improvements to the
Property, for losses insured under an “all risk” replacement cost completed
value builder’s risk coverage form of insurance policy. The policy providing
such coverage shall contain the “permission to occupy upon completion of work or
occupancy” provision; and

 

(vi) with an insurance policy that bears a Lenders’ loss payable endorsement to
the extent of Lenders’ interest in the insurance proceeds payable under the
policy;

 

provided, that notwithstanding the foregoing, with respect to any Property
located in Europe, Borrower will keep such Property insured under commercially
reasonable terms as required by an institutional lender that has previously
financed, or is currently financing, such Property.

 

  (b) Liability Insurance. Borrower shall procure and maintain:

 

(i) commercial general liability insurance covering Borrower, Agent and Lenders
against claims for bodily injury or death or property damage occurring in, upon
or about the Property or resulting from or involving the Property, in standard
form, which insurance shall include blanket contractual liability coverage (but
such coverage or the amount thereof shall in no way limit the indemnification
set forth in Section 10.04); and

 

79



--------------------------------------------------------------------------------

(ii) during the period of any construction, restoration or replacement of
improvements to the Property, Borrower shall insure against loss from damage or
injury caused by such construction, restoration or replacement with additional
coverage by obtaining (1) commercial public liability insurance (including
coverage for elevators and escalators, if any) on an “occurrence and in the
aggregate basis,” for personal injury claims, including, without limitation,
bodily injury, death or property damage occurring in, upon, or about the
improvements being constructed, restored or replaced, such insurance to afford
immediate minimum protection with a commercially reasonable limit with respect
to personal injury or death to any one or more persons or damage to property;
and (2) worker’s compensation insurance (including employer’s liability
insurance if requested by Agent) for all employees of Borrower engaged in
construction on or with respect to the Property and improvements to the Property
in such amounts as are established by law or otherwise are reasonable under the
circumstances.

 

(c) Title Insurance. Borrower shall maintain one or more owner’s title insurance
policies with an aggregate coverage amount of not less than a prudent amount in
accordance with industry practice insuring Borrower’s or each Consolidated
Subsidiary’s fee simple interest, as the case may be, in all of their real
property other than real property in Europe, with respect to which Borrower or
Borrower’s Consolidated Subsidiaries shall take such steps as are customary in
the local market to ensure good title to such real property.

 

(d) Certain Terms of Policy. All insurance required under this Section 6.07
shall provide that the same shall not lapse or be terminated or cancelled
without at least fifteen (15) days’ prior written notice to Agent. The policies
required under Section 6.07(a) shall contain a minimum of 80% of value
coinsurance clause or a “stipulated value” or “agreed amount” provision.

 

(e) Evidence of Payment. Borrower will deliver to Agent receipts evidencing
payment of all premiums thereon. Upon renewal of any of the insurance policies
required by this Section 6.07, Borrower shall, upon Agent’s request therefor,
cause to be provided to Agent a copy of such renewal policy or, at Agent’s
option, a certificate of renewal for such policy.

 

(f) Approval Not Warranty. No approval by Agent or any Lender of any insurer
shall be construed to be a representation, certification or warranty of its
solvency and no approval by Agent or any Lender as to the amount, type or form
of any insurance shall be construed to be a representation, certification or
warranty of its sufficiency.

 

6.08 Compliance With Laws. Comply in all material respects with the requirements
of all Laws, including without limitation Environmental Laws, and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in such instances in which (a) such requirement of Law or order, write,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

 

80



--------------------------------------------------------------------------------

6.09 Books and Records.

 

(a) In all material respects, maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Borrower or such Subsidiary, as the case may be; and

 

(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrower or such Subsidiary, as the case may be.

 

6.10 Inspection Rights. Permit representatives and independent contractors of
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers and independent public accountants, all at the expense of Borrower and
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to Borrower; provided,
however, that when an Event of Default exists Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of Borrower at any time during normal business hours
and without advance notice.

 

6.11 Use of Proceeds. (a) Use the proceeds of the Revolving Loans, Swing Line
Loans and Letters of Credit for working capital, for acquisition and development
activity, to refinance existing and future indebtedness, and for general
corporate purposes not in contravention of any Law or any Loan Documents; and
(b) use the proceeds of the Term Loans to refinance amounts outstanding under
the Existing Term Loan Agreement and to reduce amounts outstanding under the
Existing Revolving Loan Agreement.

 

6.12 Financial Covenants.

 

(a) Leverage Ratio. Except as set forth below, maintain, as of the end of each
fiscal quarter, a ratio of Total Indebtedness to Gross Asset Value less than or
equal to .55 to 1.0. Notwithstanding the above, twice prior to the Revolving
Maturity Date such ratio may exceed 0.55 to 1.0 in connection with (and as a
result of) a material acquisition or merger by the Borrower or any Subsidiary;
provided that (i) at no time shall such ratio exceed 0.60 to 1.0, (ii) such
ratio shall only be in excess of 0.55 to 1.0 for up to two consecutive fiscal
quarters following such material acquisition or merger, and (iii) the two
exceptions allowed hereunder may not be used consecutively (i.e. if such ratio
exceeds 0.55 due to a material acquisition or merger, such ratio must be less
than 0.55 to 1.0 for at least one fiscal quarter before the second exception can
be used).

 

(b) Secured Debt. Maintain, as of the end of each fiscal quarter, a ratio of
Total Secured Indebtedness to Gross Asset Value that does not exceed 0.35 to
1.0.

 

(c) Fixed Charge Coverage Ratio. Maintain a ratio of Consolidated EBITDA to
Fixed Charges, for the then most recently completed fiscal quarter, of at least
1.75:1.0.

 

81



--------------------------------------------------------------------------------

(d) Consolidated Tangible Net Worth. Maintain, as of the end of each fiscal
quarter, Consolidated Tangible Net Worth of at least $726,493,000 plus 90% of
net proceeds from any equity securities issued (including common stock,
preferred stock and operating partnership units) after September 30, 2004.

 

(e) Ratio of Unencumbered NOI to Unsecured Interest Expense. Maintain a ratio of
(i) the sum of Unencumbered NOI plus NOI from Controlled Properties and Other
Qualifying Properties to (ii) Unsecured Interest Expense, for the then most
recently completed fiscal quarter, of at least 2.0:1.

 

(f) Unencumbered Asset Leverage. Maintain, as of the end of each fiscal quarter,
a ratio of Total Unsecured Indebtedness to Unencumbered Asset Value that does
not exceed 0.55:1.

 

6.13 No Liens, Etc. Prevent any Unencumbered Property, any Controlled Property
and any Other Qualifying Property that is necessary to comply with the
provisions of Sections 6.12(e) and (f) from ceasing to constitute, as the case
may be, an Unencumbered Property, a Controlled Property and an Other Qualifying
Property as defined herein.

 

6.14 Additional Guarantors. Notify Agent at the time that any Person becomes a
Material Subsidiary, and promptly thereafter (and in any event within 60 days),
unless specifically prohibited from doing so by reason of any contractual
obligation or restriction (including, without limitation, obligations and
restrictions contained in the documents evidencing, governing or otherwise
providing the terms of any Indebtedness), applicable law or refusal to consent
by a co-owner of such Person, cause such Person to (a) become a Guarantor by
executing and delivering to Agent a counterpart of the Credit Guaranty or such
other document as Agent shall reasonably deem appropriate for such purpose, and
(b) deliver to Agent documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to Agent. A Subsidiary that executes
and delivers a counterpart to the Credit Guaranty in accordance with this
Section 6.14 shall become a “Guarantor” even if it is not a Material Subsidiary.

 

ARTICLE VII.

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Borrower shall not, nor shall it permit any other Loan
Party or any Material Subsidiary to, directly or indirectly:

 

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than (i) Permitted Liens and (ii) Liens on real property provided that Borrower
is in compliance with Section 6.12(b) both immediately before and immediately
after the attachment of such Lien.

 

82



--------------------------------------------------------------------------------

7.02 Investments. Make any Investments, except:

 

(a) Investments in storage or storage-related businesses subject to the limits
in Sections 7.02(e);

 

(b) Investments held by Borrower or such Subsidiary in the form of cash
equivalents or short-term marketable debt securities;

 

(c) advances to officers, directors and employees of Borrower and its
Subsidiaries in an aggregate amount not to exceed $10,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss; and

 

(e) (i) Investments made in unimproved land in the United States and Canada not
exceeding 5% of Gross Asset Value in any fiscal quarter; (ii) Investments made
in construction in progress not exceeding 10% of Gross Asset Value in any fiscal
quarter, and (iii) Investments made in unconsolidated joint ventures (including
cash and property valued at book value) not exceeding 10% of Gross Asset Value
in any fiscal quarter; provided, that the aggregate Investments made pursuant to
the foregoing clauses (i)-(iii) shall not exceed 20% of Gross Asset Value in any
fiscal quarter.

 

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

 

(a) Indebtedness under the Loan Documents; or

 

(b) Any other Indebtedness provided that, after giving effect to such
Indebtedness, Borrower is in compliance with all its obligations under this
Agreement including the financial covenants set forth in Section 6.12.

 

7.04 Fundamental Changes. (A) In the case of a Loan Party: (i) liquidate,
dissolve or enter into any joint venture, partnership or other combination
(other than any joint venture, partnership or other combination established in
connection with such Loan Party’s operation of its self storage business); (ii)
Dispose of (whether in one transaction or a series of transactions) a portion of
its business or assets that constitutes a substantial portion of the business or
assets of all Loan Parties; or (iii) enter into any merger or consolidation
unless such Loan Party is the surviving entity and such merger or consolidation
does not result in or constitute a Change of Control; and (B) in the case of a
Material Subsidiary other than a Loan Party, (i) liquidate, dissolve or enter
into any joint venture, partnership or other combination (other than any joint
venture, partnership or other combination established in connection with such
Material

 

83



--------------------------------------------------------------------------------

Subsidiary’s operation of its self storage business); (ii) Dispose of (whether
in one transaction or a series of transactions) all or any substantial portion
of its business or assets; or (iii) enter into any merger or consolidation
unless such Material Subsidiary merges into a Loan Party or another Material
Subsidiary or such Material Subsidiary is the surviving entity if any of the
foregoing actions in clause (B) would have a Material Adverse Effect.

 

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition for other than fair market value on an arms-length basis, except:

 

(a) Dispositions expressly permitted by Section 7.08;

 

(b) Dispositions of obsolete or worn out personal property, whether now owned or
hereafter acquired, in the ordinary course of business; and

 

(c) Dispositions of inventory in the ordinary course of business.

 

7.06 Restricted Payments. Make Restricted Payments that cause the Restricted
Payment Ratio, as of the end of any fiscal quarter, to exceed 0.95:1; provided,
that once prior to the Revolving Maturity Date for up to four consecutive
quarters, the Restricted Payment Ratio may exceed 0.95:1 but in no event shall
such ratio exceed 1.05:1; provided, further, that notwithstanding the foregoing
and notwithstanding the occurrence and continuance of a Default, Borrower may
make the minimum amount of Restricted Payments necessary to remain a qualified
“real estate investment trust” under the Code. As used in this Section 7.06,
“Restricted Payment Ratio” means, as of any date of determination, the ratio of
Restricted Payments paid in the immediately preceding four quarter period to the
Funds From Operations of Borrower on a consolidated basis, for such four quarter
period.

 

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Borrower and
its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

 

7.08 Transactions With Affiliates. Purchase, acquire or lease any property from,
or sell, transfer or lease any property to, or lend or advance any money to, or
borrow any money from, or guarantee any obligation of, or acquire any stock,
obligations or securities of, or enter into any merger or consolidation
agreement, or any management or similar agreement with, any Affiliate, or enter
into any other transaction or arrangement or make any payment to (including,
without limitation, on account of any management fees, service fees, office
charges, consulting fees, technical services charges or tax sharing charges) or
otherwise deal with, in the ordinary course of business or otherwise, any
Affiliate on terms other than fair and reasonable terms substantially as
favorable to Borrower or such Loan Party or Material Subsidiary as would be
obtainable by Borrower or such Loan Party or Material Subsidiary at the time in
a comparable arm’s-length transaction with a Person other than an Affiliate or
those approved from time to time by a majority of Borrower’s independent
directors. In addition, Borrower shall not, and shall cause each other Loan
Party not to, transfer any material portion of its property to any Affiliate
other than another Loan Party.

 

84



--------------------------------------------------------------------------------

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Loan Party to make Restricted Payments to another Loan Party or to otherwise
transfer property to another Loan Party, (ii) of any Loan Party to Guarantee the
Indebtedness of Borrower, or (iii) of Loan Party to create, incur, assume or
suffer to exist Liens on property of such Loan Party; or (b) requires the grant
of a Lien to secure an obligation of such Loan Party if a Lien is granted to
secure another obligation of such Loan Party.

 

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

 

7.11 Non-Domestic Asset Value. Permit Non-Domestic Asset Value to exceed 45% of
Gross Asset Value as of the end of any fiscal quarter.

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

 

(a) Non-Payment. Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, and in the currency required hereunder, any amount
of principal of any Loan or any L/C Obligation or any amount owing under Section
2.12(b)(i); (ii) within three days after notice that the same is due and unpaid,
any interest on any Loan or on any L/C Obligation, any fee due hereunder; or
(iii) within five days after notice that the same is due and unpaid, any other
amount payable hereunder or under any other Loan Document; or

 

(b) Specific Covenants. Borrower fails to perform or observe any term, covenant
or agreement contained in any of Sections 6.03, 6.05, 6.10, 6.11, 6.12 or 6.14
or Article VII; or Borrower fails to perform or observe any term, covenant or
agreement contained in any of Sections 6.01 or 6.02 and such failure continues
for 15 days after notice thereof or any default or event of default occurs
(after the passing of any applicable cure period) under any other Loan Document;
or

 

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice thereof or any default or event of default
occurs (after the passing of any applicable cure period) under any other Loan
Document; provided, that Borrower’s inability to comply with Section 4.04 of
Sarbanes-Oxley for the fiscal year ended December 31, 2004 shall not constitute
an Event of Default hereunder so long as no enforcement action has been
commenced against Borrower by any Governmental Authority as a result of such
non-compliance; or

 

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party

 

85



--------------------------------------------------------------------------------

herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading when made or deemed made
and, if such representation or warranty is capable of being made accurate and
complete, Borrower or such other Loan Party fails to make such representation or
warranty accurate and complete within 7 days after written notice thereof from
Agent; or

 

(e) Cross-Default.

 

(i) Any Loan Party or any Material Subsidiary (A) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount in respect of Recourse Debt or
$50,000,000 in respect of Non- Recourse Debt, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; provided,
notwithstanding the foregoing and for the avoidance of doubt, that no Default or
Event of Default shall have occurred under this Agreement until the giving of
any required notice and the expiration of any applicable grace period contained
in any agreement, condition or instrument relating to any such Indebtedness or
Guarantee; or

 

(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which Borrower, any Qualified Borrower or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which Borrower, any Qualified
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by Borrower, such Qualified Borrower or
such Subsidiary as a result thereof is greater than the Threshold Amount;
provided, notwithstanding the foregoing and for the avoidance of doubt, that no
Default or Event of Default shall have occurred under this Agreement until the
giving of any required notice and the expiration of any applicable grace period
contained in any Swap Contract; or

 

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator,

 

86



--------------------------------------------------------------------------------

rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for ninety
(90) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
ninety (90) calendar days, or an order for relief is entered in any such
proceeding; or

 

(g) Inability to Pay Debts; Attachment.

 

(i) Any Loan Party or any Material Subsidiary becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or

 

(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 30 days after its issue or
levy; or

 

(h) Judgments. There is entered against any Loan Party or any Material
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(i) ERISA.

 

(i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
which has resulted or is likely to result in liability of Borrower or any
Qualified Borrower under Title IV of ERISA to the Pension Plan, Multiemployer
Plan or the PBGC in an aggregate amount in excess of the Threshold Amount, or

 

(ii) Borrower, any Qualified Borrower or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or

 

(j) Invalidity of Loan Documents. Any Loan Document or any provision thereof, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document or any provision thereof; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document or any provision thereof; or

 

(k) Change of Control; Stock Not Listed. There occurs any Change of Control with
respect to Borrower or Borrower’s common stock shall not be listed on the New
York Stock Exchange; or

 

87



--------------------------------------------------------------------------------

(l) Condemnation. A substantial portion of the properties of Borrower and/or any
Guarantor shall be condemned, seized or appropriated and such action could
reasonably be expected to have a Material Adverse Effect; or

 

(m) REIT. Borrower shall cease to be qualified as, a “real estate investment
trust” under the Code or to be entitled to receive the tax benefits resulting
from such qualification.

 

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

 

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower for itself and on behalf of any Qualified
Borrower;

 

(c) require that Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and

 

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of Agent
or any Lender.

 

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Agent (including fees and time charges for attorneys
who may be employees of Agent) and amounts payable under Article III) payable to
Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and L/C Fees)
payable to Lenders and the L/C Issuer (including fees, charges and disbursements
of counsel to the respective Lenders and the L/C Issuer

 

88



--------------------------------------------------------------------------------

(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid L/C Fees and interest on the Loans, L/C Borrowings and other Obligations,
ratably among Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to Agent for the account of the L/C Issuer, to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, or distributed, in the order set forth above.

 

ARTICLE IX.

ADMINISTRATIVE AGENT

 

9.01 Appointment and Authorization of Administrative Agent. Each of the Lenders
and the L/C Issuer hereby irrevocably appoints Bank of America to act on its
behalf as Administrative Agent hereunder and under the other Loan Documents and
authorizes Agent to take such actions on its behalf and to exercise such powers
as are delegated to Agent by the terms hereof and thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of Agent, the Lenders and the L/C Issuer, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

 

9.02 Rights as a Lender. The Person serving as Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not Agent hereunder and without
any duty to account therefor to Lenders.

 

89



--------------------------------------------------------------------------------

9.03 Exculpatory Provisions. Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, Agent:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable Law;

 

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity; and

 

(d) Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
8.02 and 10.01), or (ii) in the absence of its own gross negligence or willful
misconduct. Agent shall be deemed not to have knowledge of any Default unless
and until written notice describing such Default is given to Agent by Borrower,
a Lender or the L/C Issuer. Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Agent.

 

9.04 Reliance by Administrative Agent. Subject to Section 10.02(e), Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the L/C Issuer, Agent may
presume that such condition is satisfactory to such Lender or the L/C Issuer
unless Agent shall have received notice to the contrary from such Lender or the
L/C Issuer prior to the making

 

90



--------------------------------------------------------------------------------

of such Loan or the issuance of such Letter of Credit. Agent may consult with
legal counsel (who may be counsel for Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

9.05 Delegation of Duties. Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by Agent. Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

 

9.06 Resignation of Agent. Agent may at any time give notice of its resignation
to Lenders, the L/C Issuer and Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of Lenders and the L/C Issuer, appoint a successor Agent meeting the
qualifications set forth above; provided that if Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by Agent on behalf of the Lenders or the
L/C Issuer under any of the Loan Documents, the retiring Agent shall continue to
hold such collateral security until such time as a successor Agent is
appointed), and (b) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Agent as provided for above in this Section. Upon the acceptance of a
successor’s appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section). The fees
payable by Borrower to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent. For gross negligence or willful misconduct, as determined
by all the Lenders (excluding for such determination Administrative Agent in its
capacity as a Lender), Administrative Agent may be removed at any time by giving
at least thirty (30) Business Days’ prior written notice to Administrative Agent
and Borrower. Such removal shall take effect thirty (30) Business Days following
the Administrative Agent’s receipt of notice of its removal whether or not a
successor Administrative Agent has been appointed in accordance with the
provisions of this Section 9.06.

 

91



--------------------------------------------------------------------------------

Any resignation by Bank of America as Agent pursuant to this Section shall also
constitute its resignation as L/C Issuer and Swing Line Lender. Upon the
acceptance of a successor’s appointment as Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swing Line Lender, (b) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

 

9.07 Non-Reliance on Agent and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, no
Lender holding a title listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as Agent, a Lender (including
the Swing Line Lender) or the L/C Issuer hereunder.

 

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, the L/C Issuer
and Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of Lenders, the L/C Issuer and Agent and their
respective agents and counsel and all other amounts due Lenders, the L/C Issuer
and Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such
judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make

 

92



--------------------------------------------------------------------------------

such payments to Agent and, in the event that Agent shall consent to the making
of such payments directly to Lenders and the L/C Issuer, to pay to Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of Agent and its agents and counsel, and any other amounts due Agent under
Sections 2.09 and 10.04. Nothing contained herein shall be deemed to authorize
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

9.10 Credit Guaranty Matters. Each Lender and the L/C Issuer hereby irrevocably
authorizes Agent, at its option and in its discretion, to release any Guarantor
from its obligations under its Credit Guaranty if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder. Upon request by
Agent at any time, each Lender and the L/C Issuer will confirm in writing
Agent’s authority to release any Guarantor from its obligations under its Credit
Guaranty pursuant to this Section 9.10.

 

ARTICLE X.

MISCELLANEOUS

 

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and Borrower or the applicable Loan Party, as the case may be,
and acknowledged by Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

 

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender; provided, however, in the sole discretion of Agent, only a
waiver by Agent shall be required with respect to immaterial matters or items
specified in Section 4.01(a)(iii) or (iv) with respect to which Borrower has
given assurances satisfactory to Agent that such items shall be delivered
promptly following the Closing Date;

 

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

 

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to Lenders (or any of
them) hereunder or under any other Loan Document without the written consent of
each Lender directly affected thereby;

 

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of Borrower to pay interest or L/C Fees at the Default Rate, or (ii)
to amend any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or L/C Borrowing or to reduce any fee payable hereunder;

 

93



--------------------------------------------------------------------------------

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

 

(f) change any provision of this Section or the definition of “Required
Lenders”, “Required Revolving Lenders” or “Required Term Loan Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender directly affected thereby;

 

(g) amend the definition of “Alternative Currency”;

 

(h) release all or substantially all of the value of the Credit Guaranty, except
in accordance with the terms of any Loan Document, without the written consent
of each Lender; or

 

(i) release Borrower, in whole or in part, from the Qualified Borrower Guaranty
or any other Obligations under the Loan Documents, except in accordance with the
terms of any Loan Document without the written consent of each Lender;

 

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the L/C Issuer in addition to the Lenders required
above, affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by Agent in addition to the
Lenders required above, affect the rights or duties of Agent under this
Agreement or any other Loan Document; (iv) Section 10.06(j) may not be amended,
waived or otherwise modified without the consent of each Granting Lender all or
any part of whose Loans are being funded by an SPC at the time of such
amendment, waiver or other modification; and (v) the Agent Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

 

10.02 Notices; Effectiveness; Electronic Communications.

 

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i) if to Borrower, any Qualified Borrower, Agent, the L/C Issuer or Swing Line
Lender, to the address, telecopier number, or telephone number specified for
such Person on Schedule 10.02; and

 

94



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, telecopier number, or telephone
number specified in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).

 

(b) Electronic Communications. Notices and other communications to Lenders and
the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Agent, provided that the foregoing shall not apply to
notices to any Lender or the L/C Issuer pursuant to Article II if such Lender or
the L/C Issuer, as applicable has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

 

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to

 

95



--------------------------------------------------------------------------------

the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

(d) Change of Address, Etc. Each of the Borrower, Agent, the L/C Issuer and
Swing Line Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to Borrower, Agent, the
L/C Issuer and Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

(e) Reliance by Agent, L/C Issuer and Lenders. Agent, the L/C Issuer, and
Lenders (including the Swing Line Lender) shall be entitled to rely and act upon
any notices (including telephonic Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of Borrower even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Borrower shall indemnify Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of Borrower except to the extent of such Person’s gross negligence
or willful misconduct. All telephonic notices to and other telephonic
communications with Agent may be recorded by Agent, and each of the parties
hereto hereby consents to such recording.

 

10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C Issuer
or Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

10.04 Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the

 

96



--------------------------------------------------------------------------------

issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iii) all reasonable out-of-pocket expenses incurred
by Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for Agent, any Lender or the L/C Issuer), and shall
pay all fees and time charges for attorneys who may be employees of Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section or (B) in connection with the Loans made
or Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b) Indemnification by the Borrower. Borrower shall indemnify Agent (and any
sub-agent thereof), each Lender and the L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by Borrower or any other
Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents, (ii)
any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by Borrower or any other Loan
Party against an Indemnitee for a willful breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if Borrower or such Loan
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction.

 

(c) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to Agent (or any sub-agent thereof), the L/C Issuer or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to Agent (or any such sub-agent), the L/C Issuer or such

 

97



--------------------------------------------------------------------------------

Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount without limiting the Borrower’s
obligation to do so, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against Agent (or any such sub-agent) or the L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for Agent (or any such sub-agent) or L/C Issuer in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

 

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

 

(f) Survival. The agreements in this Section shall survive the resignation of
Agent and the L/C Issuer, the replacement of any Lender, the termination of the
Aggregate Revolving Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

 

10.05 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Agent, the L/C Issuer or any Lender, or Agent, the L/C
Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof (or the Dollar Equivalent amount
thereof) is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, the L/C Issuer or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender, the L/C Issuer severally
agrees to pay to Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect in the applicable currency
of such recovery or payment. The obligations of the Lenders and the L/C Issuer
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

98



--------------------------------------------------------------------------------

10.06 Successors and Assigns.

 

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Agent, the L/C Issuer
and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an Eligible Assignee in accordance with
the provisions of subsection (b) of this Section, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void); or (iv) to an SPC in
accordance with the provisions of subsection (j) of this Section. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of Agent, the L/C Issuer and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that

 

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of Agent and, so long as no
Event of Default has occurred and is continuing, Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

 

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to rights in respect of Swing Line Loans;

 

99



--------------------------------------------------------------------------------

(iii) any assignment of a Commitment must be approved by Agent, the L/C Issuer,
Swing Line Lender and, unless an Event of Default exists, Borrower) such
approval not to be unreasonably withheld) unless the Person that is the proposed
assignee is an Affiliate of the assigning Lender or is itself a Lender (whether
or not the proposed assignee would otherwise qualify as an Eligible Assignee);
and

 

(iv) the parties to each assignment shall execute and deliver to Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount, if any, required as set forth in Schedule 10.06, and the Eligible
Assignee, if it shall not be a Lender, shall deliver to Agent an Administrative
Questionnaire, a copy of which shall be provided to Borrower.

 

Subject to acceptance and recording thereof by Agent pursuant to subsection (c)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, Borrower shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

(c) Register. Agent, acting solely for this purpose as an agent of Borrower,
shall maintain at Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and Borrower, Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by each of
Borrower and the L/C Issuer, at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender may request and receive from Agent a copy of the Register.

 

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Agent, sell participations to any Person (other than a
natural person or Borrower or any of Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other

 

100



--------------------------------------------------------------------------------

parties hereto for the performance of such obligations, and (iii) Borrower,
Agent, the L/C Issuer and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.01 that affects such Participant. Subject to subsection
(e) of this Section, Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
Borrower was given prompt notice that the Participant had become a Participant
and such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

(e) Limitations Upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Borrower’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

 

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h) Deemed Consent of Borrower. If the consent of Borrower to an assignment to
an Eligible Assignee is required hereunder (including a consent to an assignment
which does not meet the minimum assignment threshold specified in clause (i) of
the proviso to the first sentence of Section 10.06(b)), Borrower shall be deemed
to have given its consent five Business Days after the date notice thereof has
been delivered to Borrower by the assigning Lender (through Agent) unless such
consent is expressly refused by Borrower prior to such fifth Business Day.

 

101



--------------------------------------------------------------------------------

(i) Resignation as L/C Issuer or Swing Line Lender. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Loans pursuant to subsection (b) above, Bank of America may, (i)
upon 30 days’ notice to Borrower and the Lenders, resign as L/C Issuer, and/or
(ii) upon 30 days’ notice to Borrower, resign as Swing Line Lender. In the event
of any such resignation as L/C Issuer or Swing Line Lender, Borrower shall be
entitled to appoint from among Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Revolving
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Revolving Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

(j) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Agent and Borrower (an “SPC”) the option to provide all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof or, if it fails to do so, to make such payment to the Agent as is
required under Section 2.12(b)(ii). Each party hereto hereby agrees that (i)
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of Borrower under this Agreement (including its obligations under Section 3.04),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder and nothing in this Section 10.06(j) shall operate to
release the Granting Lender from any of its obligations or liability hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency,

 

102



--------------------------------------------------------------------------------

or liquidation proceeding under the laws of the United States or any State
thereof. Notwithstanding anything to the contrary contained herein, any SPC may
(i) with notice to, but without prior consent of Borrower and the Agent and with
the payment of a processing fee in the amount of $2,500, assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPC.

 

10.07 Treatment of Certain Information; Confidentiality. Each of Agent, Lenders
and the L/C Issuer agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority,
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement, or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Borrower and its obligations, (g) with the consent of Borrower, or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section, or (y) becomes available to Agent, any
Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower.

 

For purposes of this Section, “Information” means all information received from
Borrower or any Subsidiary relating to Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to Agent, any Lender or the L/C Issuer on a nonconfidential basis prior to
disclosure by Borrower or any Subsidiary, provided that, in the case of
information received from Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential or is
of a type or is given in a manner such that Agent, Lender or L/C Issuer should
reasonably understand to be proprietary or confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

 

103



--------------------------------------------------------------------------------

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of Borrower or any other Loan Party against any and all of the obligations of
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer or any such Affiliate,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of Borrower or such Loan Party may be contingent or unmatured or are
owed to a branch or office of such Lender or the L/C Issuer different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have. Each Lender and the L/C Issuer agrees to notify Borrower and Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to Borrower. In determining whether the interest contracted
for, charged, or received by Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
Agent and when Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied

 

104



--------------------------------------------------------------------------------

upon by Agent and each Lender, regardless of any investigation made by Agent or
any Lender or on their behalf and notwithstanding that Agent or any Lender may
have had notice or knowledge of any Default at the time of any Credit Extension,
and shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby, and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13 Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender is not able, within ninety (90) days after its notice to
Borrower under Section 3.02, to eliminate the need for the notice pursuant to
Section 3.02, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

 

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

 

(d) such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

105



--------------------------------------------------------------------------------

10.14 Governing Law; Jurisdiction; Etc.

 

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF WASHINGTON.

 

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF WASHINGTON SITTING IN
KING COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE WESTERN DISTRICT OF
WASHINGTON, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH WASHINGTON
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, AND BORROWER HEREBY IRREVOCABLY WAIVES
FOR EACH QUALIFIED BORROWER, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS, AND BORROWER
IRREVOCABLY CONSENTS FOR EACH QUALIFIED BORROWER, TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.02 (OTHER THAN BY TELECOPIER). NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO OR ANY QUALIFIED
BORROWER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

 

106



--------------------------------------------------------------------------------

10.15 Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, AND BORROWER HEREBY IRREVOCABLY WAIVES FOR EACH QUALIFIED BORROWER, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO, AND BORROWER FOR EACH QUALIFIED BORROWER, (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender or Agent, as applicable, to identify
Borrower in accordance with the Act.

 

10.17 Time of the Essence. Time is of the essence of the Loan Documents.

 

10.18 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures Agent could purchase the
first currency with such other currency on the Business Day preceding that on
which final judgment is given. The obligation of Borrower in respect of any such
sum due from them to Agent or Lenders hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by
Agent of any sum adjudged to be so due in the Judgment Currency, Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from Borrower in
the Agreement Currency, Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to Agent in such currency,
Agent agrees to return the amount of any excess to Borrower (or to any other
Person who may be entitled thereto under applicable law).

 

107



--------------------------------------------------------------------------------

10.19 Release of Credit Guaranties. Agent and Lenders agree, upon Borrower’s
written request and satisfaction of the condition stated herein, to terminate
the Credit Guaranty of any Guarantor that: (a) ceased to be a Subsidiary of
Borrower as a result of Borrower’s sale of its ownership interest in such
Guarantor (or, in the case of a Guarantor that is an indirect Subsidiary of
Borrower, the sale of such ownership interest by the Borrower Subsidiary that
directly owns such Guarantor); or (b) wishes to obtain financing for one or more
of its Properties and is required by the prospective lender to obtain a
termination of such Guarantor’s Credit Guaranty. Agent’s and Lender’s obligation
to terminate a Credit Guaranty under this Section 10.19 is subject to Borrower’s
delivery to Agent of a certificate from a Responsible Officer showing on a pro
forma basis that, upon giving effect to the request termination, Borrower will
be in compliance with all its obligations under Section 6.12. Notwithstanding
the foregoing, Agent and Lenders shall not be obligated to terminate any Credit
Guaranty during the existence of a Default or Event of Default.

 

10.20 Oral Agreements Not Enforceable. ORAL AGREEMENTS AND ORAL COMMITMENTS TO
LOAN MONEY, EXTEND CREDIT OR FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT
ENFORCEABLE UNDER WASHINGTON LAW.

 

[Signature Pages Follow]

 

 

108



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SHURGARD STORAGE CENTERS, INC. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, Issuer and Swing Line Lender By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC., as a Lender By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

109



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as a Lender By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION, as a Lender By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

110



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND, as a Lender By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

KBC BANK, N.V. as a Lender By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

111



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

MALAYAN BANKING BERHAD, as a Lender By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

SOCIETE GENERALE, as a Lender By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

BANK HAPOALIM B.M., as a Lender By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

112



--------------------------------------------------------------------------------

FIRST COMMERCIAL BANK, LOS ANGELES
BRANCH, as a Lender By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

113



--------------------------------------------------------------------------------

SCHEDULE 1.01

 

MANDATORY COST RATE

 

The Mandatory Cost Rate is an addition to the interest rate on a Loan to
compensate a Lender for the cost attributable to such Loan resulting from the
imposition from time to time under the Bank of England Act 1998 (the “Act”)
and/or by the Bank of England and/or the Financial Services Authority (the
“FSA”) (or other United Kingdom governmental authorities or agencies) of a
requirement to place non-interest-bearing deposits or Special Deposits (whether
interest-bearing or not) with the Bank of England and/or pay fees to the FSA
calculated by reference to liabilities used to fund such a Loan.

 

The Mandatory Cost Rate will be the percentage rate per annum (or the
arithmetical average of the percentage rates where there is more than one
Mandatory Cost Reference Lender supplying the same) determined by the
Administrative Agent (rounded upward to the next 1/1000th of 1%) as the rate
resulting from the application (as appropriate) of the following formulae:

 

(a) in relation to Loans or other unpaid amounts denominated in Sterling:

 

XL + S(L - D) + F x 0.01

 

100 – (X + S)

 

(b) in relation to Loans or other unpaid amounts denominated in any currency
other than Sterling:

 

F x 0.01

 

300

 

where, in each case, on the day of application of the formula:

 

X is the percentage of Eligible Liabilities (in excess of any stated minimum) by
reference to which such Mandatory Cost Reference Lender is required under or
pursuant to the Act to maintain cash ratio deposits with the Bank of England;

 

L is the Eurocurrency Base Rate applicable to such Loan;

 

F is the rate of charge payable by such Mandatory Cost Reference Lender to the
FSA pursuant to paragraphs 2.02 or 2.03 (as the case may be) of the Fees
Regulations (but for this purpose the figure at paragraph 2.02b or 2.03b (as the
case may be) shall be deemed to be zero) and expressed in pounds per £1 million
of the Fee Base of such Mandatory Cost Reference Lender;

 

S is the level of interest-bearing Special Deposits, expressed as a percentage
of Eligible Liabilities, which such Mandatory Cost Reference Lender is required
to maintain by the Bank of England (or other United Kingdom governmental
authorities or agencies); and

 

D is the percentage rate per annum payable by the Bank of England to such
Mandatory Cost Reference Lender on Special Deposits. (X, L, S and D are to be
expressed in the formula as numbers and not as percentages. A negative result
obtained from subtracting D from L shall be counted as zero.)

 

Schedule 1.01 — 1



--------------------------------------------------------------------------------

The Mandatory Cost Rate for any Interest Period shall be calculated at or about
11:00 a.m. (London time) on the first day of such Interest Period for the
duration of such Interest Period.

 

The determination of the Mandatory Cost Rate in relation to any Interest Period
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

 

If there is any change in circumstance (including the imposition of alternative
or additional requirements, including capital adequacy requirements) which in
the reasonable opinion of the Administrative Agent renders or will render the
above formula (or any element thereof, or any defined term used therein)
inappropriate or inapplicable, the Administrative Agent shall promptly notify
the Borrower and the Lenders thereof and (following consultation with the
Required Lenders) shall be entitled to vary the same with the prior written
consent of the Borrower, which shall not be unreasonably withheld. Any such
variation shall, in the absence of manifest error, be conclusive and binding on
all parties and shall apply from the date specified in a notice from the
Administrative Agent to the Borrower and the Lenders.

 

For the purposes of this Schedule:

 

The terms “Eligible Liabilities” and “Special Deposits” shall bear the meanings
ascribed to them under or pursuant to the Act or by the Bank of England (as may
be appropriate), on the day of the application of the formula.

 

“Fee Base” has the meaning ascribed to it for the purposes of, and shall be
calculated in accordance with, the Fees Regulations.

 

“Fees Regulations” means, as appropriate, either:

 

(a) the Banking Supervision (Fees) Regulations 1999; or

 

(b) such other law or regulations as from time to time may be in force, relating
to the payment of fees for banking supervision.

 

 

Schedule 1.01 — 2



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Part (a). Revolving Commitment

 

Lender

--------------------------------------------------------------------------------

   Commitment
(U.S. Dollar)


--------------------------------------------------------------------------------

   Applicable Percentage


--------------------------------------------------------------------------------

    Alternative
Currency
Commitment


--------------------------------------------------------------------------------

   Applicable Percentage
of Alternative
Currency
Commitment


--------------------------------------------------------------------------------

    Dollar
Commitment


--------------------------------------------------------------------------------

Bank of America, N.A.

   $ 18,000,000.00    10.285714286 %   $ 20,500,000.00    11.714285714 %   $
38,500,000.00

Citicorp North America, Inc.

   $ 14,500,000.00    8.285714286 %   $ 17,000,000.00    9.714285714 %   $
31,500,000.00

Commerzbank AG New York and Grand Cayman Branches

   $ 14,500,000.00    8.285714286 %   $ 17,000,000.00    9.714285714 %   $
31,500,000.00

LaSalle Bank National Association

   $ 14,500,000.00    8.285714286 %   $ 17,000,000.00    9.714285714 %   $
31,500,000.00

KeyBank National Association

   $ 14,500,000.00    8.285714286 %   $ 17,000,000.00    9.714285714 %   $
31,500,000.00

The Bank of Nova Scotia

   $ 12,750,000.00    7.285714286 %   $ 15,250,000.00    8.714285714 %   $
28,000,000.00

The Royal Bank of Scotland

   $ 12,750,000.00    7.285714286 %   $ 15,250,000.00    8.714285714 %   $
28,000,000.00

KBC Bank, N.V.

   $ 12,250,000.00    7.000000000 %   $ 12,250,000.00    7.000000000 %   $
24,500,000.00

PNC Bank, National Association

   $ 12,250,000.00    7.000000000 %   $ 12,250,000.00    7.000000000 %   $
24,500,000.00

U.S. Bank National Association

   $ 10,500,000.00    6.000000000 %   $ 10,500,000.00    6.000000000 %   $
21,000,000.00

SunTrust Bank

   $ 10,500,000.00    6.000000000 %   $ 10,500,000.00    6.000000000 %   $
21,000,000.00

Malayan Banking Berhad

   $ 10,500,000.00    6.000000000 %   $ 0    0.000000000 %   $ 10,500,000.00

Societe Generale

   $ 5,250,000.00    3.000000000 %   $ 5,250,000.00    3.000000000 %   $
10,500,000.00

Bank Hapoalim B.M.

   $ 5,250,000.00    3.000000000 %   $ 5,250,000.00    3.000000000 %   $
10,500,000.00

First Commercial Bank, Los Angeles Branch

   $ 7,000,000.00    4.000000000 %   $ 0    0.000000000 %   $ 7,000,000.00

Total

   $ 175,000,000    100.000000000 %   $ 175,000,000.00    100.000000000 %   $
350,000,000.00

 

 

Schedule 2.01 — 1



--------------------------------------------------------------------------------

Part (b). Term Commitment

 

Lender

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

   Applicable Percentage


--------------------------------------------------------------------------------

 

Bank of America, N.A.

   $ 16,500,000.00    11.000000000 %

Citicorp North America, Inc.

   $ 13,500,000.00    9.000000000 %

Commerzbank AG New York and Grand Cayman Branches

   $ 13,500,000.00    9.000000000 %

LaSalle Bank National Association

   $ 13,500,000.00    9.000000000 %

KeyBank National Association

   $ 13,500,000.00    9.000000000 %

The Bank of Nova Scotia

   $ 12,000,000.00    8.000000000 %

The Royal Bank of Scotland

   $ 12,000,000.00    8.000000000 %

KBC Bank, N.V.

   $ 10,500,000.00    7.000000000 %

PNC Bank, National Association

   $ 10,500,000.00    7.000000000 %

U.S. Bank National Association

   $ 9,000,000.00    6.000000000 %

SunTrust Bank

   $ 9,000,000.00    6.000000000 %

Malayan Banking Berhad

   $ 4,500,000.00    3.000000000 %

Societe Generale

   $ 4,500,000.00    3.000000000 %

Bank Hapoalim B.M.

   $ 4,500,000.00    3.000000000 %

First Commercial Bank, Los Angeles Branch

   $ 3,000,000.00    2.000000000 %

Total

   $ 150,000,000.00    100.000000000 %

 

 

Schedule 2.01 — 2



--------------------------------------------------------------------------------

SCHEDULE 2.03

 

EXISTING LETTERS OF CREDIT

 

SBLC outstanding as of 1-24-05

 

SBLC #:

--------------------------------------------------------------------------------

   Current O/S:


--------------------------------------------------------------------------------

   Expiration
Date:


--------------------------------------------------------------------------------

  

Beneficiary:

--------------------------------------------------------------------------------

3042078

   $ 34,268.25    12/19/05    Jefferson County, Golden, CO.

3049452

   $ 1,280,000.00    07/01/05    Zurich American Insurance Company

3051746

   $ 45,000.00    10/06/05    Wells Fargo Bank Minnesota N.A. as Trustee for the
registered holders of GE Capital Commercial Mortgage Corporation, Commercial
Mortgage Pass-Through Certificates, Series 2002-3.

3062095

   $ 9,775.00    03/17/06    Board of County Commissioners of the County of
Douglas, Castle Rock, CO.

3063380

   $ 663,800.00    06/01/05    Town of Carmel, Mahopac, NY

3071648

   $ 574,816.00    11/14/05    Greater Orlando Aviation Authority

Total:

   $ 2,607,659.25          

 

 

Schedule 2.03 — 1



--------------------------------------------------------------------------------

SCHEDULE 5.06

 

LITIGATION

 

Matters described in Section 5.06(a): NONE

 

Matters described in Section 5.06(b): The following matters are disclosed
pursuant to Section 5.06(b):

 

A. Scura et al. v. Shurgard Storage Centers, Inc. On November 6, 2002 Shurgard
was served with a complaint filed in federal court in Northern California
alleging violations of both federal and state wage and hour laws relating to
overtime compensation. The complaint specifically alleges that we required our
hourly store employees to perform work before and after their scheduled work
times and failed to pay overtime compensation for work performed before and
after hours and during meal periods. The lawsuit seeks collective action status
and seeks damages, injunctive relief and a declaratory judgment against us under
the federal Fair Labor Standards Act and California statutory wage and hour laws
and laws relating to unlawful and unfair business practices. We have retained
Perkins Coie to represent us and have answered the complaint. The court approved
the plaintiff’s motion that notices be mailed to the potential class of
plaintiffs, allowing them to opt into the litigation. Notices were sent to 2338
former and current employees. 366 former and current employees have “opted in”
to the purported class. The California putative class is approximately 553
current and former managers and managers-in-training who worked in Shurgard’s
California facilities since October 1998. A Memorandum of Understanding
regarding settlement of this case has been entered into by both parties. A
settlement agreement is expected to be signed and presented to the court for
approval in February 2005. The proposed settlement amount for all plaintiffs is
a total of $2.75 million.

 

B. Gary Drake et al v. Shurgard Storage Centers, Inc. et al (Case No.
02CC00152). On June 17, 2002, an action was filed in the Superior Court of
California for Orange County. The action alleges that we misrepresent the size
of its storage units, seeks class action status and seeks damages, injunctive
and declaratory relief against us under various California statutes and case law
relating to consumer protection, unfair competition, fraud and deceit and
negligent misrepresentation. We do not currently believe that the outcome of
this litigation will have a material adverse effect on our financial position or
results of operations. However, we cannot presently determine the potential
total damages, if any, or the ultimate outcome of the litigation. We intend to
vigorously defend this. Shurgard has made significant strides in the company’s
favor. The potential class action is confined solely to California customers,
though no class has been certified yet. The judge granted Shurgard’s motion for
a protective order, substantially limiting the number of documents Shurgard
might have to produce. On June 6, 2003, the judge granted Shurgard’s motion to
dismiss the entire case, but gave the plaintiff leave to file an amended
complaint within 20 days. Plaintiff filed a Third

 

Schedule 5.06 — 1



--------------------------------------------------------------------------------

Amended Complaint on June 26, 2003. In September the case was moved to another
judge and all pending motions and conferences were continued pending
re-assignment. A new judge has been assigned; this judge is hearing a similar
case against Public Storage. Shurgard, Public Storage and Storage USA entered
into a Joint Defense Agreement since all three cases were moved to one judge.
The Court ruled on the defense’s Motion for Summary Judgment against the defense
stating the standard for measuring was a question of fact to be decided by a
jury. Counsel believes the next step for Plaintiffs will be an attempt to
certify the class. Plaintiffs filed a motion for preliminary injunction (hoping
to make Shurgard stop marketing and lease presentations as currently used) and
Shurgard filed another Summary Judgment motion. The Court denied both parties’
motions. Discovery continues. Attorney fees are estimated through trial of an
additional $350,000. All insurance companies have denied coverage. This denial
of coverage is being evaluated by counsel.

 

C. David Gross v. Shurgard Storage Centers, Inc., Charles K. Barbo, and Harrell
L. Beck. Case No. CV05-0098. On January 19, 2005, David Gross filed a class
action suit in federal court (Western District of Washington) against Shurgard,
Mr. Barbo, and Mr. Beck for alleged violation of federal securities law. Mr.
Gross claims Shurgard issued and/or failed to correct false and misleading
financial statements and press releases which Mr. Gross alleges led to the
artificial inflation of Shurgard stock. The suit seeks class action status and
unspecified damages including attorneys’ fees and costs. We do not believe
currently that the outcome of this litigation will have a material adverse
effect on our financial position or results from operations. At this time,
however, we cannot determine potential total damages, if any, or the final
outcome of the litigation. We will vigorously defend this. We do not believe the
claims in the lawsuit have any merit. We have D&O coverage in this matter, and
have selected DLA Piper Rudnick Gray Cary to serve as outside counsel. The
Company has received notice that two law firms have launched investigations into
the Company’s ERISA-controlled employee benefit plans related to these same
claims.

 

Matters described in Section 5.06(c): NONE

 

 

Schedule 5.06 — 2



--------------------------------------------------------------------------------

SCHEDULE 5.09

 

ENVIRONMENTAL MATTERS

 

NONE

 

 

Schedule 5.09 — 1



--------------------------------------------------------------------------------

SCHEDULE 5.12

 

MATERIAL SUBSIDIARIES

 

NAME

--------------------------------------------------------------------------------

 

OWNERSHIP

--------------------------------------------------------------------------------

Shurgard Texas Limited Partnership  

Shurgard Storage Centers, Inc. (1%)

SSC Evergreen, Inc (99%)

Shurgard Self Storage SCA   SSC Benelux Inc. (87.23%)     Owners Not Affiliated
with Shurgard (12.67%):                   Fremont SE (G.P.) II Ventures, LLC    
              Fremont SE (G.P.) Ventures, LLC Shurgard/Morningstar Storage  
Shurgard Storage Centers, Inc (74%) Centers, LLC   Owners Not Affiliated with
Shurgard (26%):                   16 Individuals and Entities

 

 

Schedule 5.12 — 1



--------------------------------------------------------------------------------

SCHEDULE 5.18

 

UNENCUMBERED PROPERTIES

 

SHURGARD STORAGE CENTERS INC

UNENCUMBERED ASSET VALUE STORE POOL

PER CREDIT AGREEMENT DATED FEB 14, 2005

FOR THE QUARTER ENDED SEPTEMBER 30, 2004

 

STORE

--------------------------------------------------------------------------------

 

ENTITY

--------------------------------------------------------------------------------

 

STATUS

--------------------------------------------------------------------------------

Borrower

       

Tempe

  001-030-03001   Unencumbered Property

Scottsdale North

  001-030-03002   Unencumbered Property

Dobson Ranch

  001-030-03004   Unencumbered Property

Scottsdale Air Park

  001-030-03005   Unencumbered Property

Shea

  001-030-03006   Unencumbered Property

Union Hills

  001-030-03014   Unencumbered Property

Speedway

  001-030-03016   Unencumbered Property

Mill Avenue

  001-030-03018   Unencumbered Property

Cooper Road

  001-030-03022   Unencumbered Property

Desert Sky

  001-030-03023   Unencumbered Property

Tanque Verde Road

  001-030-03024   Unencumbered Property

Oro Valley

  001-030-03025   Unencumbered Property

Sunnyvale

  001-030-05001   Unencumbered Property

El Cerito

  001-030-05002   Unencumbered Property

Westwood

  001-030-05003   Unencumbered Property

El Cajon

  001-030-05004   Unencumbered Property

Santa Ana

  001-030-05005   Unencumbered Property

Culver City

  001-030-05006   Unencumbered Property

Solana Beach

  001-030-05007  

Unencumbered Property

(Qualifying Lease)

Huntington Beach

  001-030-05008   Unencumbered Property

Ontario

  001-030-05009   Unencumbered Property

Orange

  001-030-05010   Unencumbered Property

Castro Valley

  001-030-05012   Unencumbered Property

Newark

  001-030-05013   Unencumbered Property

Sacramento

  001-030-05014   Unencumbered Property

San Leandro

  001-030-05015   Unencumbered Property

San Lorenzo

  001-030-05016   Unencumbered Property

Tracy

  001-030-05017   Unencumbered Property

Aliso Viejo

  001-030-05019   Unencumbered Property

Alicia Parkway

  001-030-05023   Unencumbered Property

Rohnert Park

  001-030-05028   Unencumbered Property

Oakley

  001-030-05031   Unencumbered Property

Livermore

  001-030-05032   Unencumbered Property

Sand City (Monterey)

  001-030-05033   Unencumbered Property

Tracy II

  001-030-05034   Unencumbered Property

San Francisco Evans

  001-030-05035   Unencumbered Property

 

Schedule 5.18 — 1



--------------------------------------------------------------------------------

Daly City

  001-030-05036   Unencumbered Property

Sacramento Northgate (Natomas)

  001-030-05037   Unencumbered Property

Lakewood

  001-030-06001   Unencumbered Property

Kipling & Hampden

  001-030-06002   Unencumbered Property

Margate

  001-030-10001   Unencumbered Property

Delray Beach

  001-030-10002   Unencumbered Property

Lauderhill

  001-030-10003   Unencumbered Property

Morgan Falls

  001-030-11001   Unencumbered Property

Norcross

  001-030-11002   Unencumbered Property

Stone Mountain

  001-030-11003   Unencumbered Property

Tucker

  001-030-11004   Unencumbered Property

Clairmont Road

  001-030-11006   Unencumbered Property

Gwinnett Place

  001-030-11008   Unencumbered Property

Perimeter Center

  001-030-11009   Unencumbered Property

Peachtree Industrial Blvd.

  001-030-11011   Unencumbered Property

Satellite Blvd

  001-030-11012   Unencumbered Property

Roswell

  001-030-11015   Unencumbered Property

Oak Forest

  001-030-14001   Unencumbered Property

Hillside

  001-030-14004   Unencumbered Property

Bolingbrook

  001-030-14005   Unencumbered Property

Wheaton

  001-030-14012   Unencumbered Property

Lincolnwood

  001-030-14013   Unencumbered Property

Niles

  001-030-14014   Unencumbered Property

Berwyn

  001-030-14015   Unencumbered Property

Chicago Heights

  001-030-14016   Unencumbered Property

River West

  001-030-14017   Unencumbered Property

Fullerton

  001-030-14018   Unencumbered Property

Glenview West

  001-030-14019   Unencumbered Property

Carmel

  001-030-15001   Unencumbered Property

Georgetown

  001-030-15002   Unencumbered Property

Fishers

  001-030-15005   Unencumbered Property

Glendale

  001-030-15007   Unencumbered Property

College Park

  001-030-15008   Unencumbered Property

Castleton

  001-030-15009   Unencumbered Property

Geist

  001-030-15015   Unencumbered Property

East 62nd Street

  001-030-15016   Unencumbered Property

Clinton

  001-030-20002   Unencumbered Property

Suitland

  001-030-20004   Unencumbered Property

Gaithersburg

  001-030-20005   Unencumbered Property

Germantown

  001-030-20006   Unencumbered Property

Briggs Chaney

  001-030-20007   Unencumbered Property

Oxon Hill

  001-030-20008   Unencumbered Property

Frederick Road

  001-030-20009   Unencumbered Property

Reisterstown

  001-030-20011   Unencumbered Property

Madison Heights

  001-030-23002   Unencumbered Property

Ann Arbor

  001-030-23003   Unencumbered Property

Canton

  001-030-23004   Unencumbered Property

Fraser

  001-030-23005   Unencumbered Property

 

Schedule 5.18 — 2



--------------------------------------------------------------------------------

Livonia

  001-030-23006   Unencumbered Property

Sterling Heights

  001-030-23007   Unencumbered Property

Warren

  001-030-23008   Unencumbered Property

Rochester

  001-030-23009   Unencumbered Property

Taylor

  001-030-23010   Unencumbered Property

Jackson

  001-030-23013   Unencumbered Property

Plymouth

  001-030-23015   Unencumbered Property

Troy Satellite

  001-030-23017   Unencumbered Property

Rochester Hills

  001-030-23018   Unencumbered Property

Auburn Hills

  001-030-23020   Unencumbered Property

Flint South

  001-030-23021   Unencumbered Property

Troy—Maple

  001-030-23022   Unencumbered Property

Old Bridge

  001-030-31001   Unencumbered Property

Marlboro

  001-030-31003   Unencumbered Property

Voorhees

  001-030-31004   Unencumbered Property

Dover/Rockaway

  001-030-31005   Unencumbered Property

Marlton

  001-030-31006   Unencumbered Property

West Patterson

  001-030-31007   Unencumbered Property

Yonkers

  001-030-33001   Unencumbered Property

Van Dam Street

  001-030-33002   Unencumbered Property

Gold Street

  001-030-33004   Unencumbered Property

Utica Avenue

  001-030-33005   Unencumbered Property

Melville

  001-030-33013   Unencumbered Property

Capital Boulevard

  001-030-34002   Unencumbered Property

Cary

  001-030-34003   Unencumbered Property

Garner

  001-030-34004   Unencumbered Property

Morrisville

  001-030-34005   Unencumbered Property

Glenwood

  001-030-34006   Unencumbered Property

Allen Boulevard

  001-030-38002   Unencumbered Property

Gresham

  001-030-38004   Unencumbered Property

Hillsboro

  001-030-38005   Unencumbered Property

Airport

  001-030-39001   Unencumbered Property

Oxford Valley

  001-030-39006   Unencumbered Property

Valley Forge

  001-030-39007   Unencumbered Property

Burke

  001-030-47001   Unencumbered Property

Midlothian Turnpike

  001-030-47002   Unencumbered Property

South Military Highway

  001-030-47003   Unencumbered Property

Newport News North

  001-030-47004   Unencumbered Property

Chesapeake

  001-030-47005   Unencumbered Property

Leesburg

  001-030-47006   Unencumbered Property

Virginia Beach Blvd.

  001-030-47007   Unencumbered Property

Bayside

  001-030-47008   Unencumbered Property

Dale City

  001-030-47009   Unencumbered Property

Gainesville

  001-030-47010   Unencumbered Property

Charlottesville

  001-030-47011   Unencumbered Property

Laskin Road

  001-030-47017   Unencumbered Property

Holland Road

  001-030-47018   Unencumbered Property

Princess Anne Road

  001-030-47019   Unencumbered Property

 

Schedule 5.18 — 3



--------------------------------------------------------------------------------

Cedar Road

  001-030-47020   Unencumbered Property

Crater Road

  001-030-47021   Unencumbered Property

Temple

  001-030-47022   Unencumbered Property

Jefferson Davis Hwy

  001-030-47023   Unencumbered Property

Burke Centre

  001-030-47028   Unencumbered Property

Burke Centre Bus Park

  001-030-47029   Unencumbered Property

Fordson

  001-030-47030   Unencumbered Property

Fullerton

  001-030-47031   Unencumbered Property

Telegraph

  001-030-47032   Unencumbered Property

Bellingham

  001-030-48001   Unencumbered Property

Highland Hills

  001-030-48003   Unencumbered Property

Edmonds

  001-030-48004   Unencumbered Property

Totem Lake

  001-030-48005   Unencumbered Property

Woodinville

  001-030-48006   Unencumbered Property

Burien

  001-030-48007   Unencumbered Property

Burien II

  001-030-48009   Unencumbered Property

Southcenter

  001-030-48010   Unencumbered Property

Canyon Road Puyallup

  001-030-48011   Unencumbered Property

South Hill

  001-030-48012   Unencumbered Property

Kennydale

  001-030-48014   Unencumbered Property

Bellefield

  001-030-48015   Unencumbered Property

Factoria Square

  001-030-48016   Unencumbered Property

Auburn

  001-030-48017   Unencumbered Property

East Bremerton

  001-030-48018   Unencumbered Property

Port Orchard

  001-030-48019   Unencumbered Property

Everett

  001-030-48023   Unencumbered Property

West Seattle

  001-030-48024   Unencumbered Property

Salmon Creek

  001-030-48025   Unencumbered Property

Bremerton

  001-030-48026   Unencumbered Property

Kent

  001-030-48027   Unencumbered Property

Lacey

  001-030-48028   Unencumbered Property

Lynnwood

  001-030-48029   Unencumbered Property

Spokane

  001-030-48030   Unencumbered Property

W. Olympia

  001-030-48031   Unencumbered Property

Parkland

  001-030-48032   Unencumbered Property

Queen Anne/Magnolia

  001-030-48035   Unencumbered Property

Lakewood 512

  001-030-48036   Unencumbered Property

Lake Union

  001-030-48038   Unencumbered Property

Bellevue

  001-030-48039   Unencumbered Property

Gig Harbor

  001-030-48040   Unencumbered Property

Ballinger Way

  001-030-48087   Unencumbered Property

Capitol Hill Partners

       

Capitol Hill

  100-030-48001   Unencumbered Property

SSC Property Holdings

       

Scottsdale South

  010-030-03001   Unencumbered Property

Phoenix

  010-030-03002   Unencumbered Property

 

Schedule 5.18 — 4



--------------------------------------------------------------------------------

Chandler

  010-030-03003   Unencumbered Property

Phoenix East

  010-030-03004   Unencumbered Property

Mesa

  010-030-03005   Unencumbered Property

Union City

  010-030-05003   Unencumbered Property

La Habra

  010-030-05004   Unencumbered Property

Palo Alto

  010-030-05005   Unencumbered Property

Kearney - Balboa

  010-030-05006   Unencumbered Property

South San Francisco

  010-030-05007   Unencumbered Property

Mountain View

  010-030-05009   Unencumbered Property

Tamarac

  010-030-06001   Unencumbered Property

Windermere

  010-030-06002   Unencumbered Property

Thornton

  010-030-06003   Unencumbered Property

Northglenn

  010-030-06004   Unencumbered Property

Oakland Park

  010-030-10001   Unencumbered Property

Seminole

  010-030-10002   Unencumbered Property

Military Trail

  010-030-10003   Unencumbered Property

Blue Heron

  010-030-10004   Unencumbered Property

Dolton

  010-030-14001   Unencumbered Property

Lombard

  010-030-14002   Unencumbered Property

Rolling Meadows

  010-030-14003   Unencumbered Property

Schaumburg

  010-030-14004   Unencumbered Property

Bridgeview

  010-030-14005   Unencumbered Property

Willowbrook

  010-030-14006   Unencumbered Property

Lisle

  010-030-14007   Unencumbered Property

Alsip

  010-030-14008   Unencumbered Property

Crofton

  010-030-20002   Unencumbered Property

Laurel

  010-030-20003   Unencumbered Property

Lansing

  010-030-23002   Unencumbered Property

Southfield

  010-030-23003   Unencumbered Property

Troy - Oakland Mall

  010-030-23004   Unencumbered Property

Walled Lake

  010-030-23005   Unencumbered Property

Salem

  010-030-38001   Unencumbered Property

Beaverton

  010-030-38002   Unencumbered Property

King City / Tigard

  010-030-38003   Unencumbered Property

Portland

  010-030-38004   Unencumbered Property

Denney Road

  010-030-38005   Unencumbered Property

Fairfax

  010-030-47001   Unencumbered Property

Falls Church

  010-030-47002   Unencumbered Property

Manassas West/East

  010-030-47003   Unencumbered Property

Herndon

  010-030-47005   Unencumbered Property

Newport News South

  010-030-47006   Unencumbered Property

North Richmond

  010-030-47007   Unencumbered Property

Kempsville

  010-030-47008   Unencumbered Property

White Center(aka West Seattle)

  010-030-48002   Unencumbered Property

Factoria

  010-030-48003   Unencumbered Property

Renton

  010-030-48006   Unencumbered Property

Federal Way

  010-030-48007   Unencumbered Property

North Spokane

  010-030-48009   Unencumbered Property

 

Schedule 5.18 — 5



--------------------------------------------------------------------------------

Issaquah

  010-030-48010   Unencumbered Property

East Lynnwood

  010-030-48012   Unencumbered Property

Tacoma South

  010-030-48013   Unencumbered Property

Smokey Point

  010-030-48014   Unencumbered Property

Vancouver Mall

  010-030-48015   Unencumbered Property

Shoreline

  010-030-48016   Unencumbered Property

Aurora North

  010-030-48017   Unencumbered Property

Shurgard Evergreen

       

Ansley Park

  031-030-11001   Unencumbered Property

Brookhaven

  031-030-11002   Unencumbered Property

Decatur

  031-030-11003   Unencumbered Property

Oregon City

  031-030-38001   Unencumbered Property

Barbur Boulevard

  031-030-38002   Unencumbered Property

Liberty Road

  031-030-38003   Unencumbered Property

Edgemont

  031-030-39001   Unencumbered Property

Shurgard Texas Partnership

       

Round Rock

  032-030-44002   Unencumbered Property

Slaughter Lane

  032-030-44003   Unencumbered Property

Valley Ranch

  032-030-44004   Unencumbered Property

Nacogdoches

  032-030-44006   Unencumbered Property

Henderson Pass

  032-030-44007   Unencumbered Property

Bedford

  032-030-44008   Unencumbered Property

Kingwood

  032-030-44009   Unencumbered Property

T.C. Jester

  032-030-44011   Unencumbered Property

Windcrest

  032-030-44012   Unencumbered Property

Mission Bend

  032-030-44013   Unencumbered Property

Parker Road

  032-030-44014   Unencumbered Property

Park Cities East

  032-030-44015   Unencumbered Property

Macarthur Crossing

  032-030-44016   Unencumbered Property

South Cooper

  032-030-44017   Unencumbered Property

Woodforest

  032-030-44018   Unencumbered Property

Preston Road

  032-030-44019   Unencumbered Property

East Lamar

  032-030-44020   Unencumbered Property

Lewisville

  032-030-44021   Unencumbered Property

Highway 78

  032-030-44023   Unencumbered Property

The Quarry

  032-030-44026   Unencumbered Property

Cinco Ranch

  032-030-44029   Unencumbered Property

North Carrollton

  032-030-44035   Unencumbered Property

First Colony

  032-030-44036   Unencumbered Property

North Park

  032-030-44037   Unencumbered Property

South Main-TX

  032-030-44038   Unencumbered Property

Westchase

  032-030-44040   Unencumbered Property

Lakeline

  032-030-44044   Unencumbered Property

Highway 26

  032-030-44045   Unencumbered Property

Shavano Park

  032-030-44046   Unencumbered Property

Oltorf

  032-030-44047   Unencumbered Property

 

Schedule 5.18 — 6



--------------------------------------------------------------------------------

Irving

  032-030-44048   Unencumbered Property

Hill Country Village

  032-030-44049   Unencumbered Property

San Antonio NE

  032-030-44050   Unencumbered Property

Forum 303

  032-030-44051   Unencumbered Property

Westheimer

  032-030-44053   Unencumbered Property

Thousand Oaks

  032-030-44054   Unencumbered Property

Beltline

  032-030-44055   Unencumbered Property

MacArthur

  032-030-44056   Unencumbered Property

Hurst

  032-030-44057   Unencumbered Property

Fredericksburg Road

  032-030-44058   Unencumbered Property

Blanco Road

  032-030-44059   Unencumbered Property

Bandera Road

  032-030-44060   Unencumbered Property

Imperial Valley

  032-030-44061   Unencumbered Property

Sugarland

  032-030-44062   Unencumbered Property

Woodlands

  032-030-44063   Unencumbered Property

Federal Road

  032-030-44064   Unencumbered Property

West University

  032-030-44065   Unencumbered Property

Medical Center (TX)

  032-030-44066   Unencumbered Property

Audelia

  032-030-44067   Unencumbered Property

Minnesota Mini

       

Anoka

  050-030-24001   Unencumbered Property

Apple Valley

  050-030-24002   Unencumbered Property

Brooklyn Park

  050-030-24003   Unencumbered Property

Burnsville

  050-030-24004   Unencumbered Property

Chanhassen

  050-030-24005   Unencumbered Property

Coon Rapids

  050-030-24006   Unencumbered Property

Eden Prairie East

  050-030-24007   Unencumbered Property

Eden Prairie West

  050-030-24008   Unencumbered Property

Edina

  050-030-24009   Unencumbered Property

Hopkins

  050-030-24010   Unencumbered Property

Little Canada

  050-030-24011   Unencumbered Property

Maple Grove

  050-030-24012   Unencumbered Property

Minnetonka

  050-030-24013   Unencumbered Property

Plymouth 169

  050-030-24014   Unencumbered Property

Plymouth 494

  050-030-24015   Unencumbered Property

Plymouth West

  050-030-24016   Unencumbered Property

Richfield

  050-030-24017   Unencumbered Property

Shorewood

  050-030-24018   Unencumbered Property

Woodbury

  050-030-24019   Unencumbered Property

Shurgard Institutional Partners

       

Warner

  110-030-03002   Unencumbered Property

Universal City

  110-030-44001   Unencumbered Property

Lake City

  110-030-48001   Unencumbered Property

 

Schedule 5.18 — 7



--------------------------------------------------------------------------------

Shurgard Institutional Fund LP II

       

Pinole

  200-030-05001   Unencumbered Property

Martinez

  200-030-05002   Unencumbered Property

16th & Sandy

  200-030-38001   Unencumbered Property

Shurgard Institutional Fund LP

       

Davie

  210-030-10001   Unencumbered Property

Division

  210-030-38001   Unencumbered Property

Milwaukie

  210-030-38003   Unencumbered Property

River Oaks

  210-030-44001   Unencumbered Property

Sprague

  210-030-48001   Unencumbered Property

Hazel Dell

  210-030-48002   Unencumbered Property

Canyon Park

  220-030-48001   Unencumbered Property

Fremont I

       

Arrowhead

  290-030-03001   Unencumbered Property

Ahwatukee

  290-030-03002   Unencumbered Property

Blossom Valley

  290-030-05001   Unencumbered Property

Jones Bridge

  290-030-11001   Unencumbered Property

Lawrenceville

  290-030-11002   Unencumbered Property

Fox Valley

  290-030-14001   Unencumbered Property

Eagle Creek

  290-030-15001   Unencumbered Property

Creedmoor

  290-030-34001   Unencumbered Property

Painters Crossing

  290-030-39001   Unencumbered Property

Greenville Avenue

  290-030-44001   Unencumbered Property

Potomac Mills

  290-030-47001   Unencumbered Property

Sterling (Cascades)

  290-030-47002   Unencumbered Property

Sammamish Plateau

  290-030-48001   Unencumbered Property

Fremont II

       

Val Vista

  291-030-03001   Unencumbered Property

Van Ness

  291-030-05001   Unencumbered Property

Sandy Plains

  291-030-11001   Unencumbered Property

Country Club Hills

  291-030-14001   Unencumbered Property

Schaumburg South

  291-030-14002   Unencumbered Property

Clinton Township

  291-030-23001   Unencumbered Property

Champions

  291-030-44001   Unencumbered Property

Southlake

  291-030-44002   Unencumbered Property

City Place

  291-030-44003   Unencumbered Property

Bee Caves Road

  291-030-44004   Unencumbered Property

Oak Farms

  291-030-44005   Unencumbered Property

Henderson Street

  291-030-44006   Unencumbered Property

Merrifield

  291-030-47001   Unencumbered Property

Mill Creek

  291-030-48001   Unencumbered Property

Pier 57

  291-030-48002   Unencumbered Property

Redmond

  291-030-48003   Unencumbered Property

Shurope

       

Kensington (West London)

  750-030-75020   Unencumbered Property

 

 

Schedule 5.18 — 8



--------------------------------------------------------------------------------

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

Shurgard Storage Centers, Inc.

1155 Valley Street

Suite 400

Seattle, WA 98109-4426

Attention: General Counsel

Telephone: (206) 652-3723

Telecopier: (206) 652-3710

 

QUALIFIED BORROWERS:

 

[Name]

[Address]

[Address]

[Address]

Attention:

Telephone:

Telecopier:

Electronic Mail:                         @            

Website Address: www.                                

 

ADMINISTRATIVE AGENT:

 

Bank of America, N.A.

Mail Code: CA4-706-05-09

1850 Gateway Blvd., Floor 5

Concord CA 94520

Attention: Kristine Kelleher

Telephone: 925-675-8373

Telecopier: 888-969-2414

Electronic Mail: kristine.l.kelleher@bankofamerica.com

Account No.: 3750836479

 

Account Name: Corporate FTA

Ref: Shurgard Storage Centers, Inc.

ABA# 111000012

 

Schedule 10.02 — 1



--------------------------------------------------------------------------------

Administrative Agent’s Office:

(for payments in Euros or Sterling):

Bank of America, N.A.

Mail Code: CA4-706-05-09

1850 Gateway Blvd., Floor 5

Concord CA 94520

Attention: Kristine Kelleher

Telephone: 925-675-8373

Telecopier: 888-969-2414

Electronic Mail: kristine.l.kelleher@bankofamerica.com

 

Account No.: 3750836479

Account Name: Corporate FTA

Ref: Shurgard Storage Centers, Inc.

ABA# 111000012

 

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

Mail Code: WA1-501-37-20

800 Fifth Avenue, Floor 37

Seattle WA 98104

Attention: Dora Brown

         Vice President

Telephone: 206-358-0101

Telecopier: 206-358-0971

Electronic Mail: dora.a.brown@bankofamerica.com

 

L/C ISSUER:

 

Bank of America, N.A.

Trade Operations-Los Angeles #22621

Mail Code: CA9-703-19-23

333 S. Beaudry Avenue, 19th Floor

Los Angeles, CA 90017-1466

Attention: Sandra Leon

         Vice President

         Telephone: 213.345.5231

         Telecopier: 213.345.0265

         Electronic Mail:

         Sandra.Leon@bankofamerica.com

 

Schedule 10.02 — 2



--------------------------------------------------------------------------------

SWING LINE LENDER:

 

Bank of America, N.A.

Mail Code: CA4-706-05-09

1850 Gateway Blvd., Floor 5

Concord CA 94520

Attention: Kristine Kelleher

Telephone: 925-675-8373

Telecopier: 888-969-2414

Electronic Mail: kristine.l.kelleher@bankofamerica.com

 

Account No.: 3750836479

Account Name: Corporate FTA

Ref: Shurgard Storage Centers, Inc.

ABA# 111000012

 

 

Schedule 10.02 — 3



--------------------------------------------------------------------------------

SCHEDULE 10.06

 

 

PROCESSING AND RECORDATION FEES

 

The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $2,500 for each assignment; provided,
however, that there shall be no Assignment Fee for any assignment to an
Affiliate of the assigning Lender; and provided, further, that in the event of
two or more concurrent assignments to members of the same Assignee Group (which
may be effected by a suballocation of an assigned amount among members of such
Assignee Group) or two or more concurrent assignments by members of the same
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group), the Assignment Fee will be $2,500 plus the
amount set forth below:

 

Transaction

--------------------------------------------------------------------------------

   Assignment Fee


--------------------------------------------------------------------------------

First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)      -0- Each
additional concurrent assignment or suballocation to a member of such Assignee
Group (or from a member of such Assignee Group, as applicable)    $ 500

 

 

Schedule 10.06 — 1



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:                 

 

To: Bank of America, N.A., as Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of February 14,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Shurgard Storage Centers, Inc., a Washington
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

The undersigned hereby requests (select one):

 

¨

   A Borrowing of Revolving Loans    ¨    A conversion or continuation of
Revolving Loans

¨

   A Borrowing of Term Loans    ¨    A conversion or continuation of Term Loans

 

1.       On                      (a Business Day).

 

2.       In the amount of $                    .

 

3.       Comprised of                     . [Type of Loan requested]

 

4.       In the following currency:                          (for Eurocurrency
Rate Revolving Loans only).

 

5.       For Eurocurrency Rate Loans: with an Interest Period of         
months.

 

6.       For Borrowings by a Qualified Borrower: the Qualified Borrower is
                                 (for Revolving Borrowings only).

 

The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.01(a) or (b), as applicable, of the Agreement.

 

SHURGARD STORAGE CENTERS, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Exhibit A — 1

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                     

 

To:

   Bank of America, N.A., as Swing Line Lender     
Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of February 14,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Shurgard Storage Centers, Inc., a Washington
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

1.       On                              (a Business Day).

 

2.       In the amount of $                        .

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

SHURGARD STORAGE CENTERS, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Exhibit B — 1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C-1

 

FORM OF REVOLVING NOTE

 

$                        

  _____________

 

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
                     or registered assigns (“Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Revolving Loan from time to time made by the Lender to Borrower under that
certain Credit Agreement, dated as of February 14, 2005, (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to Agent for the account of the Lender in the currency in which such
Revolving Loan was denominated in Same Day Funds at the Administrative Agent’s
Office for such currency. If any amount is not paid in full when due hereunder,
such unpaid amount shall bear interest, to be paid upon demand, from the due
date thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Agreement.

 

This Revolving Note is one of the Revolving Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Revolving Note is
also entitled to the benefits of the Credit Guaranties. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Revolving Note and endorse thereon the date, amount and
maturity of its Revolving Loans and payments with respect thereto.

 

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

 

Exhibit C-1 — 1

Form of Borrower Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF WASHINGTON.

 

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, TO EXTEND CREDIT, OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON
LAW.

 

SHURGARD STORAGE CENTERS, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Exhibit C-1 — 2

Form of Borrower Note



--------------------------------------------------------------------------------

REVOLVING LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

--------------------------------------------------------------------------------

  

Type of

Loan

Made

--------------------------------------------------------------------------------

  

Currency

and

Amount of

Loan

Made

--------------------------------------------------------------------------------

  

End of

Interest

Period

--------------------------------------------------------------------------------

  

Amount of

Principal

or Interest

Paid This

Date

--------------------------------------------------------------------------------

   Outstanding
Principal
Balance
This Date


--------------------------------------------------------------------------------

   Notation
Made By


--------------------------------------------------------------------------------

________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________

 

Exhibit C-1 — 3

Form of Borrower Note



--------------------------------------------------------------------------------

EXHIBIT C-1-A

 

FORM OF QUALIFIED BORROWER

REVOLVING NOTE

 

$                        

  ____________

 

FOR VALUE RECEIVED, the undersigned (“Qualified Borrower”), hereby promises to
pay to                      or registered assigns (“Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Loan from time to time made by the Lender to Qualified
Borrower under that certain Credit Agreement, dated as of February 14, 2005 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Borrower, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

Qualified Borrower promises to pay interest on the unpaid principal amount of
each Revolving Loan from the date of such Revolving Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans, all payments of principal and interest shall
be made to Agent for the account of the Lender in the currency in which such
Revolving Loan was denominated in Same Day Funds at the Administrative Agent’s
Office for such currency. If any amount is not paid in full when due hereunder,
such unpaid amount shall bear interest, to be paid upon demand, from the due
date thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Agreement.

 

This Revolving Note is one of the Revolving Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Revolving Note is
also entitled to the benefits of the Qualified Borrower Guaranty. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Revolving Note and endorse thereon
the date, amount and maturity of its Revolving Loans and payments with respect
thereto.

 

Qualified Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Note.

 

Exhibit C-1-A — 1

Form of Qualified Borrower Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF WASHINGTON.

 

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, TO EXTEND CREDIT, OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON
LAW.

 

SHURGARD STORAGE CENTERS, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Exhibit C-1-A — 2

Form of Qualified Borrower Note



--------------------------------------------------------------------------------

REVOLVING LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

--------------------------------------------------------------------------------

  

Type of

Loan

Made

--------------------------------------------------------------------------------

  

Currency

and

Amount of

Loan

Made

--------------------------------------------------------------------------------

  

End of

Interest

Period

--------------------------------------------------------------------------------

  

Amount of
Principal

or Interest

Paid This

Date

--------------------------------------------------------------------------------

  

Outstanding
Principal

Balance

This Date

--------------------------------------------------------------------------------

  

Notation

Made By

--------------------------------------------------------------------------------

________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________

 

Exhibit C-1-A — 3

Form of Qualified Borrower Note



--------------------------------------------------------------------------------

EXHIBIT C-2

 

FORM OF TERM NOTE

 

$                        

  __________

 

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
                     or registered assigns (“Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Term Loan from time to time made by the Lender to Borrower under that
certain Credit Agreement, dated as of February 14, 2005, (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

Borrower promises to pay interest on the unpaid principal amount of each Term
Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.

 

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Credit Guaranties. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Term Note and endorse thereon the date, amount and maturity of
its Term Loans and payments with respect thereto.

 

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

 

Exhibit C-2 — 1

Form of Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF WASHINGTON.

 

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, TO EXTEND CREDIT, OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON
LAW.

 

SHURGARD STORAGE CENTERS, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Exhibit C-2 — 2

Form of Note



--------------------------------------------------------------------------------

TERM LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

--------------------------------------------------------------------------------

  

Type of

Loan

Made

--------------------------------------------------------------------------------

  

Amount of

Loan

Made

--------------------------------------------------------------------------------

  

End of

Interest

Period

--------------------------------------------------------------------------------

  

Amount of
Principal

or Interest

Paid This

Date

--------------------------------------------------------------------------------

  

Outstanding
Principal

Balance

This Date

--------------------------------------------------------------------------------

  

Notation

Made By

--------------------------------------------------------------------------------

________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________
________    ________    ________    ________    ________    ________    ________

 

Exhibit C-2 — 3

Form of Note



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF CREDIT GUARANTY

 

GUARANTY AGREEMENT

 

This GUARANTY AGREEMENT (“Guaranty”) is entered into as of February 14, 2005, by
SHURGARD INSTITUTIONAL FUND L.P., a Washington limited partnership; SHURGARD
EVERGREEN LIMITED PARTNERSHIP, a Delaware limited partnership; SSC EVERGREEN,
INC., a Delaware corporation; SHURGARD TEXAS LIMITED PARTNERSHIP, a Washington
limited partnership; SHURGARD/FREMONT PARTNERS I, a Washington general
partnership; SHURGARD/FREMONT PARTNERS II, a Washington general partnership; SSC
PROPERTY HOLDINGS, INC., a Delaware corporation; SSCI MINNESOTA CORPORATION, a
Washington corporation; SHURGARD INSTITUTIONAL PARTNERS, a Washington general
partnership; and SHURGARD UK WEST LONDON LIMITED, a company organized under the
laws of England and Wales (including any additional guarantors becoming a party
hereto as provided in Section 26 hereof, collectively, the “Guarantors” and
individually, a “Guarantor”), in favor of BANK OF AMERICA, N.A., a national
banking association (including any other lenders from time to time party to the
Credit Agreement referred to below, collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., a national banking
association, as administrative agent for the Lenders and its successors as agent
for the Lenders (in such capacity, and together with its successors as
administrative agent for the Lenders, the “Administrative Agent”).

 

RECITALS

 

A. Shurgard Storage Centers, Inc., a Washington corporation (the “Borrower”) is
a party to that certain Credit Agreement dated as of February 14, 2005 by and
among the Borrower, the Lenders and Bank of America, N.A., a national banking
association, as Administrative Agent, Swing Line Lender and L/C Issuer (as
amended, restated, modified, renewed, supplemented or extended from time to
time, the “Credit Agreement”).

 

B. It is a condition precedent to each Lender’s obligation to make its initial
Credit Extension under the Credit Agreement that the Guarantors enter into this
Guaranty.

 

C. Each Guarantor as a direct or indirect Subsidiary of the Borrower will derive
substantial and direct benefits (which benefits are hereby acknowledged by each
Guarantor) from the Loans and the Letters of Credit and other benefits to be
provided to the Borrower under the Credit Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and in order to induce the
Lenders (including the L/C Issuer and the Swing Line Lender) to make Credit
Extensions under the Credit Agreement, each Guarantor hereby agrees as follows:

 

1. Definitions; Interpretation. All capitalized terms used in this Guaranty and
not otherwise defined herein have the meanings specified in the Credit
Agreement. References to

 

Exhibit D — 1

Form of Credit Guaranty



--------------------------------------------------------------------------------

the Lenders or any Lender herein shall include the Swing Line Lender in its
capacity as a Lender and as Swing Line Lender and shall include the L/C Issuer
in its capacity as a Lender and as L/C Issuer. The rules of construction and
interpretation specified in Sections 1.02 and 1.05 of the Credit Agreement also
apply to this Guaranty and are incorporated herein by this reference.

 

2. Guaranty. Subject to the provisions of Section 3 below, each Guarantor hereby
irrevocably, absolutely and unconditionally guarantees, jointly with the other
Guarantors and severally, as a primary obligor and not merely as a surety, the
full and punctual payment or performance when due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise, and at
all times thereafter, all of the following debts, liabilities and obligations
(collectively, the “Guaranteed Obligations”): (i) all advances to, and debts,
liabilities, obligations, covenants and duties of, the Borrower owing to the
Administrative Agent and each Lender arising under the Credit Agreement and each
other Loan Document or otherwise with respect to any Loan or Letter of Credit;
and (ii) any and all fees, costs or out-of-pocket expenses (including fees,
charges and disbursements of counsel to Administrative Agent, including fees and
time charges for attorneys who may be employees of Administrative Agent)
incurred by the Administrative Agent or any Lender in enforcing any rights under
this Guaranty and the other Loan Documents, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Without limiting the generality of
the foregoing, each Guarantor’s liability hereunder shall extend to all amounts
that constitute part of the Guaranteed Obligations and would be owed by any Loan
Party to the Administrative Agent or any Lender under the Loan Documents but for
the operation of the automatic stay under Section 362(a) of the Bankruptcy Code
of the United States of America (Title 11, United States Code) (the “Bankruptcy
Code”) or the operation of Sections 502(b) and 506(b) of the Bankruptcy Code.

 

3. Limitation of Liability. Anything contained in this Guaranty to the contrary
notwithstanding, if any Fraudulent Transfer Law (as hereinafter defined) is
determined by a court of competent jurisdiction to be applicable to the
obligations of any Guarantor under this Guaranty, the obligations of such
Guarantor hereunder shall be limited to a maximum aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code or any applicable provisions of comparable state law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of such Guarantor, contingent or otherwise, that are
relevant under the Fraudulent Transfer Laws (specifically excluding, however,
any liabilities of such Guarantor in respect of intercompany indebtedness to the
Borrower or other Affiliates of the Borrower to the extent that such
indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder) and after giving effect as assets to the value (as
determined under the applicable provisions of the Fraudulent Transfer Laws) of
any rights to subrogation, reimbursement, indemnification or contribution of
such Guarantor pursuant to applicable Law or pursuant to the terms of any
agreement.

 

Exhibit D — 2

Form of Credit Guaranty



--------------------------------------------------------------------------------

4. Liability of Guarantors Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees as follows:

 

(a) This Guaranty constitutes a guaranty of payment and performance when due and
not of collection.

 

(b) The Administrative Agent acting for itself and the Lenders may enforce this
Guaranty upon the occurrence of an Event of Default under the Loan Documents
notwithstanding the existence of any dispute between the Borrower and the
Administrative Agent or any Lender with respect to the existence of such Event
of Default, provided that the Guarantors do not waive their right to dispute the
existence of such Event of Default.

 

(c) The obligations of each Guarantor hereunder are independent of the
obligations of the Borrower under the Loan Documents and the obligations of any
other guarantor of the obligations of the Borrower under the Loan Documents, and
a separate action or actions may be brought and prosecuted against each
Guarantor to enforce this Guaranty, irrespective of whether any action is
brought against the Borrower or any other Loan Party or whether the Borrower or
any other Loan Party is joined in any such action or actions.

 

(d) Payment by the Guarantors of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent or
any Lender is awarded a judgment in any suit brought to enforce any Guarantor’s
covenant to pay a portion of the Guaranteed Obligations, such judgment shall not
be deemed to release any Guarantor from its covenant to pay the portion of the
Guaranteed Obligations that is not the subject of such suit.

 

(e) The Administrative Agent and the Lenders upon such terms as they deem
appropriate, without notice or demand and without affecting the validity or
enforceability of this Guaranty or giving rise to any reduction, limitation,
impairment, discharge or termination of any Guarantor’s liability hereunder,
from time to time may (i) renew, extend, accelerate, increase the rate of
interest on, or otherwise change the time, place, manner or terms of payment of
the Guaranteed Obligations, (ii) settle, compromise, release or discharge, or
accept or refuse any offer of performance with respect to, or substitutions for,
the Guaranteed Obligations or any agreement relating thereto and/or subordinate
the payment of the same to the payment of any other obligations, (iii) request
and accept other guaranties of the Guaranteed Obligations, (iv) release,
surrender, exchange, substitute, compromise, settle, rescind, waive, alter,
subordinate or modify, with or without consideration, any other guaranties of
the Guaranteed Obligations, or any other obligation of any Person (including any
other Guarantor) with respect to the Guaranteed Obligations and (v) exercise any
other rights available to them under the Loan Documents.

 

Exhihit D — 3

Form of Credit Guaranty



--------------------------------------------------------------------------------

(f) This Guaranty and the obligations of each Guarantor hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not such Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce an agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising at law, in equity or
otherwise) with respect to the Guaranteed Obligations or any agreement relating
thereto, or with respect to any other guaranty of the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) of the Loan Documents or any agreement or
instrument executed pursuant thereto, or of any other guaranty for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
of the Loan Documents or any agreement relating to such other guaranty; (iii)
the Guaranteed Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source to the payment of indebtedness
of the Borrower other than the Guaranteed Obligations, even though the
Administrative Agent or any Lender might have elected to apply such payment to
any part or all of the Guaranteed Obligations; (v) the Administrative Agent’s or
any Lender’s consent to the change, reorganization or termination of the
corporate structure or existence of the Borrower or any of its Subsidiaries and
to any corresponding restructuring of the Guaranteed Obligations; (vi) any
defenses, set-offs or counterclaims which the Borrower may allege or assert
against the Administrative Agent or any Lender in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (vii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

 

5. Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of the
Administrative Agent and each Lender:

 

(a) any right to require the Administrative Agent or any Lender, as a condition
of payment or performance by any Guarantor, to (i) proceed against the Borrower,
any other guarantor of the Guaranteed Obligations or any other Person, (ii)
proceed against or have resort to any balance of any deposit account or credit
on the books of the Administrative Agent or any Lender in favor of the Borrower
or any other Person, or (iii) pursue any other remedy in the power of the
Administrative Agent or any Lender whatsoever;

 

(b) any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of the Borrower including any defense based on or
arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of the Borrower from any cause other than payment in
full of the Guaranteed Obligations;

 

Exhibit D — 4

Form of Credit Guaranty



--------------------------------------------------------------------------------

(c) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;

 

(d) any defense based upon the Administrative Agent’s or any Lender’s errors or
omissions in the administration of the Guaranteed Obligations, except behavior
which amounts to bad faith, gross negligence or willful misconduct;

 

(e) (i) to the extent permitted by law, any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms of this
Guaranty and any legal or equitable discharge of any Guarantor’s obligations
hereunder, (ii) the benefit of any statute of limitations affecting any
Guarantor’s liability hereunder or the enforcement hereof, and (iii) any rights
to set-offs, recoupments and counterclaims;

 

(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance of this
Guaranty, notices of default under the Loan Documents or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to the Borrower and notices of any of the matters referred
to in Section 4 above and any right to consent to any thereof; and

 

(g) any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms of this Guaranty.

 

6. Guarantor’s Rights of Subrogation, Contribution, Etc. Until all of the
Guaranteed Obligations shall have been finally and indefeasibly paid and
performed in full, the Aggregate Commitments have been terminated and all
Letters of Credit issued or deemed issued pursuant to the Credit Agreement have
been surrendered, each Guarantor waives any claim, right or remedy, direct or
indirect, that such Guarantor now has or may hereafter have against the Borrower
or any of its assets in connection with this Guaranty or the performance by such
Guarantor of its obligations hereunder, in each case whether such claim, right
or remedy arises in equity, under contract, by statute, under common law or
otherwise and including (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against the
Borrower, and (b) any right to enforce, or to participate in, any claim, right
or remedy that the Administrative Agent or any Lender now has or may hereafter
have against the Borrower. In addition, until all of the Guaranteed Obligations
shall have been finally and indefeasibly paid and performed in full, the
Aggregate Commitments have been terminated and all Letters of Credit issued or
deemed issued pursuant to the Credit Agreement have been surrendered, each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other guarantor of the Guaranteed Obligations. Each
Guarantor further agrees that, to the extent the waiver or agreement to withhold
the exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against the Borrower, and any rights
of contribution such Guarantor may have against any such other guarantor
(including any Guarantor),

 

Exhibit D — 5

Form of Credit Guaranty



--------------------------------------------------------------------------------

shall be junior and subordinate to any rights the Administrative Agent and the
Lenders may have against the Borrower, and to any right the Administrative Agent
or any Lender may have against such other guarantor (including any Guarantor).
If any amount shall be paid to a Guarantor on account of any such subrogation,
reimbursement, indemnification or contribution rights at any time when the
Guaranteed Obligations shall not have been finally and indefeasibly paid and
performed in full, the Aggregate Commitments shall not have been terminated and
all Letters of Credit issued or deemed issued pursuant to the Credit Agreement
shall not have been surrendered, such amount shall be held in trust for the
Administrative Agent and shall forthwith be paid over to the Administrative
Agent to be applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms hereof.

 

7. Subordination of Other Obligations. Any debts, liabilities and obligations of
the Borrower now or hereafter held by any Guarantor is hereby subordinated in
right of payment to the Guaranteed Obligations, and any such debts, liabilities
and obligations of the Borrower to any Guarantor collected or received by such
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for the Administrative Agent and shall forthwith be paid over to the
Administrative Agent to be applied against the Guaranteed Obligations but
without affecting, impairing or limiting in any manner the liability of any
Guarantor under any other provision of this Guaranty.

 

8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain
in effect until all of the Guaranteed Obligations shall have been finally and
indefeasibly paid and performed in full (other than contingent indemnification
obligations), the Aggregate Commitments have been terminated and all Letters of
Credit issued or deemed issued pursuant to the Credit Agreement have expired or
been terminated; provided, however, that the obligations of the Guarantors under
Sections 13 and 20 shall survive any termination of this Guaranty. Each
Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guaranteed Obligations.

 

9. Authority of Borrower and Guarantors. It is not necessary for the
Administrative Agent or any Lender to inquire into the powers of the Borrower or
any other Loan Party or of the officers, directors, members, partners or agents
acting or purporting to act on their behalf, and any Guaranteed Obligations made
or created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.

 

10. Information. Loans may be made or continued and Letters of Credit may be
issued, amended or extended by the Lenders to or for the account of the Borrower
from time to time under the Credit Agreement and related Loan Documents without
notice to or authorization from any Guarantor regardless of the financial or
other condition of the Borrower at the time of any such extension of credit.
Neither the Administrative Agent or any Lender shall have any obligation to
disclose or discuss with any Guarantor its assessment, or such Guarantor’s
assessment, of the financial condition of the Borrower. Each Guarantor has
adequate means to obtain information from the Borrower on a continuing basis
concerning the financial condition of the Borrower and its ability to perform
its obligations under the Loan Documents, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of the
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed

 

Exhibit D — 6

Form of Credit Guaranty



--------------------------------------------------------------------------------

Obligations. Each Guarantor hereby waives and relinquishes any duty on the part
of the Administrative Agent or any Lender to disclose any matter, fact or thing
relating to the business, operations or conditions of the Borrower now known or
hereafter known by the Administrative Agent or such Lender.

 

11. Right of Setoff. In addition to any rights and remedies of the Lenders
provided by applicable Laws, upon the occurrence and during the continuance of
any Event of Default, each Lender is authorized at any time and from time to
time, without prior notice to any Guarantor or any other Loan Party, any such
notice being waived by each Guarantor to the fullest extent permitted by
applicable Laws, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other debts,
liabilities or obligations at any time owing by, such Lender to or for the
credit or the account of any Guarantor against any and all obligations of such
Guarantor now or hereafter existing under this Guaranty or any other Loan
Document to which it is a party, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Guaranty
or any other Loan Document and although such obligations may be contingent or
unmatured or denominated in a currency different than that of the deposit
account. Each Lender agrees promptly to notify such Guarantor and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender under this
Section 11 are in addition to the other rights and remedies (including other
rights of set off) which such Lender may have.

 

12. Bankruptcy; Post-Petition Interest; Reinstatement of Guaranty.

 

(a) So long as the Guaranteed Obligations shall not have been finally and
indefeasibly paid and performed in full, the Aggregate Commitments shall not
have expired or been terminated and all Letters of Credit issued or deemed
issued pursuant to the Credit Agreement shall not have expired or been
terminated, no Guarantor shall, without the prior written consent of the
Administrative Agent in accordance with the terms of the Credit Agreement,
commence or join with any other Person in commencing any proceeding under any
Debtor Relief Law against the Borrower. The obligations of the Guarantors under
this Guaranty shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any proceeding under any Debtor Relief Laws naming
the Borrower as the debtor or by any defense which the Borrower may have by
reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.

 

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of said proceeding, such interest as would have accrued on such
portion of the Guaranteed Obligations if said proceedings had not been
commenced) shall be included in the Guaranteed Obligations because it is the
intention of each Guarantor, the Administrative Agent and each Lender that the
Guaranteed Obligations which are Guaranteed by the Guarantors pursuant to this
Guaranty should be determined without regard to any rule of law or order which
may relieve the Borrower of any portion of such Guaranteed Obligations. Each
Guarantor will permit any trustee in any proceeding under any Debtor Relief

 

Exhibit D — 7

Form of Credit Guaranty



--------------------------------------------------------------------------------

Law or similar person to pay the Administrative Agent and the Lenders, or allow
the claims of the Administrative Agent and the Lenders in respect of, any such
interest accruing after the date on which such proceeding is commenced.

 

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by the Borrower or by any other guarantor (including any Guarantor), the
obligations of each Guarantor hereunder shall continue and remain in full force
and effect or be reinstated, as the case may be, in the event that all or any
part of such payment(s) are rescinded or recovered directly or indirectly from
the Administrative Agent or any Lender as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes under this Guaranty.

 

13. Taxes.

 

(a) Any and all payments by any Guarantor to or for the account of the
Administrative Agent or any Lender under this Guaranty shall be made free and
clear of and without deduction for any and all present or future taxes
Indemnified Taxes and Other Taxes. If any Guarantor shall be required by any
Laws to deduct any Indemnified Taxes or Other Taxes from or in respect of any
sum payable hereunder to the Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 13), the Administrative Agent and such Lender receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
such Guarantor shall make such deductions and (iii) such Guarantor shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws.

 

(b) In addition, each Guarantor agrees to pay any and all Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c) If any Guarantor shall be required to deduct or pay any Indemnified Taxes or
Other Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, such Guarantor shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, at the
time interest is paid, such additional amount that such Lender specifies is
necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income) such Lender would have
received if such Indemnified Taxes or Other Taxes had not been imposed.

 

(d) Each Guarantor agrees to indemnify the Administrative Agent and each Lender
for (i) the full amount of Indemnified Taxes and Other Taxes (including any
Indemnified Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 13) paid by the Administrative Agent and such
Lender, (ii) amounts payable under subsection (c) above and (iii) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, in each case whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to Guarantor by a Lender (with a copy to the Administrative
Agent), or by the Administrative

 

Exhibit D — 8

Form of Credit Guaranty



--------------------------------------------------------------------------------

Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error. Payment under this subsection (d) shall be made within 30 days
after the date the Lender or the Administrative Agent makes a demand therefor.

 

(e) Within 30 days after the date of any payment by any Guarantor of Taxes, such
Guarantor shall furnish to the Administrative Agent (which shall forward the
same to such Lender) the original or a certified copy of a receipt evidencing
payment thereof. In the case of any payment hereunder by or on behalf of any
Guarantor through an account or branch outside the United States or by or on
behalf of any Guarantor by a payor that is not a United States person, if such
Guarantor determines that no Taxes are payable in respect thereof, such
Guarantor shall furnish, or shall cause such payor to furnish, to the
Administrative Agent an opinion of counsel acceptable to the Administrative
Agent stating that such payment is exempt from such Taxes. For purposes of this
subsection (e), the terms “United States” and “United States person” shall have
the meanings specified in Section 7701 of the Code.

 

14. Representations and Warranties. Each Guarantor represents and warrants to
the Administrative Agent and the Lenders that:

 

(a) Existence, Qualification and Power; Compliance with Laws. Such Guarantor (i)
is a corporation or limited liability company or partnership duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (ii) has all requisite power and authority
and all governmental licenses, authorizations, consents and approvals to own its
assets, carry on its business and to execute, deliver, and perform its
obligations under this Guaranty and each other Loan Document to which it is a
party, (iii) is duly qualified and is licensed and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license, and (iv)
is in compliance with all Laws, except in each case referred to in clause (iii)
or this clause (iv), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

(b) Authorization; No Contravention. The execution, delivery and performance by
such Guarantor of this Guaranty and each other Loan Document to which it is a
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) contravene the terms of any
of such Guarantor’s Organization Documents; (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under, any Contractual
Obligation to which such Guarantor is a party or any order, injunction, writ or
decree of any Governmental Authority to which such Person or its property is
subject; or (iii) violate any Law.

 

(c) Governmental Authorization; Other Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Guarantor of this Guaranty or any other Loan Document to which it
is a party.

 

(d) Binding Effect. This Guaranty has been, and each other Loan Document to
which it is a party, when delivered, will have been, duly executed and delivered
by such Guarantor.

 

Exhibit D — 9

Form of Credit Guaranty



--------------------------------------------------------------------------------

This Guaranty constitutes, and each such other Loan Document when so delivered
will constitute, a legal, valid and binding obligation of such Guarantor,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, or similar laws of general application relating to or affecting the
rights and remedies of creditors and by general equitable principles, regardless
of whether enforcement is sought in equity or at law.

 

(e) Solvency. Each Guarantor is solvent and shall be solvent immediately after
the consummation of the transactions contemplated by this Guaranty.

 

(f) Investment Company Act; Public Utility Holding Company Act. None of the
Guarantors, any Person controlling any Guarantor, or any Subsidiary of any
Guarantor (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

15. Payment by Guarantors; Application of Payments. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any Lender has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower to pay any Guaranteed Obligation when and as
the same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code), each Guarantor hereby promises to and will forthwith pay,
or cause to be paid, to the Administrative Agent or the Lenders as designated
thereby, in cash such Guaranteed Obligation. Except as otherwise expressly
provided herein, all payments by any Guarantor hereunder shall be made to the
Administrative Agent, for the account of the Lenders at the Administrative
Agent’s Office in Dollars. Payments received from any Guarantor shall, unless
otherwise expressly provided herein, be applied:

 

First, to payment of any fees, costs or out-of-pocket expenses (including fees,
charges and disbursements of counsel to Administrative Agent, including fees and
time charges for attorneys who may be employees of Administrative Agent)
incurred by the Administrative Agent in connection with the exercise,
enforcement or protection of any of the rights of the Administrative Agent and
the Lenders under this Guaranty; and

 

Second, to payment in full of the Guaranteed Obligations (to the extent not
included in clause First above) in accordance with Section 8.03 of the Credit
Agreement.

 

The Administrative Agent shall have absolute discretion as to the time of
application of any payments received from any Guarantor.

 

16. Assignments, Participations, Confidentiality. Any Lender may from time to
time, without notice to any Guarantor and without affecting any Guarantor’s
obligations hereunder, transfer its interest in the Guaranteed Obligations to
Participants and Eligible Assignees as provided in the Credit Agreement. Each
Guarantor agrees that each such transfer

 

Exhibit D — 10

Form of Credit Guaranty



--------------------------------------------------------------------------------

will give rise to a direct obligation of such Guarantor to each such Participant
and Eligible Assignee and that each such Participant and Eligible Assignee shall
have the same rights and benefits under this Guaranty as it would have if it
were a Lender. Each Guarantor, the Administrative Agent and each Lender agree
that the provisions of Section 10.07 of the Credit Agreement shall apply to all
information provided to the Administrative Agent or a Lender by any Guarantor
under this Guaranty or any other Loan Document to which such Guarantor is a
party, other than any such information that is available to the Administrative
Agent or any Lender on a nonconfidential basis prior to disclosure by such
Guarantor; provided that, in the case of information received from a Guarantor
after the date hereof, such information is clearly identified in writing at the
time of delivery as confidential or is of a type or is given in a manner such
that Agent or Lender should reasonably understand to be proprietary or
confidential.

 

17. Loan Document. This Guaranty is a Loan Document executed and delivered
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.

 

18. Notices. All notices and other communications provided for hereunder shall
be in writing (including by facsimile transmission) and mailed, faxed or
delivered (a) in the case of the Administrative Agent and the Lenders, to the
address or facsimile number specified for notices on Schedule 10.02 of the
Credit Agreement and (b) in the case of the Guarantors, to the address or
facsimile number specified below:

 

Shurgard Storage Centers, Inc.

1155 Valley Street

Suite 400

Seattle, WA 98109-4426

Attention: General Counsel

Telephone: (206) 652-3723

Telecopier: (206) 652-3710

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).

 

19. No Waiver; Cumulative Remedies. No failure by the Administrative Agent or
any Lender to exercise, and no delay in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No waiver of any single breach or default under this
Guaranty shall be deemed a waiver of any other breach or default. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges that may otherwise be available
to the Administrative Agent and the Lenders. Any single or partial exercise of
any right or remedy shall not preclude the further exercise thereof or the
exercise of any other right or remedy. No notice or demand on any Guarantor in
any case shall entitle such Guarantor or any other Guarantor to any other or
further notice or demand in similar or other circumstances.

 

Exhibit D — 11

Form of Credit Guaranty



--------------------------------------------------------------------------------

20. Costs and Expenses. Each Guarantor, jointly with the other Guarantors and
severally, agrees to pay or reimburse the Administrative Agent and each Lender
within five Business Days after demand for any and all fees, costs or
out-of-pocket expenses (including fees, charges and disbursements of counsel to
Administrative Agent, including fees and time charges for attorneys who may be
employees of Administrative Agent) incurred by them in connection with the
exercise, enforcement or protection of any of the rights of the Administrative
Agent under this Guaranty (including all such costs and expenses incurred during
any “workout” or restructuring in respect of the Guaranteed Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law).

 

21. Governing Law.

 

(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF WASHINGTON.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF WASHINGTON SITTING IN
SEATTLE, KING COUNTY, WASHINGTON OR OF THE UNITED STATES FOR THE WESTERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY, EACH
GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH GUARANTOR, THE ADMINISTRATIVE
AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

 

22. Waiver of Right to Trial by Jury. EACH GUARANTOR HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE ADMINISTRATIVE AGENT, ANY LENDER, ANY LOAN PARTY OR ANY OF
THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND THE GUARANTOR HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS GUARANTY MAY FILE AN

 

Exhibit D — 12

Form of Credit Guaranty



--------------------------------------------------------------------------------

ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

 

23. Amendments, Etc. No amendment or waiver of any provision of this Guaranty,
and no consent to any departure by any Guarantor therefrom, shall be effective
unless in writing signed by the Administrative Agent and such Guarantor, subject
to any consent required in accordance with Section 10.01 of the Credit
Agreement, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Without limiting
the generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit under the Credit Agreement shall not be construed as a waiver of any
Default under the Credit Agreement.

 

24. Counterparts. This Guaranty may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

25. Integration. This Guaranty, together with the other Loan Documents,
comprises the complete, final and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.

 

26. Additional Guarantors. Pursuant to Section 6.14 of the Credit Agreement,
each Material Subsidiary that was not in existence or was not a Guarantor on the
date of the Credit Agreement is, except as otherwise provided in Section 6.14 of
the Credit Agreement, required to enter into this Guaranty as a Guarantor upon
becoming a Material Subsidiary and other Subsidiaries may become Guarantors.
Upon the execution and delivery by such Material Subsidiary or other Subsidiary
of an instrument in the form of Annex 1 hereto and acceptance thereof by the
Administrative Agent, such Material Subsidiary or other Subsidiary shall become
a Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Guarantor hereunder. The rights and obligations
of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Guaranty.

 

27. Severability. Any provision of this Guaranty that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

 

28. No Inconsistent Requirements. Each Guarantor acknowledges that this Guaranty
and the other Loan Documents may contain covenants and other terms and
provisions variously stated regarding the same or similar matters, and agrees
that all such covenants, terms and provisions are cumulative and all shall be
performed and satisfied in accordance with their respective terms.

 

Exhibit D — 13

Form of Credit Guaranty



--------------------------------------------------------------------------------

29. Judgment Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each
Guarantor in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Guaranty (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from such Guarantor
in the Agreement Currency, each Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Guarantor (or to any other Person who may be
entitled thereto under applicable law).

 

30. Limited Recourse. Agent’s and Lenders’ recourse under this Guaranty against
Shurgard Institutional Fund L.P. (“SIF”) shall be limited to the assets of SIF.
The general partner(s) of SIF shall not be liable for SIF’s obligations under
this Guaranty, nor shall the general partner(s) of such general partner(s).
Without limiting the generality of the foregoing, neither Shurgard Partners L.P.
nor any of its general partners shall be liable for SIF’s obligations under this
Guaranty.

 

31. Oral Agreements. ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND
CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE
UNDER WASHINGTON LAW.

 

 

Exhibit D — 14

Form of Credit Guaranty



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has executed this Guaranty by its duly
authorized officer as of the day and year first above written.

 

SHURGARD INSTITUTIONAL FUND L.P., a

Washington limited partnership

By:  

Shurgard Partners L.P., a Washington, its

General Partner

   

By:

 

Shurgard General Partner, Inc., a

Washington corporation, its General Partner

    By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Its:  

 

--------------------------------------------------------------------------------

SHURGARD EVERGREEN LIMITED

PARTNERSHIP, a Delaware limited partnership

By:  

Shurgard Storage Centers, Inc., a Washington

corporation, its General Partner

    By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Its:  

 

--------------------------------------------------------------------------------

SSC EVERGREEN, INC., a Delaware corporation By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

Exhibit D — 15

Form of Credit Guaranty



--------------------------------------------------------------------------------

SHURGARD TEXAS LIMITED PARTNERSHIP, a
Washington limited partnership By:   Shurgard Storage Centers, Inc., a
Washington corporation, its General Partner     By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Its:  

 

--------------------------------------------------------------------------------

SHURGARD/FREMONT PARTNERS I, a Washington general partnership By:   Shurgard
Storage Centers, Inc., a Washington corporation, its General Partner     By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Its:  

 

--------------------------------------------------------------------------------

By:   Shurgard Development I, Inc., a Washington corporation, its General
Partner     By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Its:  

 

--------------------------------------------------------------------------------

SHURGARD/FREMONT PARTNERS II, a Washington general partnership           By:  
Shurgard Storage Centers, Inc., a Washington corporation, its General Partner  
  By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Its:  

 

--------------------------------------------------------------------------------

 

Exhibit D — 16

Form of Credit Guaranty



--------------------------------------------------------------------------------

By:   Shurgard Development II, Inc., a Washington corporation, its General
Partner     By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Its:  

 

--------------------------------------------------------------------------------

SSC PROPERTY HOLDINGS, INC., a Delaware

corporation

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

SSCI MINNESOTA CORPORATION, a

Washington corporation

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

SHURGARD INSTITUTIONAL PARTNERS, a

Washington general partnership

          By:   Shurgard Storage Centers, Inc., a Washington corporation, its
General Partner     By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Its:  

 

--------------------------------------------------------------------------------

 

Exhibit D — 17

Form of Credit Guaranty



--------------------------------------------------------------------------------

By:          

Shurgard Evergreen Limited Partnership, a

Delaware limited partnership, its General

Partner

    By:       Shurgard Storage Centers, Inc., a Washington corporation, its
General Partner         By:  

 

--------------------------------------------------------------------------------

        Name:  

 

--------------------------------------------------------------------------------

        Its:  

 

--------------------------------------------------------------------------------

SHURGARD UK WEST LONDON LIMITED, a

company organized under the laws of England and

Wales

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

Exhibit D — 18

Form of Credit Guaranty



--------------------------------------------------------------------------------

ANNEX 1

 

SUPPLEMENT

 

SUPPLEMENT NO.              dated as of             , to the Guaranty Agreement
dated as of             , 20    , (the “Guaranty”) made by [            
            ], a [            ] corporation, [            ], a [            ]
corporation, and [            ], a [            ] corporation (including any
additional guarantors becoming a party thereto as provided in Section 26
thereof, collectively, the “Guarantors” and individually, a “Guarantor”), in
favor of BANK OF AMERICA, N.A., a national banking association (including any
other lenders from time to time party to the Credit Agreement referred to below,
collectively, the “Lenders” and individually, a “Lender”), any Affiliate of any
Lender a party to a Specified Swap Contract, and BANK OF AMERICA, N.A., a
national banking association, as agent for the Lenders and its successors as
agent for the Lenders (in such capacity, and together with its successors as
agent for the Lenders, the “Administrative Agent”).

 

RECITALS

 

A. Shurgard Storage Centers, Inc., a Washington corporation (the “Borrower”) is
a party to that certain Credit Agreement dated as of February 14, 2005 by and
among the Borrower, the Lenders and Bank of America, N.A., a national banking
association, as Administrative Agent, Swing Line Lender and L/C Issuer (as
amended, restated, modified, renewed, supplemented or extended from time to
time, the “Credit Agreement”).

 

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty.

 

C. The Guarantors have entered into the Guaranty in order to induce the Lenders
(including the L/C Issuer and the Swing Line Lender) to make Credit Extensions
under the Credit Agreement, and pursuant to Section 6.14 of the Credit
Agreement, each Material Subsidiary that was not in existence or was not a
Guarantor on the date of the Credit Agreement is required to enter into the
Guaranty as a Guarantor upon becoming a Material Subsidiary.

 

D. The undersigned Subsidiary (the “New Guarantor”) is executing this Supplement
in accordance with the requirements of the Credit Agreement to become a
Guarantor under the Guaranty in consideration for the Lenders (including the L/C
Issuer and the Swing Line Lender) to make Credit Extensions under the Credit
Agreement.

 

Accordingly, the New Guarantor agrees as follows:

 

1. In accordance with Section 26 of the Guaranty, the New Guarantor by its
signature below becomes a Guarantor under the Guaranty with the same force and
effect as if originally named therein as a Guarantor and the New Guarantor
hereby (a) agrees to all the terms and provisions of the Guaranty applicable to
it as a Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct on and as of the date hereof. Each reference to a “Guarantor” in the
Guaranty shall be deemed to include the New Guarantor. The Guaranty is hereby
incorporated herein by reference.

 

Exhibit D — 19

Form of Credit Guaranty



--------------------------------------------------------------------------------

2. The New Guarantor represents and warrants to the Administrative Agent and the
Lenders that this Supplement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms.

 

3. This Supplement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. This Supplement shall become effective when the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Guarantor and the
Administrative Agent. Delivery of an executed signature page to this Supplement
by facsimile transmission shall, subject to applicable Law, be as effective as
delivery of a manually-signed original thereof.

 

4. Except as expressly supplemented hereby, the Guaranty shall remain in full
force and effect.

 

5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF WASHINGTON APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE.

 

6. Any provision of this Supplement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

7. All communications and notices hereunder shall be in writing and given as
provided in Section 18 of the Guaranty. All communications and notices hereunder
to the New Guarantor shall be given to it at the address set forth under its
signature below.

 

8. The New Guarantor agrees to reimburse the Administrative Agent for its
out-of-pocket expenses (including fees, charges and disbursements of counsel to
Administrative Agent, including fees and time charges for attorneys who may be
employees of Administrative Agent) incurred in connection with this Supplement.

 

9. ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON
LAW.

 

Exhibit D — 20

Form of Credit Guaranty



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has executed this Supplement by its duly
authorized officer as of the day and year first above written.

 

[NEW GUARANTOR]

By:

 

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

 

Accepted:

 

BANK OF AMERICA, N.A., as

Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Exhibit D — 21

Form of Credit Guaranty



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                     

 

To: Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of February 14,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Shurgard Storage Centers, Inc. (“Borrower”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the              of Borrower, and that, as such, he/she is authorized
to execute and deliver this Certificate to Agent on the behalf of Borrower, and
that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of Borrower ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of Borrower and its Subsidiaries
in accordance with GAAP as at such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes.

 

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of Borrower
during the accounting period covered by the attached financial statements.

 

3. A review of the activities of Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period Borrower performed and observed all its Obligations
under the Loan Documents, and

 

Exhibit E — 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it.]

 

-or-

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4. The representations and warranties of Borrower contained in Article V of the
Agreement, and/or any representations and warranties of Borrower or any other
Loan Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Agreement, including the statements in connection with which this
Compliance Certificate is delivered.

 

5. The financial covenant analyses and information set forth on Schedule 2
attached hereto (in the form agreed upon by Borrower and Agent) are true and
accurate on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            .

 

SHURGARD STORAGE CENTERS, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Exhibit E — 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F

 

FORM

OF

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by Agent
as contemplated below (i) all of the Assignor’s rights and obligations as a
Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including,
without limitation, the Letters of Credit and Swing Line Loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

  1. Assignor:                                 .

 

  2. Assignee:                                  [and is an Affiliate of
[identify Lender]].

 

  3. Borrower(s): Shurgard Storage Center, Inc.

 

  4. Administrative Agent: Bank of America, N. A., as the administrative agent
under the Credit Agreement.

 

Exhibit F — 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

  5. Credit Agreement: Credit Agreement, dated as of
                            , among Shurgard Storage Center, Inc., the Lenders
from time to time party thereto, Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender

 

  6. Assigned Interest:

 

Facility

Assigned

--------------------------------------------------------------------------------

  

Aggregate

Amount of

Commitment /

Loans for All

Lenders

--------------------------------------------------------------------------------

  

Amount of

Commitment /
Loans Assigned

--------------------------------------------------------------------------------

  

Percentage

Assigned of

Commitment /

Loans

--------------------------------------------------------------------------------

  CUSIP No.


--------------------------------------------------------------------------------

_______

   $                $                            %   _______

_______

   $                $                            %   _______

_______

   $                $                            %   _______

 

[7. Trade Date:                                 ]

 

Effective Date:                             , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

Exhibit F — 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to and] Accepted: Bank of America, N.A., as     Administrative Agent
By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

[Consented to:] SHURGARD STORAGE CENTERS, INC. By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

 

Exhibit F — 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

  1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, and (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on Agent or
any other Lender; and (b) agrees that (i) it will, independently and without
reliance on Agent, the Assignor or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2. Payments. From and after the Effective Date, Agent shall make all payments in
respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This

 

Exhibit F — 4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of Washington.

 

 

Exhibit F — 5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT G

 

FORM OF

QUALIFIED BORROWER GUARANTY

 

GUARANTY AGREEMENT

 

This GUARANTY AGREEMENT (“Guaranty”) is entered into as of February 14, 2005, by
SHURGARD STORAGE CENTERS, INC., a Washington corporation (the “Guarantor”), in
favor of BANK OF AMERICA, N.A., a national banking association (including any
other lenders from time to time party to the Credit Agreement referred to below,
collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., a national banking association, as administrative agent for the Lenders
and its successors as agent for the Lenders (in such capacity, and together with
its successors as administrative agent for the Lenders, the “Administrative
Agent”).

 

RECITALS

 

A. Guarantor is the Borrower under that certain Credit Agreement dated as of
February 14, 2005 by and among Borrower, the Lenders and Bank of America, N.A.,
a national banking association, as Administrative Agent, Swing Line Lender and
L/C Issuer (as amended, restated, modified, renewed, supplemented or extended
from time to time, the “Credit Agreement”).

 

B. Pursuant to the terms of the Credit Agreement, Guarantor may from time to
time designate certain business entities Controlled by Guarantor as “Qualified
Borrowers” that may incur Indebtedness under the Loan Documents.

 

C. It is a condition precedent to each Lender’s obligation to make its initial
Credit Extension under the Credit Agreement that the Guarantor enter into this
Guaranty.

 

D. Guarantor is an affiliated entity of each Qualified Borrower and will derive
substantial and direct benefits (which benefits are hereby acknowledged by
Guarantor) from the Loans and the Letters of Credit and other benefits to be
provided to the Qualified Borrowers under the Credit Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and in order to induce the
Lenders (including the L/C Issuer and the Swing Line Lender) to make Credit
Extensions under the Credit Agreement, Guarantor hereby agrees as follows:

 

32. Definitions; Interpretation. All capitalized terms used in this Guaranty and
not otherwise defined herein have the meanings specified in the Credit
Agreement. References to the Lenders or any Lender herein shall include the
Swing Line Lender in its capacity as a Lender and as Swing Line Lender and shall
include the L/C Issuer in its capacity as a Lender and as L/C Issuer. The rules
of construction and interpretation specified in Sections 1.02 and 1.05 of the
Credit Agreement also apply to this Guaranty and are incorporated herein by this
reference.

 

Exhibit G — 1

Form of Qualified Borrower Guaranty



--------------------------------------------------------------------------------

33. Guaranty. Subject to the provisions of Section 3 below, Guarantor hereby
irrevocably, absolutely and unconditionally guarantees, as a primary obligor and
not merely as a surety, the full and punctual payment or performance when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise, and at all times thereafter, all of the following debts,
liabilities and obligations (collectively, the “Guaranteed Obligations”): (i)
all advances to, and debts, liabilities, obligations, covenants and duties of,
the Qualified Borrowers owing to the Administrative Agent and each Lender
arising under the Credit Agreement and each other Loan Document or otherwise
with respect to any Loan or Letter of Credit; and (ii) any and all fees, costs
or out-of-pocket expenses (including fees, charges and disbursements of counsel
to Administrative Agent, including fees and time charges for attorneys who may
be employees of Administrative Agent) incurred by the Administrative Agent or
any Lender in enforcing any rights under this Guaranty and the other Loan
Documents, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the generality of the foregoing, Guarantor’s
liability hereunder shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any Loan Party to the Administrative
Agent or any Lender under the Loan Documents but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code of the United States
of America (Title 11, United States Code) (the “Bankruptcy Code”) or the
operation of Sections 502(b) and 506(b) of the Bankruptcy Code.

 

34. Limitation of Liability. Anything contained in this Guaranty to the contrary
notwithstanding, if any Fraudulent Transfer Law (as hereinafter defined) is
determined by a court of competent jurisdiction to be applicable to the
obligations of Guarantor under this Guaranty, the obligations of Guarantor
hereunder shall be limited to a maximum aggregate amount equal to the largest
amount that would not render its obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of the Bankruptcy Code or
any applicable provisions of comparable state law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of Guarantor in
respect of intercompany indebtedness to the Qualified Borrowers or other
Affiliates of the Qualified Borrowers to the extent that such indebtedness would
be discharged in an amount equal to the amount paid by Guarantor hereunder) and
after giving effect as assets to the value (as determined under the applicable
provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
reimbursement, indemnification or contribution of Guarantor pursuant to
applicable Law or pursuant to the terms of any agreement.

 

35. Liability of Guarantor Absolute. Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, Guarantor agrees as follows:

 

(a) This Guaranty constitutes a guaranty of payment and performance when due and
not of collection.

 

Exhibit G — 2

Form of Qualified Borrower Guaranty



--------------------------------------------------------------------------------

(b) The Administrative Agent acting for itself and the Lenders may enforce this
Guaranty upon the occurrence of an Event of Default under the Loan Documents
notwithstanding the existence of any dispute between the Guarantor or any
Qualified Borrower and the Administrative Agent or any Lender with respect to
the existence of such Event of Default, provided that Guarantor does not waive
its right to dispute the existence of such Event of Default.

 

(c) The obligations of Guarantor hereunder are independent of the obligations of
the Qualified Borrowers under the Loan Documents and the obligations of any
other guarantor of the obligations of the Qualified Borrowers under the Loan
Documents, and a separate action or actions may be brought and prosecuted
against Guarantor to enforce this Guaranty, irrespective of whether any action
is brought against the Qualified Borrowers or any other Loan Party or whether
the Qualified Borrowers or any other Loan Party is joined in any such action or
actions.

 

(d) Payment by the Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent or
any Lender is awarded a judgment in any suit brought to enforce Guarantor’s
covenant to pay a portion of the Guaranteed Obligations, such judgment shall not
be deemed to release Guarantor from its covenant to pay the portion of the
Guaranteed Obligations that is not the subject of such suit.

 

(e) The Administrative Agent and the Lenders upon such terms as they deem
appropriate, without notice or demand and without affecting the validity or
enforceability of this Guaranty or giving rise to any reduction, limitation,
impairment, discharge or termination of Guarantor’s liability hereunder, from
time to time may (i) renew, extend, accelerate, increase the rate of interest
on, or otherwise change the time, place, manner or terms of payment of the
Guaranteed Obligations, (ii) settle, compromise, release or discharge, or accept
or refuse any offer of performance with respect to, or substitutions for, the
Guaranteed Obligations or any agreement relating thereto and/or subordinate the
payment of the same to the payment of any other obligations, (iii) request and
accept other guaranties of the Guaranteed Obligations, (iv) release, surrender,
exchange, substitute, compromise, settle, rescind, waive, alter, subordinate or
modify, with or without consideration, any other guaranties of the Guaranteed
Obligations, or any other obligation of any Person with respect to the
Guaranteed Obligations and (v) exercise any other rights available to them under
the Loan Documents.

 

(f) This Guaranty and the obligations of Guarantor hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not Guarantor shall have had notice or knowledge of any of them: (i)
any failure or omission to assert or enforce an agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy

 

Exhibit G — 3

Form of Qualified Borrower Guaranty



--------------------------------------------------------------------------------

(whether arising at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of the payment of the Guaranteed Obligations; (ii) any rescission,
waiver, amendment or modification of, or any consent to departure from, any of
the terms or provisions (including provisions relating to events of default) of
the Loan Documents or any agreement or instrument executed pursuant thereto, or
of any other guaranty for the Guaranteed Obligations, in each case whether or
not in accordance with the terms of the Loan Documents or any agreement relating
to such other guaranty; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source to the payment of indebtedness of the Qualified Borrowers other than the
Guaranteed Obligations, even though the Administrative Agent or any Lender might
have elected to apply such payment to any part or all of the Guaranteed
Obligations; (v) the Administrative Agent’s or any Lender’s consent to the
change, reorganization or termination of the corporate structure or existence of
the Qualified Borrowers or any of their Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any defenses, set-offs or
counterclaims which the Qualified Borrowers may allege or assert against the
Administrative Agent or any Lender in respect of the Guaranteed Obligations,
including failure of consideration, breach of warranty, payment, statute of
frauds, statute of limitations, accord and satisfaction and usury; and (vii) any
other act or thing or omission, or delay to do any other act or thing, which may
or might in any manner or to any extent vary the risk of Guarantor as an obligor
in respect of the Guaranteed Obligations.

 

36. Waivers by Guarantor. Guarantor hereby waives, for the benefit of the
Administrative Agent and each Lender:

 

(a) any right to require the Administrative Agent or any Lender, as a condition
of payment or performance by Guarantor, to (i) proceed against the Qualified
Borrowers, any other guarantor of the Guaranteed Obligations or any other
Person, (ii) proceed against or have resort to any balance of any deposit
account or credit on the books of the Administrative Agent or any Lender in
favor of the Qualified Borrowers or any other Person, or (iii) pursue any other
remedy in the power of the Administrative Agent or any Lender whatsoever;

 

(b) any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of the Qualified Borrowers including any defense
based on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of the Qualified Borrowers from any
cause other than payment in full of the Guaranteed Obligations;

 

(c) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;

 

(d) any defense based upon the Administrative Agent’s or any Lender’s errors or
omissions in the administration of the Guaranteed Obligations, except behavior
which amounts to bad faith, gross negligence or willful misconduct;

 

Exhibit G — 4

Form of Qualified Borrower Guaranty



--------------------------------------------------------------------------------

(e) (i) to the extent permitted by law, any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms of this
Guaranty and any legal or equitable discharge of Guarantor’s obligations
hereunder, (ii) the benefit of any statute of limitations affecting Guarantor’s
liability hereunder or the enforcement hereof, and (iii) any rights to set-offs,
recoupments and counterclaims;

 

(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance of this
Guaranty, notices of default under the Loan Documents or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to the Qualified Borrowers and notices of any of the matters
referred to in Section 4 above and any right to consent to any thereof; and

 

(g) any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerate Guarantor or sureties, or which may conflict
with the terms of this Guaranty.

 

37. Limitations on Guarantor’s Rights. Until all of the Guaranteed Obligations
shall have been finally and indefeasibly paid and performed in full, the
Aggregate Commitments have been terminated and all Letters of Credit issued or
deemed issued pursuant to the Credit Agreement have been surrendered, Guarantor
hereby agrees that it will not exercise any rights of subrogation which it may
acquire by payment or performance of the Guaranteed Obligations. In the event
that the Guarantor shall receive any payment on account of such rights of
subrogation at any time when the Guaranteed Obligations shall not have been
finally and indefeasibly paid and performed in full, the Aggregate Commitments
shall not have been terminated and all Letters of Credit issued or deemed issued
pursuant to the Credit Agreement shall not have been surrendered, such amount
shall be held in trust for the Administrative Agent and shall forthwith be paid
over to the Administrative Agent to be applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

 

38. Subordination of Other Obligations. Any debts, liabilities and obligations
of the Qualified Borrowers now or hereafter held by Guarantor is hereby
subordinated in right of payment to the Guaranteed Obligations, and any such
debts, liabilities and obligations of the Qualified Borrowers to Guarantor
collected or received by Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for the Administrative Agent and shall
forthwith be paid over to the Administrative Agent to be applied against the
Guaranteed Obligations but without affecting, impairing or limiting in any
manner the liability of Guarantor under any other provision of this Guaranty.

 

39. Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain
in effect until all of the Guaranteed Obligations shall have been finally and
indefeasibly paid and performed in full (other than contingent indemnification
obligations), the Aggregate Commitments have been terminated and all Letters of
Credit issued or deemed issued pursuant to the Credit Agreement have expired or
been terminated; provided, however, that the obligations of the Guarantor under
Sections 13 and 20 shall survive any termination of this Guaranty. Guarantor
hereby irrevocably waives any right to revoke this Guaranty as to future
transactions giving rise to any Guaranteed Obligations.

 

Exhibit G — 5

Form of Qualified Borrower Guaranty



--------------------------------------------------------------------------------

40. Authority of Qualified Borrowers and Guarantor. It is not necessary for the
Administrative Agent or any Lender to inquire into the powers of the Qualified
Borrowers or any other Loan Party or of the officers, directors, members,
partners or agents acting or purporting to act on their behalf, and any
Guaranteed Obligations made or created in reliance upon the professed exercise
of such powers shall be guaranteed hereunder.

 

41. Information. Loans may be made or continued and Letters of Credit may be
issued, amended or extended by the Lenders to or for the account of the
Qualified Borrowers from time to time under the Credit Agreement and related
Loan Documents without notice to or authorization from Guarantor regardless of
the financial or other condition of the Qualified Borrowers at the time of any
such extension of credit. Neither the Administrative Agent or any Lender shall
have any obligation to disclose or discuss with Guarantor its assessment, or
Guarantor’s assessment, of the financial condition of the Qualified Borrowers.
Guarantor has adequate means to obtain information from the Qualified Borrowers
on a continuing basis concerning the financial condition of the Qualified
Borrowers and their ability to perform their obligations under the Loan
Documents, and Guarantor assumes the responsibility for being and keeping
informed of the financial condition of the Qualified Borrowers and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Guarantor hereby waives and relinquishes any duty on the part of the
Administrative Agent or any Lender to disclose any matter, fact or thing
relating to the business, operations or conditions of the Qualified Borrowers
now known or hereafter known by the Administrative Agent or such Lender.

 

42. Right of Setoff. In addition to any rights and remedies of the Lenders
provided by applicable Laws, upon the occurrence and during the continuance of
any Event of Default, each Lender is authorized at any time and from time to
time, without prior notice to Guarantor or any other Loan Party, any such notice
being waived by Guarantor to the fullest extent permitted by applicable Laws, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other debts, liabilities or
obligations at any time owing by, such Lender to or for the credit or the
account of Guarantor against any and all obligations of Guarantor now or
hereafter existing under this Guaranty or any other Loan Document to which it is
a party, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Guaranty or any other Loan Document and
although such obligations may be contingent or unmatured or denominated in a
currency different than that of the deposit account. Each Lender agrees promptly
to notify Guarantor and the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Lender under this Section 11 are in addition to the other rights
and remedies (including other rights of set off) which such Lender may have.

 

43. Bankruptcy; Post-Petition Interest; Reinstatement of Guaranty.

 

(a) So long as the Guaranteed Obligations shall not have been finally and
indefeasibly paid and performed in full, the Aggregate Commitments shall not
have expired or

 

Exhibit G — 6

Form of Qualified Borrower Guaranty



--------------------------------------------------------------------------------

been terminated and all Letters of Credit issued or deemed issued pursuant to
the Credit Agreement shall not have expired or been terminated, Guarantor shall
not, without the prior written consent of the Administrative Agent in accordance
with the terms of the Credit Agreement, commence or join with any other Person
in commencing any proceeding under any Debtor Relief Law against the Qualified
Borrowers. The obligations of the Guarantor under this Guaranty shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
proceeding under any Debtor Relief Laws naming the Qualified Borrowers as the
debtor or by any defense which the Qualified Borrowers may have by reason of the
order, decree or decision of any court or administrative body resulting from any
such proceeding.

 

(b) Guarantor acknowledges and agrees that any interest on any portion of the
Guaranteed Obligations which accrues after the commencement of any proceeding
referred to in clause (a) above (or, if interest on any portion of the
Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of said proceeding, such interest as would have accrued on such
portion of the Guaranteed Obligations if said proceedings had not been
commenced) shall be included in the Guaranteed Obligations because it is the
intention of Guarantor, the Administrative Agent and each Lender that the
Guaranteed Obligations which are Guaranteed by the Guarantor pursuant to this
Guaranty should be determined without regard to any rule of law or order which
may relieve the Qualified Borrowers of any portion of such Guaranteed
Obligations. Guarantor will permit any trustee in any proceeding under any
Debtor Relief Law or similar person to pay the Administrative Agent and the
Lenders, or allow the claims of the Administrative Agent and the Lenders in
respect of, any such interest accruing after the date on which such proceeding
is commenced.

 

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by the Qualified Borrowers or by any other guarantor, the obligations of
Guarantor hereunder shall continue and remain in full force and effect or be
reinstated, as the case may be, in the event that all or any part of such
payment(s) are rescinded or recovered directly or indirectly from the
Administrative Agent or any Lender as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes under this Guaranty.

 

44. Taxes.

 

(a) Any and all payments by Guarantor to or for the account of the
Administrative Agent or any Lender under this Guaranty shall be made free and
clear of and without deduction for any and all present or future taxes
Indemnified Taxes and Other Taxes. If Guarantor shall be required by any Laws to
deduct any Indemnified Taxes or Other Taxes from or in respect of any sum
payable hereunder to the Administrative Agent or any Lender, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
13), the Administrative Agent and such Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) Guarantor
shall make such deductions and (iii) Guarantor shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws.

 

Exhibit G — 7

Form of Qualified Borrower Guaranty



--------------------------------------------------------------------------------

(b) In addition, Guarantor agrees to pay any and all Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) If Guarantor shall be required to deduct or pay any Indemnified Taxes or
Other Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, Guarantor shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, at the
time interest is paid, such additional amount that such Lender specifies is
necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income) such Lender would have
received if such Indemnified Taxes or Other Taxes had not been imposed.

 

(d) Guarantor agrees to indemnify the Administrative Agent and each Lender for
(i) the full amount of Indemnified Taxes and Other Taxes (including any
Indemnified Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 13) paid by the Administrative Agent and such
Lender, (ii) amounts payable under subsection (c) above and (iii) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, in each case whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to Guarantor by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error. Payment under this subsection
(d) shall be made within 30 days after the date the Lender or the Administrative
Agent makes a demand therefor.

 

(e) Within 30 days after the date of any payment by Guarantor of Taxes,
Guarantor shall furnish to the Administrative Agent (which shall forward the
same to such Lender) the original or a certified copy of a receipt evidencing
payment thereof. In the case of any payment hereunder by or on behalf of
Guarantor through an account or branch outside the United States or by or on
behalf of Guarantor by a payor that is not a United States person, if Guarantor
determines that no Taxes are payable in respect thereof, Guarantor shall
furnish, or shall cause such payor to furnish, to the Administrative Agent an
opinion of counsel acceptable to the Administrative Agent stating that such
payment is exempt from such Taxes. For purposes of this subsection (e), the
terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Code.

 

45. Representations and Warranties. Guarantor represents and warrants to the
Administrative Agent and the Lenders that:

 

(a) Existence, Qualification and Power; Compliance with Laws. Guarantor (i) is a
corporation duly organized or formed, validly existing and in good standing
under the Laws of the State of Washington, (ii) has all requisite power and
authority and all governmental licenses, authorizations, consents and approvals
to own its assets, carry on its business and to execute, deliver, and perform
its obligations under this Guaranty and each other Loan Document to which it is
a party, (iii) is duly qualified and is licensed and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license, and (iv)
is in compliance with all Laws, except in each case referred to in clause (iii)
or this clause (iv), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

Exhibit G — 8

Form of Qualified Borrower Guaranty



--------------------------------------------------------------------------------

(b) Authorization; No Contravention. The execution, delivery and performance by
Guarantor of this Guaranty and each other Loan Document to which it is a party,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (i) contravene the terms of any of Guarantor’s
Organization Documents; (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under, any Contractual Obligation
to which Guarantor is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Person or its property is subject; or (iii)
violate any Law.

 

(c) Governmental Authorization; Other Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, Guarantor of this Guaranty or any other Loan Document to which it is a
party.

 

(d) Binding Effect. This Guaranty has been, and each other Loan Document to
which it is a party, when delivered, will have been, duly executed and delivered
by Guarantor. This Guaranty constitutes, and each such other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of
Guarantor, enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, or similar laws of general application relating to or affecting the
rights and remedies of creditors and by general equitable principles, regardless
of whether enforcement is sought in equity or at law.

 

(e) Solvency. Guarantor is solvent and shall be solvent immediately after the
consummation of the transactions contemplated by this Guaranty.

 

(f) Investment Company Act; Public Utility Holding Company Act. None of the
Guarantor, any Person controlling Guarantor, or any Subsidiary of Guarantor (i)
is a “holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

46. Payment by Guarantor; Application of Payments. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any Lender has at law or in equity against Guarantor by virtue hereof, upon
the failure of the Qualified Borrowers to pay any Guaranteed Obligation when and
as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code), Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent or the Lenders as
designated thereby, in cash such Guaranteed Obligation. Except as otherwise
expressly provided herein, all payments by Guarantor hereunder shall be made to
the Administrative Agent, for the account of the Lenders at

 

Exhibit G — 9

Form of Qualified Borrower Guaranty



--------------------------------------------------------------------------------

the Administrative Agent’s Office in Dollars. Payments received from Guarantor
shall, unless otherwise expressly provided herein, be applied:

 

First, to payment of any fees, costs or out-of-pocket expenses (including fees,
charges and disbursements of counsel to Administrative Agent, including fees and
time charges for attorneys who may be employees of Administrative Agent)
incurred by the Administrative Agent in connection with the exercise,
enforcement or protection of any of the rights of the Administrative Agent and
the Lenders under this Guaranty; and

 

Second, to payment in full of the Guaranteed Obligations (to the extent not
included in clause First above) in accordance with Section 8.03 of the Credit
Agreement.

 

The Administrative Agent shall have absolute discretion as to the time of
application of any payments received from Guarantor.

 

47. Assignments, Participations, Confidentiality. Any Lender may from time to
time, without notice to Guarantor and without affecting Guarantor’s obligations
hereunder, transfer its interest in the Guaranteed Obligations to Participants
and Eligible Assignees as provided in the Credit Agreement. Guarantor agrees
that each such transfer will give rise to a direct obligation of Guarantor to
each such Participant and Eligible Assignee and that each such Participant and
Eligible Assignee shall have the same rights and benefits under this Guaranty as
it would have if it were a Lender. Guarantor, the Administrative Agent and each
Lender agree that the provisions of Section 10.07 of the Credit Agreement shall
apply to all information provided to the Administrative Agent or a Lender by
Guarantor under this Guaranty or any other Loan Document to which Guarantor is a
party, other than any such information that is available to the Administrative
Agent or any Lender on a nonconfidential basis prior to disclosure by Guarantor;
provided that, in the case of information received from a Guarantor after the
date hereof, such information is clearly identified in writing at the time of
delivery as confidential or is of a type or is given in a manner such that Agent
or Lender should reasonably understand to be proprietary or confidential.

 

48. Loan Document. This Guaranty is a Loan Document executed and delivered
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.

 

49. Notices. All notices and other communications provided for hereunder shall
be in writing (including by facsimile transmission) and mailed, faxed or
delivered to the address or facsimile number specified for notices on Schedule
10.02 of the Credit Agreement. Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient).

 

50. No Waiver; Cumulative Remedies. No failure by the Administrative Agent or
any Lender to exercise, and no delay in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right,

 

Exhibit G — 10

Form of Qualified Borrower Guaranty



--------------------------------------------------------------------------------

remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. No
waiver of any single breach or default under this Guaranty shall be deemed a
waiver of any other breach or default. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges that may otherwise be available to the
Administrative Agent and the Lenders. Any single or partial exercise of any
right or remedy shall not preclude the further exercise thereof or the exercise
of any other right or remedy. No notice or demand on Guarantor in any case shall
entitle Guarantor to any other or further notice or demand in similar or other
circumstances.

 

51. Costs and Expenses. Guarantor agrees to pay or reimburse the Administrative
Agent and each Lender within five Business Days after demand for any and all
fees, costs or out-of-pocket expenses (including fees, charges and disbursements
of counsel to Administrative Agent, including fees and time charges for
attorneys who may be employees of Administrative Agent) incurred by them in
connection with the exercise, enforcement or protection of any of the rights of
the Administrative Agent under this Guaranty (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Guaranteed Obligations and during any legal proceeding, including any proceeding
under any Debtor Relief Law).

 

52. Governing Law.

 

(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF WASHINGTON.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF WASHINGTON SITTING IN
SEATTLE, KING COUNTY, WASHINGTON OR OF THE UNITED STATES FOR THE WESTERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY,
GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.
GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. GUARANTOR, THE ADMINISTRATIVE AGENT
AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

 

53. Waiver of Right to Trial by Jury. GUARANTOR HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE ADMINISTRATIVE AGENT, ANY LENDER, ANY LOAN PARTY OR ANY OF
THEM

 

Exhibit G — 11

Form of Qualified Borrower Guaranty



--------------------------------------------------------------------------------

WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND THE GUARANTOR HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS GUARANTY MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
GUARANTOR TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

54. Amendments, Etc. No amendment or waiver of any provision of this Guaranty,
and no consent to any departure by Guarantor therefrom, shall be effective
unless in writing signed by the Administrative Agent and Guarantor, subject to
any consent required in accordance with Section 10.01 of the Credit Agreement,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit under the
Credit Agreement shall not be construed as a waiver of any Default under the
Credit Agreement.

 

55. Integration. This Guaranty, together with the other Loan Documents,
comprises the complete, final and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.

 

56. Severability. Any provision of this Guaranty that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

 

57. No Inconsistent Requirements. Guarantor acknowledges that this Guaranty and
the other Loan Documents may contain covenants and other terms and provisions
variously stated regarding the same or similar matters, and agrees that all such
covenants, terms and provisions are cumulative and all shall be performed and
satisfied in accordance with their respective terms.

 

58. Judgment Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of Guarantor in
respect of any such sum due from it to the Administrative Agent or the Lenders
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Guaranty (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in the Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.

 

Exhibit G — 12

Form of Qualified Borrower Guaranty



--------------------------------------------------------------------------------

If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from Guarantor in the Agreement
Currency, Guarantor agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to Guarantor (or to any other Person who may be entitled thereto under
applicable law).

 

59. Oral Agreements. ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND
CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE
UNDER WASHINGTON LAW.

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty by its duly authorized
officer as of the day and year first above written.

 

SHURGARD STORAGE CENTERS, INC., a
Washington corporation By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

 

Exhibit G — 13

Form of Qualified Borrower Guaranty



--------------------------------------------------------------------------------

EXHIBIT H

 

FORM

OF

AUTHORIZATION LETTER

 

[SHURGARD LETTERHEAD]

 

[Date]

 

Dora Brown

Bank of America, N.A.

Commercial Agency Management

WA1-501-37-20

800 Fifth Avenue, Floor 37

Seattle WA 98104

FAX: 206-358-0971

 

RE: [Client Name] (“Company”)

      Credit Agreement dated as of February 14, 2005 (“Credit Agreement”)

 

Dear Dora:

 

The undersigned is authorized on behalf of the Company to authorize and empower
another person in the name of the Company to carry out the intent of the Credit
Agreement and to delegate to one or more employees of this Company the authority
and power to make requests for advances and letters of credit under the Credit
Agreement.

 

Effective on [insert date], the undersigned authorizes and delegates to each of
the following Company employees, acting alone, the right, in accordance with the
Credit Agreement, to (1) request, by telephone, a borrowing, conversion or
continuation of loans, and the issuance or modification of letters of credit,
(2) deliver a writing evidencing any such credit extension or other matter and
(3) authorize repayments and transfers by telephone and in writing:

 

[Insert Name, title (if any), and signature (if authorized to sign the borrowing
notice)]

 

[IF APPLICABLE: [Insert Name] is no longer authorized to act on behalf of the
Company.]

 

Sincerely,

 

<Insert Responsible Officer Name>

<Insert Title>

 

Exhibit H — 1

Form of Authorization Letter